UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 CCU - Management’s Report on Internal Controls over Financial Reporting Our management, including our Chief Executive Officer and Chief Financial Officer, are responsible for establishing and maintaining adequate internal controls over financial reporting and has assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2012 based on the criteria established in “Internal Control – Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and, based on such criteria, our management has concluded that, as of December 31, 2012, our internal control over financial reporting is effective. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance ofrecords that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with IFRS, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of the effectiveness of internal control to future periods are subject to the risk that controls may become inadequate because of changes in conditions, and that the degree of compliance with the policies or procedures may deteriorate. The effectiveness of our internal control over financial reporting as of December 31, 2012 has been audited by PricewaterhouseCoopers, an independent registered public accounting firm, as stated in their report which appears herein. There has been no change in our internal control over financial reporting during 2012 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. By: /s/ Patricio Jottar Chief Executive Officer /s/ Ricardo Reyes Chief Financial Officer Dated: February 1, 2013 Distribution: Investor Relation Manager PricewaterhouseCoopers Chief Financial Officer Legal Affairs Manager COMPAÑÍA CERVECERÍAS UNIDAS S.A. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS (Figures expressed in thousands of Chilean pesos) As of and for the year endedDecember 31, 2012 F - 1 F - 2 F - 3 INDEX INDEX 4 CONSOLIDATED STATEMENT OF FINANCIAL POSITION 6 CONSOLIDATED STATEMENT OF INCOME 8 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME 9 STATEMENT OF CHANGES IN EQUITY 10 CONSOLIDATED STATEMENT OF CASH FLOW 11 NOTE 1 GENERAL INFORMATION 12 NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 17 Basis of preparation 17 Basis of consolidation 18 Financial information as per operating segments 19 Foreign currency and unidad de fomento (Adjustable unit) 19 Cash and cash equivalents 20 Financial instruments 21 Financial asset impairment 22 Inventories 23 Other non-financial assets 23 Property, plant and equipment 23 Leases 24 Investment property 24 Biological assets 24 Intangible assets other than goodwill 25 Goodwill 25 Impairment of non-current assets other than goodwill 25 Assets of a disposal group held for sale 26 Income tax and deferred taxes 26 Employees benefits 26 Provisions 27 Revenue recognition 27 Commercial agreements with distributors and supermarket chains 28 Cost of sales of products 28 Other expenses by function 28 Distribution expenses 28 Administration expenses 28 Environment liabilities 28 Adjustments to prior year financial statements 28 NOTE 3 ESTIMATES AND APPLICATION OF PROFESSIONAL JUDGMENT 32 NOTE 4 ACCOUNTING CHANGES 32 NOTE 5 RISK ADMINISTRATION 33 NOTE 6 FINANCIAL INSTRUMENTS 39 NOTE 7 FINANCIAL INFORMATION AS PER OPERATING SEGMENTS 45 NOTE 8 BUSINESS COMBINATIONS 51 NOTE 9 NET SALES 52 NOTE 10 NATURE OF COSTS AND EXPENSES 52 NOTE 11 FINANCIAL RESULTS 53 F - 4 NOTE 12 OTHER INCOME BY FUNCTION 53 NOTE 13 OTHER GAIN AND LOSS 54 NOTE 14 CASH AND CASH EQUIVALENTS 54 NOTE 15 ACCOUNTS RECEIVABLES – TRADE AND OTHER RECEIVABLES 56 NOTE 16 ACCOUNTS AND TRANSACTIONS WITH RELATED COMPANIES 59 NOTE 17 INVENTORIES 64 NOTE 18 OTHER NON-FINANCIAL ASSETS 65 NOTE 19 INVESTMENTS ACCOUNTED BY THE EQUITY METHOD 65 NOTE 20 INTANGIBLE ASSETS (NET) 68 NOTE 21 GOODWILL 69 NOTE 22 PROPERTY, PLANT AND EQUIPMENT 70 NOTE 23 INVESTMENT PROPERTY 72 NOTE 24 ASSETS OF DISPOSAL GROUP HELD FOR SALE 73 NOTE 25 BIOLOGICAL ASSETS 73 NOTE 26 INCOME TAXES AND DEFERRED TAXES 75 NOTE 27 OTHER FINANCIAL LIABILITIES 78 NOTE 28 ACCOUNTS PAYABLE – TRADE AND OTHER PAYABLES 90 NOTE 29 PROVISIONS 91 NOTE 30 OTHER NON-FINANCIAL LIABILITIES 92 NOTE 31 EMPLOYEE BENEFITS 92 NOTE 32 NON-CONTROLLING INTERESTS 96 NOTE 33 COMMON SHAREHOLDERS’ EQUITY 97 NOTE 34 EFFECTS OF CHANGES IN CURRENCY EXCHANGE RATES NOTE 35 CONTINGENCIES AND COMMITMENTS NOTE 36 ENVIRONMENT NOTE 37 SUBSEQUENT EVENTS F - 5 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 CONSOLIDATED STATEMENT OF FINANCIAL POSITION ASSETS Notes As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Current assets Cash and cash equivalent 14 178,065,758 Other financial assets 6 3,943,959 Other non-financial assets 18 10,098,360 Accounts receivable-trade and other receivables 15 193,065,252 Accounts receivable from related companies 16 9,895,877 Inventories 17 128,535,184 Taxes receivables 26 17,277,288 Total current assets different from assets of disposal group held for sale 495,475,704 540,881,678 Assets of disposal group held for sale 24 509,675 Total assets of disposal group held for sale 412,332 509,675 Total current assets 495,888,036 541,391,353 Non-current assets Other financial assets 6 194,669 Other non-financial assets 18 2,996,836 Accounts receivable from related companies 16 418,922 Investment accounted by equity method 19 17,518,920 Intangible assets other than goodwill 20 60,001,652 Goodwill 21 73,816,817 Property, plant and equipment (net) 22 556,949,110 Biological assets 25 18,320,548 Investment property 23 7,720,575 Deferred tax assets 26 19,035,108 Total non-current assets 830,559,704 756,973,157 Total Assets 1,326,447,740 1,298,364,510 F - 6 Compañía Cervecerías Unidas S.A. Consolidated Statement of Financial Position (Liabilities and Equity) (Figures expressed in thousands of Chlilean Pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION LIABILITIES AND EQUITY Notes As of December 31, 2012 As of December 31, 2011 LIABILITIES ThCh$ ThCh$ Current liabilities Other financial liabilities 27 88,013,769 Accounts payable-trade and other payables 28 166,203,620 Accounts payable- to related companies 16 7,985,452 Other short-term provisions 29 1,169,126 Tax liabilities 26 16,810,273 Employee benefits provisons 31 13,906,409 Other non-financial liabilities 30 68,463,924 Total current liabilities 314,529,616 362,552,573 Non-current liabilities Other financial liabilities 27 170,955,440 Others accounts payable 28 - Accounts payable to related companies 16 2,484,790 Other long-term provisions 29 1,915,313 Deferred tax liabilities 26 60,147,021 Employee benefits provisions 31 15,523,711 Total non-current liabilities 301,399,838 251,026,275 Total liabilities 615,929,454 613,578,848 EQUITY Equity attributable to equity holders of the parent 33 Paid-in capital 231,019,592 Other reserves (35,173,607) Retained earnings 373,129,952 Subtotal equity attributable to equity holders of the parent 613,219,679 568,975,937 Non-controlling interests 32 115,809,725 Total Shareholders' Equity 710,518,286 684,785,662 Total Liabilities and Shareholders' Equity 1,326,447,740 1,298,364,510 F - 7 Compañía Cervecerías Unidas S.A. Consolidated Statement of Financial Position (Liabilities and Equity) (Figures expressed in thousands of Chlilean Pesos) CONSOLIDATED STATEMENT OF INCOME CONSOLIDATED STATEMENT OF INCOME Notes For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Net sales 9 1,075,689,894 969,550,671 838,258,327 Cost of sales 10 (493,087,247) (447,861,535) (381,544,760) Gross margin 582,602,647 521,689,136 456,713,567 Other income by function 12 5,584,572 21,312,287 2,432,003 Distribution costs 10 (186,588,731) (150,071,122) (129,079,325) Administrative expenses 10 (85,387,566) (77,097,849) (64,048,036) Other expenses by function 10 (135,022,711) (123,014,899) (108,918,571) Other gains (losses) 13 (4,478,021) 3,010,058 6,136,250 Gains (losses) from operational activities 176,710,190 195,827,611 163,235,888 Financial income 11 7,692,672 7,086,555 2,383,007 Financial costs 11 (17,054,879) (14,410,911) (10,668,587) Equity and income from joint ventures 19 (177,107) (698,253) (683,652) Foreign currency exchange differences 11 (1,002,839) (1,078,604) (1,400,700) Result as per adjustment units 11 (5,057,807) (6,728,451) (5,075,841) Income before taxes 161,110,230 179,997,947 147,790,115 Income taxes 26 (37,133,330) (45,195,746) (27,853,445) Income from contining activities 123,976,900 134,802,201 119,936,670 Net income attributable to: Equity holders of the parent 114,432,733 122,751,594 110,699,515 Non-controlling interests 32 9,544,167 12,050,607 9,237,155 Net income of year 123,976,900 134,802,201 119,936,670 Net income per share (Chilean pesos) from: Continuing operations 359.28 385.40 347.56 Discontinued operations - - - Diluted earnings per share (Chilean pesos) from: Continuing operations 359.28 385.40 347.56 Discontinued operations - - - F - 8 Compañía Cervecerías Unidas S.A. Consolidated Statement of Comprehensive Income (Figures expressed in thousands of Chlilean Pesos) CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Notes For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Net Income 134,802,201 119,936,670 Other income and expenses charged or credited againts equity Cash flow hedges 33 (826,120) (239,524) (429,445) Exchange differences of foreign subsidiaries 33 (21,230,019) 2,372,063 (11,900,089) Income tax related to other income components and expense charged or credited against equity 33 189,525 42,580 79,447 Total other comprehensive income and expense (21,866,614) 2,175,119 (12,250,087) Comprehensive income 102,110,286 136,977,320 107,686,583 Comprehensive income originated by: Equity holders of the parent (1) 94,212,054 124,757,085 99,349,765 Non-controlling interests 7,898,232 12,220,235 8,336,818 Comprehensive income 102,110,286 136,977,320 107,686,583 (1) Corresponds to the income (loss) for the year where no income or expenses have been recorded directly against shareholders´s equity. F - 9 Compañía Cervecerías Unidas S.A. Consolidated Statement of Changes in Equity (Figures expressed in thousands of Chlilean Pesos) STATEMENT OF CHANGES IN EQUITY STATEMENT OF CHANGES IN EQUITY Paid-in Capital Other Reserves Retained earnings Equity attributable to equity holders of the parent Non-controlling interest Total Shareholder's Equity Common Stock Shares premium Currency translation difference Hedge reserves Other reserves ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Balance as of January 1, 2010 Changes Interim dividends (1) - (18,473,167) - (18,473,167) Interim dividends according to policy (2) - (36,876,591) - (36,876,591) Other increases (decreases) in Equity - (575,033) (10,469,755) Comprehensive income and expense - - - 99,349,765 107,686,583 Total changes in equity - - AS OF DECEMBER 31, 2010 215,540,419 15,479,173 612,146 311,754,155 505,654,519 109,419,068 615,073,587 Balance as of January 1, 2011 Changes Interim dividends (1) - (19,428,675) (19,428,675) - (19,428,675) Interim dividends according to policy (2) - (41,947,122) (41,947,122) - (41,947,122) Effect of business combination - 4,382,116 4,382,116 Other increases (decreases) in Equity - (59,870) - (59,870) (10,211,694) (10,271,564) Comprehensive income and expense - - 2,133,205 (127,714) - 122,751,594 124,757,085 12,220,235 136,977,320 Total changes in equity - - AS OF DECEMBER 31, 2011 215,540,419 15,479,173 484,432 373,129,952 568,975,937 115,809,725 684,785,662 Balance as of January 1, 2012 Changes Interim dividends (1) - (20 (20,065,681) - (20,065,681) Interim dividends according policy(2) - (37,150,689) (37 - (37,150,689) Increase (Decrease) through changes in ownership interests in subsidiaries that do not result in loss of control (3) - 7,248,058 - 7,248,058 (19 (12,458,412) Other increases (decreases) in Equity - (6,702,880) (6,702,880) Comprehensive income and expense - - (19,637,257) (583,422) - 114,432,733 94,212,054 7,898,232 102,110,286 Total changes in equity - - AS OF DECEMBER 31, 2012 215,540,419 15,479,173 430,346,315 613,219,679 710,518,286 (1) Related to declared dividends at December 31 of each year and paid during January of the following year, as agreed by the Board of Directors. (2) Related to CCU's policy to distribute a minimun dividend of at least 50% of the income (Note 33). (3) In 2012, the Company acquired additional interests in Viña San Pedro Tarapaca S.A. with a carrying value of ThCh$ 19,769,957 for ThCh$ 12,521,899 resulting in an increase to other reserves of ThCh$ 7,248,048 (Note 1 (4)). F - 10 Compañía Cervecerías Unidas S.A. Consolidated Statement of Cash Flow (Figures expressed in thousands of Chlilean Pesos) CONSOLIDATED STATEMENT OF CASH FLOW CONSOLIDATED STATEMENT OF CASH FLOW Note For the years ended December 31, 2012 2011 ThCh$ ThCh$ ThCh$ Net cash flows from (used in) operational activities Collection classes: Proceeds from goods sold and services rendered 1,269,625,648 1,099,010,317 1,112,415,825 Other proceeds from operating activities 16 20,524,955 21,054,319 Types of payments: Payments of operating activities (804,986,368) (671,823,189) (743,944,406) Payments of salaries (126,605,495) (104,241,713) (88,440,973) Other payments for operating activities (174,403,470) (147,127,916) (130,999,012) Dividends received 37,834 31,028 40,906 Interest paid (15,257,385) (12,022,016) (9,214,835) Interest received 8,318,557 6,748,317 1,056,066 Income tax reimbursed (paid) (32,838,120) (32,307,744) (19,717,919) Other cash movements 14 (1,647,431 ) 8,936,842 18,165,033 Net cash flows from (used in) operational activities Cash flows from (used in) investing activities Cash flows used for control of subsidiaries or other businesses 14 (19,521,964) (3,257,272) (10,646,456) Cash flow used in the acquisition of associates 1 - (2,456,489) - Proceeds from sale of property, plant and equipment 3,194,691 931,714 11,162,012 Acquisition of property, plant and equipment (115,767,787) (77,846,927) (64,396,164) Acquisition of Intangibles (1,986,089 ) - - Others cash movements 14 (259,227) 6,389,344 (1,467,752) Net cash flows from (used in) investing activities Cash flows from (used in) financing activities Payments for changes in ownership interests in subsidiaries 14 (12,521,899) - - Proceeds from long-term loans 37,606,666 6,680,256 - Proceeds from short-term loans 28,550,700 17,963,056 8,570,740 Total amount from loans Loan from related entities - 2,722,942 - Loan payments (62,424,910) (6,024,782) (7,038,439) Payments of finance lease liabilities (1,572,959) (1,520,235) (1,476,189) Repayments of loan to related entities (142,569) (7,169,295) (3,341,762) Dividends paid (66,117,348) (62,793,418) (73,477,408) Others cash movements 14 (3,544,966) (15,096,775) (3,707,315) Net cash flows from (used in) financing activities (80,167,285) (65,238,251) (80,470,373) Net Increase (Decrease) in cash and cash equivalents, before the effect of changes in exchange rate (75,662,914) 26,251,000 14,596,270 Effects of changes in exchange rates on cash and cash equivalents (65,569) 157,506 (292,687) Cash and cash equivalents, initial balance 178,065,758 151,657,252 137,353,669 Cash and cash equivalents, final balance 14 102,337,275 178,065,758 151,657,252 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. F - 11 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 1 General Information Compañía Cervecerías Unidas S.A. (CCU, or the Company or the Parent Company) was incorporated in Chile as an open stock company, and it is registered in the Securities Record of the Superintendencia de Valores y Seguros de Chile (Local Superintendence of Equity Securities, SVS) under Nº 0007, consequently, the Company is subject to Regulation by the SVS. The Company’s shares are quoted in Chile on the Santiago Stock Exchange, Electronic Stock Exchange and Valparaíso Stock Exchange. The Company is also registered with the United States of America Securities and Exchange Commission (SEC) and it quotes its American Depositary Shares (ADS) on the New York Stock Exchange (NYSE). There was an a mendment to the Deposit Agreement dated December 3, 2012, between the Company, JP Morgan Chase Bank, NA and all holders of ADRs. According to this Amendment, there was an ADS ratio change from 1 ADS to 5 common shares to a new ratio of 1 ADS to 2 common shares. There was no change to CCU's underlying ordinary shares. This action was effective on December 20, 2012; the date against which shareholders' ownership was measured for the action was December 14, 2012. Existing ADRs continued to be valid with the amended number of shares and were not exchanged for new ADRs. Through its subsidiaries, CCU produces, bottles, sells and distributes beverages. It is a multi-category company that participates in businesses such as beer, wine, spirits, cider and non-alcoholic beverages, such as soft drinks, juices and waters. In the beer business it participates in the Chilean and Argentine markets, as well as in the wine business, where it exports to over 86 countries. Argentina is also involved in the business of cider and in Uruguay in the waters and soft drinks business. In the rest of the businesses the Company participates only in the Chilean market. Additionally, through the joint business Foods Compañía de Alimentos CCU S.A. (Foods) it participates in the ready-to-eat market. CCU, either directly or through its subsidiaries, sells goods or provides services to other business units such as plastic bottles and caps, shared services management, logistics, distribution of finished products and marketing services. The Company is the largest producer, bottler and distributor of beer in Chile. CCU’s beer production and distribution includes a wide range of brands in the super premium, premium, mainstream as well as popular-priced segments, which are marketed under seven proprietary brands (or brand extensions) principally Cristal, Escudo and Royal Guard. The primary brand distributed and/or produced under license is Heineken. Beer manufacturing in Chile is carried out at our Santiago, Temuco and Valdivia plants. The Company is the second largest beer producer in the Argentine market, with three production facilities in the cities of Salta, Santa Fé and Luján. In Argentina the Company produces and/or distributes Heineken and Budweiser beer under license, as well as proprietary brands, such as Salta, Santa Fé, Schneider, Imperial and Palermo, among others. The Company also imports and distributes, among others, beers Negra Modelo, Corona, Guinness and Paulaner. In addition, in November 2012, the Company, through the subsidiary CICSA in Argentina, entered the business of distribution of Heineken beer in Paraguay. The Company is also a wine producer in Chile, through its subsidiary Viña San Pedro Tarapacá S.A. (“VSPT”), the second largest wine exporter in Chile, and the third largest winery in the domestic market. VSPT produces and markets ultra-premium, reserve, varietal and popular-priced wines under the brand families Viña San Pedro, Viña Tarapacá, Viña Santa Helena, Viña Misiones de Rengo, Viña Mar, Casa Rivas, Viña Altaïr, Viña Leyda, Tamarí and Finca La Celia, the two latter of Argentine origin. The Company, through its subsidiary Embotelladora Chilenas Unidas S.A. (“ECUSA”) is one of the largest non-alcoholic beverage producers in Chile, including soft drinks, mineral and purified water, juices, teas and sports and energy drinks. It is bottler and distributor in Chile of its proprietary brands and of brands produced under license. The proprietary brands include soft drinks Bilz and Pap; water Cachantún and Porvenir, which are operated by our subsidiary Aguas CCU-Nestlé Chile S.A. and Manantial operated by our subsidiary Manantial S.A. License agreements include PepsiCo (Pepsi, Seven Up, Lipton Tea and Gatorade), Schweppes Holding Limited (Orange Crush and Canada Dry), Nestlé S.A. (Nestlé Pure Life and Perrier) and Promarca (Watts). The Company’s soft drink, purified water, juice and nectar products are produced at ou r facilities located in Santiago and Antofagasta; its mineral waters are bottled at our plants in the central region of the country in Coinco and Casablanca. The Company, through its subsidiary Compañía Pisquera de Chile S.A. (“CPCh”), is one of the largest pisco producers in Chile, and also participates in the rum and ready-to-drink cocktail businesses. Company-owned brands include Control C, Mistral and Campanario in pisco and Sierra Morena in rum. CPCh also sells and distributes Bauzá and Pernod Ricard’s products including the brands Pisco Bauzá and Havana Club, Chivas Regal and Absolut Vodka, respectively. F - 12 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The detail of the described licenses appears below: Main brands under license Licenses Validity Date Watt's rigid packaging, except carton Indefinite Pisco Bauzá Indefinite Budweiser for Argentina and Uruguay December 2025 Heineken for Chile and Argentina (1) 10 years renewable Heineken for Paraguay (2) November 2022 Pepsi, Seven Up and Té Lipton March 2020 Crush, Canada Dry (Ginger Ale, Agua Tónica and Limón Soda) December 2018 Budweiser for Chile December 2015 Austral September 2015 Gatorade (3) March 2015 Negra Modelo and Corona for Argentina December 2014 Nestlé Pure Life (4) December 2017 (1) License for 10 years, renewable every year, for a period of 10 years automatically, under identical conditions (Rolling Contract), unless notice of non-renewal. (2) License 10 years, renewable automatically, under identical conditions, for a period of 5 years, unless notice of non-renewal. (3) Renewable License for 2 or 3 year period, subject to compliance with contractual conditions. (4) Renewable License for periods of five years, subject to compliance with contractual conditions. The Company’s address and main office is located in Santiago, Chile, at Avenida Vitacura Nº 2670, Las Condes district and its tax identification number (Rut) is 90,413,000-1. As of December 31, 2012 the Company had a total 6,480 employees according to the following detail: Number of employees Parent Company Consolidated Main Executives 78 258 Professionals and Techniciens 287 1,694 Workers 54 4,528 Total 419 6,480 Compañía Cervecerías Unidas S.A. is under the control of Inversiones y Rentas S.A. (IRSA), which is the direct and indirect owner of 66.1% of the Company’ outstanding shares. IRSA is currently a joint venture between Quiñenco S.A. and Heineken Chile Limitada, a company controlled by Heineken Americas B.V, each with a 50% equity participation. F - 13 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The consolidated financial statements include the following direct and indirect significant subsidiaries where the percentage of participation represents the economic interests at the consolidated level: Subsidiary Tax ID Country of origin Functional currency Share percentage direct and indirect As of December 31, 2012 As of December 31, 2011 Direct Indirect Total Total Cervecera CCU Chile Ltda. 96,989,120-4 Chile Chilean peso 99.7500 0.2499 99.9999 99.9999 Embotelladoras Chilenas Unidas S.A. 99,501,760-1 Chile Chilean peso 96.8291 3.1124 99.9415 99.9415 Cía. Cervecerías Unidas Argentina S.A.(1) 0-E Argentina Argentinean peso - 99.9907 99.9907 99.9907 Viña San Pedro Tarapacá S.A. (2) 91,041,000-8 Chile Chilean peso - 60.4321 60.4321 49.9917 Compañía Pisquera de Chile S.A. (3) 99,586,280-8 Chile Chilean peso 46.0000 34.0000 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean peso 98.0000 2.0000 100.0000 100.0000 CCU Investments Limited 0-E Islas Cayman Chilean peso 99.9999 0.0001 100.0000 100.0000 Inversiones INVEX DOS CCU Limitada 76,126,311-0 Chile Chilean peso 99.0000 0.9997 99.9997 - CRECCU S.A. 76,041,227-9 Chile Chilean peso 99.9602 0.0398 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean peso 90.9100 9.0866 99.9966 99.9966 Southern Breweries Establishment 0-E Vaduz-Liechtenstein Chilean peso 50.0000 49.9950 99.9950 99.9950 Comercial CCU S.A. 99,554,560-8 Chile Chilean peso 50.0000 49.9862 99.9862 99.9862 CCU Inversiones S.A. (4) 76,593,550-4 Chile Chilean peso 98.8396 1.1328 99.9724 99.9724 Millahue S.A. 91,022,000-4 Chile Chilean peso 99.9621 - 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (5) 76,003,431-2 Chile Chilean peso - 50.0707 50.0707 50.0707 Compañía Cervecera Kunstmann S.A. 96,981,310-6 Chile Chilean peso 50.0007 - 50.0007 50.0007 In addition to the table presented above, below are the percentages of participation with voting rights, in each of the subsidiaries as of December 31, 2012 and 2011, respectively. Each shareholder has one vote per share which he owns or represents. The percentage of participation with voting rights represents the sum of the direct participation and indirect participation via subsidiary. F - 14 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Subsidiary Tax ID Country of origin Functional currency Share percentage with voting rights As of December 31, 2012 As of December 31, 2011 % % Cervecera CCU Chile Ltda. 96,989,120-4 Chile Chilean peso 100.0000 100.0000 Embotelladoras Chilenas Unidas S.A. 99,501,760-1 Chile Chilean peso 99.9426 99.9426 Cía. Cervecerías Unidas Argentina S.A.(1) 0-E Argentina Argentinean peso 100.0000 100.0000 Viña San Pedro Tarapacá S.A. (2) 91,041,000-8 Chile Chilean peso 60.4488 50.0058 Compañía Pisquera de Chile S.A. (3) 99,586,280-8 Chile Chilean peso 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean peso 100.0000 100.0000 CCU Investments Limited 0-E Islas Cayman Chilean peso 100.0000 100.0000 Inversiones INVEX DOS CCU Limitada 76,126,311-0 Chile Chilean peso 100.0000 - CRECCU S.A. 76,041,227-9 Chile Chilean peso 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean peso 100.0000 100.0000 Southern Breweries Establishment 0-E Vaduz-Liechtenstein Chilean peso 100.0000 100.0000 Comercial CCU S.A. 99,554,560-8 Chile Chilean peso 100.0000 100.0000 CCU Inversiones S.A. (4) 76,593,550-4 Chile Chilean peso 99.9729 99.9729 Millahue S.A. 91,022,000-4 Chile Chilean peso 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (5) 76,003,431-2 Chile Chilean peso 50.1000 50.1000 Compañía Cervecera Kunstmann S.A. 96,981,310-6 Chile Chilean peso 50.0007 50.0007 As explained in Note 18 , the Company acquired 100% of shares of Marzurel S.A., Milotur S.A. and Coralina S.A., which are Uruguayan companies and develop the mineral waters and soft drinks business in that country. As explained in Note 4 , during 2012, the Company has adopted the early application of International Financial Reporting Standards (IFRS) Nº 11 Joint Arrangements, for which the investments held in joint arrangements in Promarca S.A. and Compañía Pisquera Bauzá S.A., with a participation of 50% and 49%, respectively, changed from the equity method accounting to accounting for assets and liabilities in respect of its interest in a joint operation. At the beginning of the earliest year presented (i.e, January 1, 2010), the Company derecognized the investment that was previously accounted for using the equity method and any other items that formed part of the entity’s net investment in the arrangement and recognized its share of each of the assets and the liabilities in respect of its interest in the joint operation. ( See note 2.28b ) Below we briefly describe the companies that qualify as joint operations: (a) Promarca S.A. Promarca S.A. is a closed stock company with its main activity being the acquisition, development and administration of trademarks and their corresponding licenses to their operators. As per an agreement between New Ecusa S.A. (as a subsidiary of the Company) and Watt's S.A. dated December 22, 2006, a clause was agreed establishing that if the products manufactured with the trademarks acquired increase their percentage of income during a three year term, New Ecusa S.A. shall pay an additional price for the rights of the acquired trademarks. Having been verified the above condition, at December 31, 2009 payment was made in January 2010 for an amount of ThCh$ 1,513,922. At December 31, 2012, Promarca S.A. recorded a profit of ThCh$ 3,976,944 (ThCh$ 3,535,127 in 2011 and ThCh$ 3,299,547 in 2010), which in accordance with the Company´s policies is 100% distributable. F - 15 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 (b) Compañía Pisquera Bauzá S.A. On December 2, 2011, the subsidiary Compañía Pisquera de Chile S.A. (CPCh) signed a license agreement for the commercialization and distribution of the pisco brand Bauzá in Chile. In addition, this transaction included the acquisition by CPCh of 49% of Compañía Pisquera Bauzá S.A. (CPB), owner of the brand Bauzá in Chile. The family Bauzá owns 51% of that company and all of its productive assets, thereby continuing the link to the production of pisco Bauzá maintaining its quality, origin and premium character. The total cost of this transaction as of December 31, 2011, was ThCh$ 4,721,741 and the total disbursement was ThCh$ 2,456,489. At December 31, 2012, CPB recorded a profit of ThCh$ 85 ,140, which in accordance with the Company´s policies is 100% distributable. The companies mentioned above meet the conditions stipulated in IFRS 11 to be considered "joint operations", as the primary assets in both entities are trademarks, the contractual arrangements establishes that the parties to the joint arrangement share all interests in the assets relating to the arrangement in a specified proportion and their income is 100% royalty charged to the joint operators from the sale of products using these trademarks. The main movements in the ownership of the subsidiaries included in these financial statements are as follows: (1) Compañía Cervecerías Unidas Argentina S.A. (CCU Argentina) As explained in Note 8 , on December 27, 2010, the subsidiary Compañía Industrial Cervecera S.A. (CICSA), entered in the cider business by acquiring control of the companies Doña Aída S.A. and Don Enrique Pedro S.A. which also own the productive and trading companies Sáenz Briones & Cía. S.A.I.C. and C. and Sidra La Victoria S.A. Subsequently, on April 6 and September 20, 2011, CICSA acquired the remaining shares of these companies and as a consequence became 100% owner of both subsidiaries. During December 2011, CICSA sold 5% of Doña Aída S.A. y Don Enrique Pedro S.A. to CCU Argentina. On December 20, 2010, the Company, through its subsidiary Inversiones Invex CCU Limitada, acquired the 4.0353% interest Anheuser-Busch Investments, S.L. had in the subsidiary CCU Argentina, As a consequence the Company became 100% owner of the before mentioned subsidiaries. During March 2011, Inversiones Invex CCU Limitada sold 5% of CCU Argentina to Inversiones Invex Dos CCU Limitada. (2)Viña Valles de Chile S.A. As explained in Note 19 , on December 29, 2011, we concluded the division of the joint venture Viña Valles de Chile S.A. (VDC) through a stock swap contract. As a result of this division, the net assets of Viña Leyda remained in VDC, later became a subsidiary of Viña San Pedro Tarapacá S.A. with a percentage of direct and indirect participation of a 100%. (3) Compañía Pisquera de Chile S.A. On December 2, 2011, the subsidiary Compañía Pisquera de Chile S.A. (CPCh) signed a licens e agreement for the commercialization and distribution of the pisco brand Bauzá in Chile. In this transaction CPCh acquired 49% of the licensor society Compañía Pisquera Bauzá S.A., owner of the brand Bauzá in Chile. (4) CCU Inversiones S.A. In September and November, 2012, the Company, through its subsidiary CCU Inversiones S.A., acquired an additional 10.443% interest in Viña San Pedro Tarapacá S.A. for ThCh$ 12,521,899 increasing its ownership interest to 60.4488%. As the Company has control of this subsidiary, the difference of ThCh $ 7,248,058 generated between the purchase price and carrying value of the non-controlling interestwas recorded under the item Other reserves in Equity. F - 16 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 (5) Aguas CCU-Nestlé S.A. As explained in Note 18 , on December 24, 2012, the Company, through the subsidiary Aguas CCU-Nestlé S.A., acquired 51% of shares of Manantial S.A. for ThCh$ 10,017,478. Manantial S.A. is a Chilean company that specializes in purified water in bottles for home and office, use through dispensers referred to internationally as HOD (Home and Office Delivery). Note 2 Summary of significant accounting policies Significant accounting policies adopted for the preparation of these consolidated financial statements are described below: Basis of preparation The accompanying consolidated financial statements have been prepared in accordance withInternational Financial Reporting Standards (IFRS), issued by the International Accounting Standard Board (IASB), which have been applied uniformly toall periods presented. The consolidated financial statements cover the following periods: Statement of Financial Position as of December 31, 2012 and 2011, Statement of changes in Equity, Statement of Income, Statement of Comprehensive Income and Statement of Cash Flow for the years ended December 31, 2012, 2011 and 2010. As explained in Note 2.28 , reclassifications to the Consolidated Financial Statements of December 31, 2011 and 2010 have been made. The amounts shown in the attached financial statements are expressed in thousands of Chilean P esos, which is the Company’s functional currency. All amounts have been rounded to thousand P esos, except when otherwise indicated. The consolidated financial statements have been prepared on the historical basis, as modified by the revaluation of financial assets and financial liabilities (including derivative instruments) at fair value through profit and loss. The preparation of the consolidated financial statements in accordance with IFRS requires the use of certain critical accounting estimates. It also requires that management uses its professional judgment in the process of applying the Company’s accounting policies. See Note 3 for disclosure of significant accounting estimates and judgments. At the date of issuance of these consolidated financial statements the following Amendments, Improvements and Interpretations to existing IFRS standards have been published and the Company has adopted and implemented as appropriate during the financial year 2012: New Standard Improvements and Amendments Mandatory for years beginning in: Amendment IAS 12 Deferred tax January 1, 2012 Amendment IAS 1 Presentation of Financial Statements July 1, 2012 The adoption of these standards had no significant impact on the consolidated financial statements. F - 17 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 At the date of issuance of these consolidated financial statements the following IFRS Amendments, Improvements and Interpretations to the existing standards have been published, which are not yet effective and the Company has not adopted earlier application: New Standard Improvements and Amendments Mandatory for years beginning in: Amendment IFRS 7 Disclosures - Offsetting Financial Assets and Financial Liabilities January 1, 2013 IFRS 13 Fair Value Measurement January 1, 2013 Amendment IAS 19 Employee Benefits January 1, 2013 Amendment IAS 32 Offsetting Financial Assets and Financial Liabilities January 1, 2014 IFRS 9 Financial instruments: Classification and Measurement January 1, 2015 The Company estimates that the adoption of the Standards, Amendments and Interpretations as described above will not have a material impact on the consolidated financial statements upon initial application. As explained in Note 4 Accounting changes , the Company has early adopted the following standards: New Standard Improvements and Amendments Mandatory for years beginning in: IFRS 10 Consolidated Financial Statements January 1, 2013 IFRS 11 Joint Arrangements January 1, 2013 IFRS 12 Disclosure of Interests in Other Entities January 1, 2013 Amendment IAS 27 Separate Financial Statements January 1, 2013 Improvment IAS 28 Investments in Associates and Joint Ventures January 1, 2013 Basis of consolidation Subsidiaries Subsidiaries are the entities over which the Company is empowered to direct financial and operational policies, which is generally the result of ownership of over half the voting rights. Subsidiaries are consolidated as from the date on which control was obtained by the Company, and they are excluded from consolidation as of the date the Company loses such control. The acquisition method is used for the accounting of acquisition of subsidiaries. The acquisition cost is the fair value of the assets delivered, of the equity instruments issued and of the liabilities incurred or assumed as of the exchange date. The identifiable assets acquired, as well as the identifiable liabilities and contingencies assumed in a business combination are initially valued at their fair value on the acquisition date, independently from the scope of minority interests. Goodwill is initially measured as the excess of the aggregate of the consideration transferred and the fair value of non-controlling interest over the net identifiable assets acquired and liabilities assumed. If this consideration is lower than the fair value of the net assets of the subsidiary acquired, the difference is recognized as income. Joint operations As explained in Note 4 , in those joint arrangements that qualify as joint operations, the Company recognises the assets, liabilities, gains (losses) from operational activities inrespect of its interest in the joint operations in accordance with IFRS 11. Intercompany transaction Intercompany transactions, balances and unrealized gains from transactions between the Group’s entities are eliminated during consolidation. Unrealized losses are also eliminated, unless the transaction provides evidence of an impairment of the asset transferred. Whenever necessary, the subsidiaries’ accounting policies are amended to ensure uniformity with the policies adopted by the Company. F - 18 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Non-controlling Interest The non-controlling interest is presented in the Equity section of the Statement of Financial Position. The net income attributable to equity holder of the parent and the non-controlling interest are each disclosed separately in the Consolidated Statement of Income after net income. Investments accounted for by the equity method Joint ventures The Company maintains investments in joint arrangements that qualify as joint ventures, which correspond to a contractual agreement by which two or more parties carry out an economic activity that is subject to joint control, and normally involves the establishment of a separate entity in which each party has a share based on a shareholders’ agreement. The Company accounts for its participation in joint arrangements that qualify as joint ventures using the equity method. The financial statements of the joint ventures are prepared for the same year, under accounting policies consistent with those of the Company. Adjustments are made conformed to any difference in accounting policies that may exist to the Company´s accounting policies. Whenever the Company contributes or sells assets to the companies under joint control, any part of the income or loss originated by the transaction is recognized based on how the asset is realized. Whenever the Company purchases assets of such companies, it does not recognize its share in the income or loss of the joint ventureresulting from such transaction until the asset is sold or realized by the joint venture. Financial information as per operating segments The Company’s operating segments are formed by the assets and resources intended to supply products that are subject to risks and benefits different from those of other operating segments, and that normally correspond to subsidiaries that develop such business activities. TheOperating Result of these segments is the total of the following IFRS performance measures: Earnings before Other Gains (Losses), Net Financial Expense, Equity and Income of Joint Venture, Foreign Currency Exchange Differences, Results as per Adjustment Units and Income Taxes). ORBDA (Operating Result Before Depreciation and Amortization) by segments is regularly reviewed by the Board of Directors of the respective subsidiaries and by the Company´s Board of Directors, in order to make decisions on the resources to be allotted to the segments and to appraise their performance (See Note 7) . The segments performance is measured according to several indicators, of which Operating Result, ORBDA, ORBDA margin (ORBDA’s % as compared to Net sales of segment), sales volumes and Net sales are the most important. Sales between segments are carried out at arm’s length and net sales per geographical location are based on the producing and selling entity´s location. Foreign currency and unidad de fomento (Adjustment unit) Presentation and functional currency The Company uses the Chilean Peso (indicated by $ or CLP) as its functional currency and for the presentation of its financial statements. The functional currency has been determined considering the economic environment in which the Company carries out its operations and the currency in which the main cash flows are generated. The functional currency of the Argentine and Uruguayan subsidiaries is the Argentine Peso and Uruguayan Peso, respectively. F - 19 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Transactions and balances Transactions in foreign currencies and adjustment units (“Unidad de Fomento” or “UF”) are initially recorded at the exchange rate of the corresponding currency or adjustment unit as of the date on which the transaction occurs. The Unidad de Fomento (UF) is a Chilean inflation-indexed Peso-denominated monetary unit. The UF rate is set daily in advance based on changes in the previous month’s inflation rate. At the close of each Consolidated Statement of Financial Position, the monetary assets and liabilities denominated in foreign currencies and adjustment units are translated into Chilean Pesos at the exchange rate of the corresponding currency or adjustment unit. The exchange difference arising, both from the liquidation of foreign currency transactions, as well as from the valuation of foreign currency monetary assets and liabilities, is included in statement of income, in Foreign currency exchange differences, while the difference arising from the changes in adjustment units are recorded in the Consolidated Statement of Income as result per adjustment units. For consolidation purposes, the assets and liabilities of the subsidiaries whose functional currency is different from the Chilean Peso are translated into Chilean Pesos by using the exchange rates valid as of the date of the financial statements, and the exchange differences originated by the translation of the assets and liabilities are recorded in Equity Reserve, under the Currency Translation Reserves item. The income and expense are translated at the monthly average exchange rate for the corresponding terms as differences since there have not been significant fluctuations in the exchange rates during each month. The exchange rates of the primary foreign currencies and adjustment units used in the preparation of the consolidated financial statements as of December, 2012, 2011 and 2010 are as follows: Chilean Pesos as per unit of foreign currency or adjustable unit As of December 31, 2012 As of December 31, 2011 As of December 31, 2010 ThCh$ ThCh$ ThCh$ Foreign currencies US Dollar USD 479.96 519.20 468.01 Euro EUR 634.45 672.97 621.53 Argentine Peso ARS 97.59 120.63 117.71 Uruguayan Peso UYU 25.12 25.99 23.66 Canadian Dollar CAD 482.27 511.12 467.87 Sterling Pound GBP 775.76 805.21 721.01 Swiss Franc CHF 525.52 553.64 499.37 Australian Dollar AUD 498.04 531.80 474.56 Danish Krone DKK 85.05 90.53 83.39 Japanese Yen JPY 5.58 6.74 5.73 Brazilian Real BRL 234.98 278.23 281.31 Adjustment units Unidad de fomento * UF 22,840.75 22,294.03 21,455.55 * The Unidad de Fomento (UF) is a Chilean inflation-indexed, P eso-denominated monetary unit. The UF rate is set daily in advance based on changes in the previous month´s inflation rate. Cash and cash equivalents Cash and cash equivalents includes cash available, bank balances, time deposits at financial entities, investments in mutual funds and financial instruments acquired under re-sale agreements, as well as short-term investments with a high liquidity, normally with an original maturity of up to three months. F - 20 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Financial instruments Financial assets The Company recognizes a financial asset in its Consolidated Statement of Financial Position according to the following: As of the date of the initial recognition, Management classifies its financial assets (i) at fair value through profit and loss and (ii) collectible credits and accounts, depending on the purpose for which the financial assets were acquired. For those instruments not classified at fair value through income, any cost attributable to the transaction is recognized as part of the asset value. The fair value of the instruments that are actively quoted in formal markets is determined by the quoted price as of the financial statement closing date. For those investments without an active market, the fair value is determined using valuation techniques including (i) the use of recent market transactions, (ii) references to the current market value of another financial instrument of similar characteristics, (iii) discounted cash flow, and (iv) other valuation models. After the initial recognition the Company values the financial assets as described below: Financial assets at fair value through profit and loss These assets are valued at fair value and the income or losses originated by the change in fair valueare recognized in the Consolidated Statement of Income. The assets at fair value through profit and loss include financial assets classified as held for trading by the Company. Financial assets are classified as held for trading when acquired with the purpose of selling them within a short term. Derivative instruments are classified as held for trading unless they are classified as hedge instruments. Accounts receivable Accounts receivable correspond to financial assets with fixed or determinable payments that are not traded in an active market. Trade receivable credits or accounts are recognized according to their invoice value. Estimated losses from bad debts are determined by applying differentiated percentages, taking into account maturity factors, until reaching 100% of the balance in most of the debts older than 180 days, with the exception of those cases that in accordance with current policies, losses are estimated due to partial deterioration based on a case by case analysis. Current trade receivable credits and accounts are initially recognized at their nominal value and are not discounted because they do not differ significantly from their fair value. The Company has determined that the calculation of the amortized cost is not materially different from the invoiced amount because the transactions do not have significant associated costs. Financial liabilities The Company recognizes a financial liability in its Consolidated Statement of Financial Position according to the following: Debts and financial liabilities that accrue interests Loans and financial obligations accruing interest are initially recognized at the fair value of the resources obtained, less costs incurred directly attributable to the transaction. After initial recognition, loans and obligations accruing interest are valued at their amortized cost. The difference between the net amount received and the value to be paid is recognized in the Consolidated Statement of Income during the term of the loan, using the effective interest rate method. Interest paid and accrued related to debts and obligations used in a financing operations appear under financial expense. Loans and obligations accruing interest with a maturity within twelve month period are classified as current liabilities, unless the Company has the unconditional right to defer the payment of the obligation for at least a twelve month period after the financial statement closing date. F - 21 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Trade accounts payable and other payables Accounts payable and other accounts payable are initially recognized at their nominal value because they do not differ significantly from fair value. The Company has determined that no significant differences exist between the carrying value and amortized cost using the effective interest method. Derivative Instruments All derivative financial instruments are initially recognized as of the date of the agreement and subsequently revaluat ed at their fair value as of the date of the financial statements. Gains and losses resulting from fair value measurement are recorded in the Statement of Income as gains or losses due to fair value of financial instruments, unless the derivative instrument qualifies is designated, and is effective as a hedging instrument. In order to classify a derivative as a hedging instrument for accounting purposes, the Company documents (i) as of the transaction date or at designation time, the relationship or correlation between the hedging instrument and the hedged item, as well as the risk management purposes and strategies, (ii) the assessment, both at designation date as well as on a continuing basis, whether the instrument used is effective to offset changes in fair value or in the cash flows of the hedged item. A hedge is considered effective when changes in the fair value or in the cash flows of the underlying directly attributable to the risk hedged are offset with the changes in fair value, or in the cash flows of the hedging instrument with effectiveness between 80% to 125%. Derivative instruments classified as hedges are accounted for as cash flow hedges . The total fair value of hedging derivatives are classified as assets or financial liabilities in Other non-current if the maturity of the hedged item is more than 12 months and as other assets or current liabilities if the remaining maturity of the hedged item is less than 12 months. The effect on results of these instruments can be viewed in Other gains (losses) of the Consolidated Statements of Income. The effective portion of the change in the fair value of derivative instruments that are designated and qualified as cash flow hedges are initially recognized in Cash Flow Hedge Reserve in a separate component of Equity. The income or loss related to the ineffective portion is immediately recognized in the Statement of Income. The amounts accumulated in Equity are reclassified in Income during the same period in which the corresponding hedged item is reflected in the Statement of Income. When a cash flow hedge ceases to comply with the hedge accounting criteria, any accumulated income or loss existing in Equity remains in Equity and is recognized when the expected transaction is finally recognized in the Statement of Income. When it is estimated that an expected transaction will not occur, the accumulated gain or loss recorded in Equity is immediately recognized in the Statement of Income. Deposits for returns of bottles and containers Deposits for returns of bottles and containers corresponds to the liabilities registered by the guarantees of money received from customers for bottles and containers placed at their disposal and represents the value that will be returned to the customer when it returns the bottles and containers to the Company in good condition along with the original document. This value is determined by the estimation of the bottles and containers in circulation that are expected to be returned to the Company in the course of time based on historic experience, physical counts held by clients and independent studies over the quantities that are in the hands of end consumers, valued at the average weighted guarantees for each type of bottles and containers. The Company does not intend to make significant repayment of these deposits within the next 12 months. However, from such amounts are classified within current liabilities, under the line Other financial liabilities ( See Note 2.28, a) ), since the Company does not have the legal ability to defer this payment for a period exceeding 12 months. This liability is not discounted, since it is considered a payable on demand, with the original document and the return of the respective bottles and containers and it does not have adjustability or interest clauses of any kind in its origin. Financial asset impairment At each financial statement date the Company assesses if a financial asset or financial group of assets is impaired. The Company assesses impairment of accounts receivable collectively by grouping the financial assets according to similar risk characteristics, which indicate the debtor’s capacity to comply with their obligations under the agreed upon conditions. F - 22 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 When there is objective evidence that a loss due to impairment has been incurred in the accounts receivable, the loss amount is recognized in the Consolidated Statement of Income, as Administrative expenses. In the event that during subsequent periods the impairment loss amount decreases and such decrease may be objectively related to an event occurring after impairment recognition, the impairment loss previously recognized is reversed. Any subsequent impairment reversal is recognized in Income provided that the book value of the asset does not exceed its value as of the date the impairment was recognized. Inventories Inventories are stated at the lower of cost (acquisition or production cost) and net realizable value. The production cost of finished products and of products under processing includes raw material, direct labor, indirect manufacturing expenses based on a normal operational capacity and other costs incurred to place the products at the locations and in the conditions necessary for sale, net of discounts attributable to inventories. The net realizable value is the estimated sale price in the normal course of business, less marketing and distribution expenses. When market conditions cause the production cost to be higher than its net realizable value, an allowance for assets deterioration is registered for the difference in value. This allowance for inventory deterioration also includes amounts related to obsolete items due to low turnover, technical obsolescence and products withdrawn from the market. Until December 31, 2011, the Company used the FIFO method (First In First Out) for the cost of inventories and products sold, as well as when those materials and raw materials acquired from third parties were incorporated into the value of the cost of inventories. As of December 2012, the Company changed from FIFO to Weighted Average Cost (WAC). This change did not result in a significant difference in the valuation of inventories of previous years, because most of the inventories have a high turnover. The materials and raw materials purchased from third parties are valued at their acquisition cost; once used, they are incorporated in finished products using the WAC methodology. Costs associated with agricultural activities (winery) are deferred up to the harvest date, at which time they become part of inventory cost for subsequent processes. Other non-financial assets Other non-financial assets mainly include disbursements related to commercial advertising preparation that is in process but has not yet been shown, advances to property, plant and equipment to suppliers and current and non-current advertising agreements. Property, plant and equipment Property, plant and equipment are recorded at their historic cost, less accumulated depreciation and impairment losses. The cost includes both the disbursements directly attributable to the asset acquisition or construction, as well as the financing interest directly related to certain qualified assets, which are capitalized during the construction or acquisition period, as long as these assets qualify for these purposes considering the period necessary to complete and prepare the assets to be operative. Disbursements after the purchase or acquisition are only capitalized when it is likely that the future economic benefits associated to the investment flow towards the Company, and costs may be reasonably measured. Subsequent disbursements related to repairs and maintenance are recorded as expense when incurred. Property, plant and equipment depreciation, including the assets under financial lease, is calculated on a straight line basis over the estimated useful life of the fixed assets, taking into account their estimated residual value. When an asset is formed by significant components with different useful lives, each part is separately depreciated. Property, plant and equipment useful lives and residual values estimates are reviewed and adjusted at each financial statement closing date, if necessary. F - 23 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Property, plant and equipment estimated useful lives are as follows: Type of Assets Number of years Land Indefinite Buildings and construction 20 to 60 Machinery and equipment 10 to 25 Furniture and accesories 5 to 10 Other equipment (coolers and mayolicas) 5 to 8 Bottles and containers 3 to 12 Gain and losses resulting from the sale of properties, plants and equipment are calculated comparing their book values against the related sales proceeds and are included in the Consolidated Statement of Income. When the book value of an item of Property, plant and equipment exceeds its recoverable amount, it is immediately reduced to its recoverable amount (See Note 2.16). Leases Lease agreements are classified as financial leases when the agreement transfers to the Company substantially all the risks and rewards inherent to the asset ownership, according to International Accounting Standard No. 17 “Leases”. For those agreements that qualify as financial leases, at the initial date an asset and a liability are recognized at a value equivalent to the lower of the fair value of the asset and the present value of future lease payments. Subsequently, lease payments are allocated between the financial expense and the obligation reduction, so that a constant interest rate on the obligation balance is obtained. Lease agreements that do not qualify as financial leases are classified as operating leases. Lease payments of operating leases are charged to income on a straight line basis over the life of the lease. Investment property Investment property consists of land held by the Company with the purpose of generating appreciation and are not used in the normal course of business, and are recorded at historic cost less impairment loss, if any. Investment property depreciation is calculated on a straight line basis over the estimated useful life of such property, taking into account the estimated residual value of such property. Biological assets Biological assets held by Viña San Pedro Tarapacá S.A. (VSPT or the Company) and its subsidiaries consist of developing and productionvines. The harvested grapes are used for the later production of wines. Vines under production are valued at the historic cost, less depreciation and any impairment loss. Agricultural production (grapes) resulting from the vines under production is valued at its cost value when harvested. Depreciation of under production vines is recorded on a straight-line basisusing a 25-years estimated production useful life, which is periodically assessed. Vines under formation are not depreciated until they start production. Costs incurred in acquiring and planting new vines are capitalized. The Company uses the amortized historical cost to value its biological assets, on the basis that management considers that it represents a reasonable approximation of fair value. F - 24 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Intangible assets other than goodwill Commercial Trademarks The Company’s commercial trademarks correspond to intangible assets with an indefinite useful life that are presented at their historic cost, less any impairment loss. The Company believes that through marketing investments trademarks maintain their value, consequently they are considered as having an indefinite useful life and they are not amortizable. Such assets are subject to impairment tests on a yearly basis, or when factors exist indicating a likely loss of value (Note 2.16). Software Program Software Program licenses acquired are capitalized at the value of the costs incurred for their acquisition and preparation for the use of the specific programs. Such costs are amortized over their estimated useful lives (4 to 7 years). The maintenance costs of the software programs are recognized as expense in the year during which they are incurred. Research and development Research and development expenses are recognized in the period incurred. Water Rights Water Rights acquired by the Company correspond to the existing exploitation rights of water from natural sources, and they are recorded at their attributed cost as of the transition date to IFRS. Given that such rights are perpetual they are not amortizable, nevertheless they are annually subject to impairment assessment, or when factors exist that indicate a likely loss of value. Goodwill Goodwill represents the excess of cost of a business combination over the Company’s share in the fair value of identifiable assets, liabilities and contingent liabilities as of the acquisition date, and is accounted for at its cost value less accumulated impairment losses. Goodwill related to joint venture acquisitions is included in the investment accounting value. For the purposes of impairment tests, goodwill is assigned Cash Generating Units (CGU) that are expected to benefit from the synergies of a business combination. Each unit or group of units (CGU - See Note 21) represents the lowest level inside the Company at which goodwill is monitored for internal administration purposes, which is not larger than a business segment. The cash generating units to which the goodwill is assigned are tested for impairment annually or with a higher frequency, when there are signs indicating that a cash generating unit could experience impairment or some of the significant market conditions have changed. Goodwill in the acquisition of joint ventures is assessed for impairment as part of the investment, provided that there are signs indicating that the investment may be impaired. An impairment loss is recognized for the amount that the book value of the cash generating unit exceeds its recoverable value, the recoverable value being the higher of the fair value of the cash generating unit, less costs to sell and its value in use. An impairment loss is first assigned in goodwill to reduce its book value, and then to other assets in the cash generating unit. A recognized impairment loss is not reversed in the following years. Impairment of non-current assets other than goodwill The Company annually assesses the existence of impairment indicators on non-current assets. When indicators exist, the Company estimates the recoverable amount of the impaired asset. In case it is not possible to estimate the recoverable amount of the impaired asset at an individual level, the Company estimates the recoverable amount of the cash generating unit to which the asset belongs. F - 25 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The recoverable amount is defined as the higher of the fair value, less cost to sell and the value in use. The value in use is determined by estimating future cash flows associated with the asset or with the cash generating unit, discounted from its current value by using interest rates before taxes, which reflect the time value of money and the specific risks of the asset. In the event the asset book value exceeds its recoverable amount, the Company records an impairment loss in the Statement of Income. The Company annually assesses if impairment indicators of non-current assets for which impairment losses were recorded during prior years have disappeared or decreased. In the event of such situation, the recoverable amount of the specific asset is recalculated and its book value increased, if necessary. Such increase is recognized in the Statement of Income as reversal of impairment losses. The increase in the value of the previously impaired asset is recognized only when it is originated by changes in the assumptions used to calculate the recoverable amount. The asset amount increase resulting from the reversal of the impairment loss is limited to the amount that would have been recorded had impairment not occurred. Assets of a disposal group held for sale Property, plant and equipment expected to be recovered primarily through sale rather than through continuing use, for which active sale negotiations have begun and it is estimated that they will be sold within twelve months following the closing date are classified as assets of a disposal group held for sale. These assets are measured at the lower of their book value and the estimated fair value,minus costs to sell. From the moment in which the assets are classified as assets of a disposal group held for sale they are no longer depreciated. Income tax and deferred taxes Income tax is composed by the legal obligations and the deferred taxes recognized according to International Accounting Standard Nº 12 – Income Taxes. Income tax is recognized in the Statement of Income, except when it is related to entries directly recorded in Equity, in which case the tax effect is also recognized in Equity. Income Tax Obligation Income tax obligations are recognized in the financial statements on the basis of the best estimates of the taxable profits as of the financial statement closing date,based on the income tax rate valid as of that date in the countries where the Company operates, which are Chile and Argentina. Deferred Tax Deferred taxes are those the Company expects to pay or to recover in the future, due to temporary differences between the book value of assets and liabilities (carrying amount for financial reporting purposes) and the corresponding tax basis of such assets and liabilities used to determine the profits subject to taxes. Deferred tax assets and liabilities are generally recognized for all temporary differences, and they are calculated at the rates that will be valid on the date the liabilities are paid or the assets realized. Deferred tax is recognized for temporary differences arising from investments in subsidiaries and associates, except in those cases where the Company is able to control the date on which temporary differences will be reversed, and it is likely that they will not be reverted in the foreseeable future. Deferred tax assets, including those originated by tax losses are recognized provided it is likely that in the future there are taxable profits against which deductible temporary differences may be charged. Deferred tax assets and liabilities are offset when there is a legal right to offset tax assets against tax liabilities, and the deferred tax is related to the same taxable entity and the same taxing authority. Employees benefits Employees Vacation The Company accrues the expense associated with staff vacation when the employee earns the benefit. F - 26 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Employees Bonuses The Company recognizes a liability and an expense for bonuses when it’s contractually obligated, it is estimated that, depending on the income requirement at a given date, bonuses will be paid out at the end of the year. Severance Indemnity The Company recognizes a liability for the payment of irrevocable severance indemnities, originated fromcollective and individual agreements entered into with employees. Such obligation is determined based on the actuarial value of the accrued cost of the benefit, a method which considers several factors in the calculation, such as estimates of future continuance, mortality rates, future salary increases and discount rates. The determined value is shown at its present value by using the accrued benefits for years of service method. The discount rates are determined by reference to market interest rates curves. The current losses and gains originated by the valuation of the liabilities subject to such plans are directly recorded in Income. Provisions Provisions are recognized when: (i) the Company has a current obligation, legal or implicit, as a result of past events, (ii) it is probable that monetary resources will be required to settle the obligation and (iii) the amounts can be reasonably established. The amounts recognized as provisions as of financial statements closing date, are Management´s best estimates, and consider the necessary disbursements to liquidate the obligation. The concepts by which the Company establishes provisions against Income correspond to civil, labour and taxation proceedings that could affect the Company (see note 29). Revenue recognition Revenues are recognized when it is likely that economic benefits flow to the Company and can be measured reliably. Income is measured at the fair value of the economic benefits received or to be received, and they are presented net of valued added taxes, specific taxes, returns, discounts and rebates. Sales of goods are recognized after the Company has transferred to buyer all the risks and benefits inherent in the ownership of such goods, and it does not hold the right to dispose of them; in general, this means that sales are recorded at the transfer of risks and benefits to clients, pursuant to the terms agreed in the commercial agreements. Sale of products in the domestic market The Company obtains its revenues, both in Chile and Argentina, mainly from the sales of beers, soft drinks, mineral waters, purified water, juices, wines, cider and spirits, products that are distributed through retail establishments, wholesale distributors and supermarket chains. None act as commercial agents of the Company. Such revenues in the domestic markets, net of the value added tax, specific taxes, returns, discounts and rebates to clients, are recognized when products are delivered, together with the transfer of all risks and benefits related to them. Exports In general, the Company´s delivery conditions for sale are the basis for revenue recognition related to exports. The structure of revenue recognition is based on the grouping of Incoterms, mainly in the following groups: • "FOB (Free on Board) shipping point", by which buyer organizes and pays for transportation, consequently the sales occur and revenue is recognized upon the delivery of merchandise to the transporter hired by buyer. • “CIF (Cost, Insurance & Freight) and similar", by which the Company organizes and pays for external transportation and some other expenses, although CCU ceases being responsible for the merchandise after delivering it to the maritime or air company in accordance with the relevant terms. The sales occur and revenue is recognized upon the delivery of the merchandise at the port of destination. In the event of discrepancies between the commercial agreements and delivery conditions those established in the agreements shall prevail. F - 27 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Commercial agreements with distributors and supermarket chains The Company enters into commercial agreements with its clients, distributors and supermarkets through which they establish: (i) volume discounts and other client variables, (ii) promotional discounts that correspond to an additional rebate on the price of the products sold by reason of commercial initiatives development (temporary promotions), (iii) services payment and rendering of counter-services (advertising and promotion agreements, use of preferential spaces and others) and (iv) shared advertising, which corresponds to the Company’s participation in advertising campaigns, promotion magazines and opening of new sales locations. Volume discounts and promotional discounts are recognized as a reduction in the sales price of the products sold. Shared advertising contributions are recognized when the advertising activities agreed upon with the distributor have been carried out, and they are recorded as marketing expenses incurred, under Other expenses by function. The commitments with distributors or importers in the exports area are recognized on the basis of existing trade agreements. Cost of sales of products The costs of sales include the production cost of the products sold and other costs incurred to place inventories in the locations and under the conditions necessary for the sale. Such costs mainly include raw material costs, packing costs, production staff labor costs, production-related assets depreciation, returnable bottles depreciation, license payments, operational costs, and plant and equipment maintenance costs. Other expenses by function Other expenses by function include, mainly advertising and promotion expenses, depreciation of assets sold, selling expenses, marketing costs (sets, signs andneon signs at client’s facilities) and marketing and sales staff remuneration and compensations. Distribution expenses Distribution costs include all the necessary costs to deliver products to clients. Administration expenses Administration expenses include the support units staff remuneration and compensation, depreciation of offices, equipment, facilities and furniture used for these functions, non-current assets amortization and other general and administration expenses. Environmental liabilities Environmental liabilities are recorded based on the current interpretation of environmental laws and regulations, or when an obligation is likely to occur and the amount of such liability can be calculated reliably. Disbursements related to environmental protection are charged to the Consolidated Statements of Income as incurred, except, investments in infrastructure designed to comply with environmental requirements, are recorded following the accounting policies for property, plant and equipment. Adjustments to prior year financial statements The Consolidated Financial Statements presented for comparative purposes contain adjustments with respect to those previously reported. The correc tions listed below did not have a significant effect in relation to relevant financial indicators required of the Company. The summary of theseadjustments are as follows: F - 28 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 a) Deposits for return of bottles and containers CONSOLIDATED STATEMENT OF FINANCIAL POSITION Previously reported to 12.31.2011 Reclassifications Reported to 12.31.2011 ThCh$ ThCh$ ThCh$ Current liabilities Other financial liabilities 76,105,061 11,908,708 88,013,769 Total current liabilities Non-current liabilities Other long-term provisions 13,824,021 (11,908,708) 1,915,313 Total non-current liabilities Total liabilities and shareholders' equity The amount of Deposits for return of bottles of ThCh$ 11,908,708 that until December 31, 2011, was presented as Other non-current provisions, now is presented as Other current financial liabilities. The Company does not intend to make significant repayment of these deposits within the next 12 months. However, from December 2012, such amounts are classified within current liabilities, under the line Other financial liabilities. This adjustment did not affect Total Liabilities and Equity at December 31, 2011, and management does not consider such adjustment to be material to the consolidated financial statements taken as whole. F - 29 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 b) Early implementation IFRS 11, as explained in Note 4, letter a) . The application of this standard has no impact on Net income or Equity, but if affects the opening of assets and liabilities balances, and the classification of Income and Expenses. Below are the reclassifications affecting the Consolidated Statement of Financial Position, Consolidated Statement of Income and Consolidated Statement of Cash Flows: Consolidated Statement of Financial Position ASSETS Previously reported to 12.31.2011 Reclassifications Reported to 12.31.2011 ThCh$ ThCh$ ThCh$ Current assets Cash and cash equivalent 177,664,378 401,380 178,065,758 Other financial assets 3,943,959 - 3,943,959 Other non-financial assets 11,565,924 (1,467,564) 10,098,360 Accounts receivable-trade and other receivables 193,065,162 90 193,065,252 Accounts receivable from related companies 9,984,206 (88,329) 9,895,877 Inventories 128,535,184 - 128,535,184 Taxes receivables 17,277,288 - 17,277,288 Total current assets different from assets of disposal group held for sale Assets of disposal group held for sale 509,675 - 509,675 Total assets of disposal group held for sale - Total current assets Non-current assets Other financial assets 194,669 - 194,669 Other non-financial assets 2,996,836 - 2,996,836 Accounts receivable from related companies 418,922 - 418,922 Investment accounted by equity method 39,923,677 (22,404,757) 17,518,920 Intangible assets other than goodwill 41,173,260 18,828,392 60,001,652 Goodwill 69,441,207 4,375,610 73,816,817 Property, plant and equipment (net) 556,949,110 - 556,949,110 Biological assets 18,320,548 - 18,320,548 Investement property 7,720,575 - 7,720,575 Deferred tax assets 18,806,779 228,329 19,035,108 Total non-current assets Total Assets LIABILITIES Previously reported to 12.31.2011 Reclassifications Reported to 12.31.2011 ThCh$ ThCh$ ThCh$ Current liabilities Other financial liabilities 76,105,061 - 76,105,061 Accounts payable-trade and other payables 165,553,288 650,332 166,203,620 Accounts payable to related companies 8,811,500 (826,048) 7,985,452 Other short-term provisions 1,169,126 - 1,169,126 Tax liabilities 16,761,406 48,867 16,810,273 Employee benefits provisions 13,906,409 - 13,906,409 Other non-financial liabilities 68,463,924 - 68,463,924 Total current liabilities Non-current liabilities Other financial liabilities 170,955,440 - 170,955,440 Accounts payable to related companies 2,484,790 - 2,484,790 Other long-term provisions 13,824,021 - 13,824,021 Deferred tax liabilities 60,147,021 - 60,147,021 Employee benefits provisions 15,523,711 - 15,523,711 Total non-current liabilities - Total liabilities EQUITY Equity attributable to equity holders of the parent Paid-in capital 231,019,592 - 231,019,592 Other reserves (35,173,607) - (35,173,607) Retained earnings 373,129,952 - 373,129,952 Subtotal equity attributable to equity holders of the parent - Non-controlling interests 115,809,725 - 115,809,725 Total shareholders' equity - Total liabilities and shareholders' equity F - 30 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Consolidated Statement of Income CONSOLIDATED STATEMENT OF INCOME Previously reported to 12.31.2011 Reclassifications Presentation to 12.31.2011 Previously reported to 12.31.2010 Reclassifications Presentation to 12.31.2010 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Net sales 969,550,671 - 969,550,671 838,258,327 - 838,258,327 Cost of sales (450,563,274) 2,701,739 (447,861,535) (383,812,866) 2,268,106 (381,544,760) Gross margin Other income by function 21,312,287 - 21,312,287 2,432,003 - 2,432,003 Distribution costs (150,071,122) - (150,071,122) (129,079,325) - (129,079,325) Administrative expenses (77,095,019) (127,176) (77,222,195) (63,995,182) (52,854) (64,048,036) Other expenses by function (122,373,310) (517,243) (122,890,553) (108,544,472) (374,099) (108,918,571) Other gains (losses) 3,010,058 - 3,010,058 6,136,250 - 6,136,250 Gains (losses) from operational activities Financial income 7,076,849 9,705 7,086,554 2,380,886 2,121 2,383,007 Financial costs (14,410,911) - (14,410,911) (10,668,587) - (10,668,587) Equity and income of joint ventures 1,069,311 (1,767,564) (698,253) 966,122 (1,649,774) (683,652) Foreign currency exchange differences (1,078,604) - (1,078,604) (1,400,700) - (1,400,700) Result as per adjustment units (6,734,379) 5,929 (6,728,450) (5,079,737) 3,896 (5,075,841) Income before taxes Income taxes (44,890,356) (305,390) (45,195,746) (27,656,049) (197,396) (27,853,445) Income from contining operations - - Consolidated Statement of Cash Flows CONSOLIDATED STATEMENT OF CASH FLOW Previously reported to 12.31.2011 Reclassifications Presentation to 12.31.2011 Previously reported to 12.31.2010 Reclassifications Presentation to 12.31.2010 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Net cash flows from (used in) operational activities Collection classes: Proceeds from goods sold and services rendered 1,096,972,292 2,038,025 1,099,010,317 1,109,343,102 3,072,723 1,112,415,825 Other proceeds from operating activities 20,524,955 - 20,524,955 21,054,319 - 21,054,319 Types of payments: Payments of operating activities (671,823,189) - (671,823,189) (743,733,742) (210,664) (743,944,406) Payments of salaries (104,241,713) - (104,241,713) (88,440,973) - (88,440,973) Other payments for operating activities (147,127,916) - (147,127,916) (130,673,513) (325,499) (130,999,012) Dividends received 1,710,625 (1,679,597) 31,028 1,147,778 (1,106,872) 40,906 Interest paid (12,022,016) - (12,022,016) (9,214,835) - (9,214,835) Interes received 6,748,317 - 6,748,317 1,056,066 - 1,056,066 Income tax reimbursed (paid) (32,307,744) - (32,307,744) (19,438,054) (279,865) (19,717,919) Other cash movements 8,936,842 - 8,936,842 18,165,032 - 18,165,032 Net cash flows from (used in) operational activities Cash flows from (used in) investing activities Cash flow used for control of subsidiaries or other businesses (3,257,272) - (3,257,272) (10,646,456) - (10,646,456) Cash flows used in the purchase of associates (2,456,489) - (2,456,489) - - - Proceed from sale of property, plant and equipment 931,714 - 931,714 11,162,012 - 11,162,012 Acquisition of property, plant and equipment (77,846,927) - (77,846,927) (64,396,164) - (64,396,164) Other cash movements 6,389,344 - 6,389,344 (1,467,752) - (1,467,752) Net cash flows from (used in) investing activities - - Cash flows from (used in) financing activities Proceeds from long-term loans 6,680,256 - 6,680,256 - - - Proceeds from short-term loans 17,963,056 - 17,963,056 8,570,740 - 8,570,740 Total amount from loans - - Loans to related entities 2,722,942 - 2,722,942 - - - Loan payments (6,024,782) - (6,024,782) (7,038,439) - (7,038,439) Payments of finance lease liabilities (1,520,235) - (1,520,235) (1,476,189) - (1,476,189) Payments of loan to related entities (7,169,295) - (7,169,295) (3,341,762) - (3,341,762) Dividends paid (62,793,418) - (62,793,418) (72,370,536) (1,106,872) 73,447,408 Others cahs movements (15,096,775) - (15,096,775) (3,707,315) - (3,707,315) Net cash flows from (used in) financing activities (65,238,251) - (65,238,251) (79,363,501) (1,106,872) (80,470,373) Net increase (Decrease) in cash and cash equivalents, before the effect of changes in exchamge rate 25,892,572 - 26,251,000 14,553,319 42,951 14,596,270 Effects of changes in exchange rates on cash and cash equivalents 157,506 - (292,688) 1 Cash and cash equivalents, initial balance 151,614,300 - 151,657,252 137,353,669 - 137,353,669 Cash and cash equivalents, final balance 177,664,378 401,380 178,065,758 151,614,300 42,952 151,657,252 F - 31 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 3 Estimates and application of professional judgment Financial statement preparation requires estimates and assumptions from Management affecting the amounts included in the consolidated financial statements and their related notes. The estimates made and the assumptions used by the Company are based on the historical experience, changes in the industry and the information supplied by external qualified sources. Nevertheless, final results could differ from the estimates under certain conditions. Significant estimates and accounting policies are defined as those that are important to correctly reflect the Company’s financial position and income, and/or those that require a high level of judgment by Management. The primary estimates and professional judgments relate to the following concepts: • The valuation of goodwill acquired to determine the existence of losses due to potential impairment (Note 2.15 and Note 21) . • The valuation of commercial trademarks to determine the existence of potential losses due to potential impairment (Note 2.14 and Note 20) . • The assumptions used in the current calculation of liabilities and obligations to employees (Note 2.19 and Note 31) . • Useful life of property, plant and equipment (Note 2.10 and Note 22) , biological assets (Note 2.13 and Note 25) and intangibles (Note 2.14 and Note 20) . • The assumptions used for the calculation of the fair value offinancial instruments (Note 2.6 and Note 6) . • The likelihood of occurrence and the estimated amount in an uncertain or contingent mat er (Note 2.20, Note 29) . Such estimates are based on the best available information of the events analysed to date in these consolidated financial statements. However, it is possible that events that may occur in the future that result in adjustments to such estimates, which would be recorded prospectively. Note 4 Accounting changes a) As of 2012 the Company has adopted the early application of International Financial Reporting Standards (IFRS) Nº 11 Joint Arrangements. This change in accounting policy implies that the investments held in the joint arrangements Promarca S.A. and Compañía Pisquera Bauzá S.A., with a participation of 50% and 49%, respectively, changed from equity method accounting to accounting for assets, liabilities, revenues and expenses in respect of the Company´s interest in these joint operations. The effects of this accounting change are explained in Note 2.28. For comparison purposes this accounting method was applied retroactively to 2011 and 2010, without effect on the Company's Net Income, since it is a redistribution of Net Income recognized by the method of participation in each line of the Consolidated Statement of Income. Due to earlier application of IFRS Nº11, the Company has applied the IFRS Nº 10 Consolidated Financial Statements, IFRS Nº12 Disclosure of Interests in Other Entities, IAS 27 Separate Financial Statements (as amended in 2011) and IAS 28 Investments in Associates and Joint Ventures (as amended in 2011) at the same time, which have no impact on these Consolidated Financial Statements. b) As of 2012, the Company changed the method of valuation of inventories from FIFO (First In First Out) to WAC (Weighted Average Cost). The Company did not retroactively apply this policy to prior periods because the effect was immaterial. This change has no significant effect on the valuation of inventories in prior years as most of the inventories have a rotation of less than a year. c) During the year ended on December 31, 2012, there have been no other changes in the use of accounting principles or relevant changes in any accounting estimates with regard to previous years that have affected these consolidated financial statements F - 32 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 5 Risk Administration Risk administration In those companies without a significant non-controlling interest, the Company’s Administration and Finance Officer provides a centralized service for the group’s companies to obtain financing and administration of exchange rate, interest rate, liquidity, inflation, raw material and loan risks. Such activity operates according to a policies and procedures framework, which is regularly reviewed to comply with the purpose of administrating the risk originated by the business needs. In those companies with a significant non-controlling interest (VSPT, CPCh, Aguas CCU-Nestlé and Cervecera Kunstmann) each Administration and Finance Officer exercises such responsibility. When necessary, the Board of Directors has the final responsibility for establishing and reviewing the risk administration structure, as well as for the review of significant changes made to the risk administration policies. According to the financial risk policies, the Company uses derivative instruments only for the purpose of covering exposures to the interest rate and exchange rate risks originated by the Company’s operations and its financing sources. The Company does not acquire derivative facilities with speculative or investment purposes nevertheless, some derivatives are not treated as hedges for accounting purposes because they do not qualify as such. Transactions with derivative instruments are exclusively carried out by staff under the Finance Management and Internal Audit Management regularly reviews the control environment of this function. The relationship with Credit Rating Agencies and the monitoring of financial restrictions (covenants) are also administered by Finance Management. The Company’s main risk exposure is related to the exchange rates, interest rates, inflation and raw material prices (commodities), client’s accounts receivable and liquidity. For the purpose of managing the risk originated by such exposures, several financial instruments are used. For each of the following, where applicable, sensitivity analysis developed are for illustrative purposes, since in practice the sensitized variables rarely change without affecting each other and without affecting other factors that were considered as constants. Exchange rate risk The Company is exposed to exchange rate risks originated by: a) its net exposure to foreign currency assets and liabilities, b) exports sales, c) the purchase of raw material, products and capital investments effected in foreign currencies, or indexed in such currencies, and d) the net investment of subsidiaries in Argentina. The Company’s greatest exchange rate exposure is the variation of the Chilean Peso as compared to the US Dollar, Euro, Sterling Pound and Argentine Peso. As of December 31, 2012, the Company maintained foreign currency obligations amounting to ThCh$ 37,010,059 (ThCh$ 78,152,511 in 2011), mostly denominated in US Dollars. Foreign currency obligations accruing variable interest (ThCh$ 14,156,408 in 2012 and ThCh$ 51,998,403 in 2011) represent 6% (21% in 2011) of the total of such obligations. The remaining 94% (79% in 2011) is denominated in inflation-indexed Chilean Pesos (see inflation risk section). In November 2012, the Company repaid a loan amounting to US$ 70 million which was hedged by currency and interest rate hedge agreements, converting such debts in fixed interest rate inflation-adjusted obligations in Chilean Pesos. In addition, the Company maintains foreign currency assets for ThCh$ 35,305,805 (ThCh$ 43,099,520 in 2011) that mainly correspond to exports accounts receivable. Regarding the Argentine subsidiaries operations, the net exposure liability in US Dollars and other currencies amounts to ThCh$ 4,793,940 (ThCh$ 2,199,284 in 2011). To protect the value of the net foreign currency assets and liabilities position of its Chilean operations, the Company enters into derivative agreements (currency forwards) to ease any variation in the Chilean Peso as compared to other currencies. As of December 31, 2011, the Company’s mitigate net asset exposure in foreign currencies in Chile, after the use of derivative instruments, is an asset amounting to ThCh$ 2,932,576 (ThCh$ 1,789,322 in 2011). Of the Company’s total sales, both in Chile and Argentina, 9% (9% in 2011) corresponds to export sales made in foreign currencies, mainly US Dollars, Euro and Sterling Pound and of the total costs 57% (60% in 2011) corresponds to raw materials and products purchased in foreign currencies, or indexed to such currencies. The Company does not hedge the eventual variations in the expected cash flows from such transactions. F - 33 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The Company is also exposed to movements in exchange rates relating to the conversion from Argentine P esos to Chilean Pesos with respect to assets, liabilities, income and expenses of its subsidiaries in Argentina. The Company does not cover the risks associated with the translation conversion of its subsidiaries, which effects are recorded directlyin Equity. As of December 31, 2012, the net investment in Argentine subsidiaries amounted to ThCh$ 92,745,976 (ThCh$ 98,742,188 in 2011). Exchange rate sensitivity analysis The exchange rate differences effect recognized in the Consolidated Statement of Income for the year ended as of December 31, 2012, related to the foreign currency denominated assets and liabilities, was a loss of ThCh$ 1,002,839 (ThCh$ 1,078,604 in 2011 and ThCh$ 1,400,700 in 2010). Considering the exposure as of December 31, 2012, and assuming a 10% increase (or decrease) in the exchange rate, and maintaining constant all other variables, such as interest rates, it is estimated that the effect over the Company’s income would be income (loss) after taxes of ThCh$ 234,606 (income (loss) of ThCh$ 143,146 in 2011 and ThCh$ 127,208 in 2010). Considering that approximately 10% of the Company’ sales relates to export sales carried out in Chile, in currencies different from the Chilean Peso, and that in Chile approximately 52% (56% in 2011 and 57% in 2010) of the costs are indexed to the US Dollar, and assuming that the Chilean Peso will be appreciated or (depreciated) by 10% as compared to the set of foreign currencies, when maintaining constant the rest of the variables the hypothetical effect on the Company’s income would be income (loss) after taxes of ThCh$ 8,763,550 (income (loss) from ThCh$ 8,807,019 in 2011 and ThCh$ 5,623,470 in 2010). The Company can also be affected by the variation of the exchange rate of Argentina, since the result is converted to Chilean Pesos at the average rate of each month . The result of the operations in Argentina during 2012 were ThCh$ 28,181,889. Therefore, a depreciation (or appreciation) of 10% in the exchange rate of the Argentine Peso, would be a loss (income) before tax of ThCh$ 2,818,189. The net investment maintained in subsidiaries that operate in Argentina amounts to ThCh$ 92,745,976 as of December 31, 2012 (ThCh$ 98,742,188 in 2011). Assuming a 10% increase or decrease in the Argentine Peso exchange rate as compared to the Chilean Peso, and maintaining constant all the rest of the variables, the increase (decrease) would hypothetically result in income (loss) of ThCh$ 9,274,598 (income (loss) ThCh$ 9,874,219 in 2011 and ThCh$ 8,652,747 in 2010) recorded as a credit (charge) against equity. Interest rates risk Interest rate risk mainly originates from the Company’s financing sources. The main exposure is related to LIBOR variable interest rate indexed obligations. As of December 31, 2012, the Company had a total ThCh$ 14,156,408 in debt indexed to LIBOR (ThCh$ 51,998,403 as of December 31, 2011). Consequently, as of December 31, 2012, the company’s financing structure is made up (without considering the effects of cross currency swaps effect) of approximately 6% (21% in 2011) in debt with variable interest rates, and 94% (79% in 2011) in debt with fixed interest rates. To mitigate the interest rate risk, the Company has a policy that intends to reduce the volatility of its financial expense, and to maintain an ideal percentage of its debt in fixed rate instruments. The financial position is mainly set by the use of short-term and long-term debt, as well as derivative instruments such as cross currency interest rate swaps. As of December 31, 2012, after considering the effect of interest rates and currency swaps, approximately 99% (98% in 2011) of the Company’s long-term debt has fixed interest rates. The terms and conditions of the Company’s obligations as of December 31, 2012, including exchange rates, interest rates, maturities and effective interest rates, are detailed in Note 27 . F - 34 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Interest rates sensitivity analysis The total financial expense recognized in the Consolidated Statement of Income for the twelve month ended period as of December 31, 2012, related to short-term and long-term debts amounted to ThCh$ 17 ,054,879 (ThCh$ 14,410,911 2011 and ThCh$ 10,668,587 in 2010). Whereas only 2% of total debt (net of derivatives) is subject to variable interest rate, assuming an increase or decrease in interest rates in Chilean Pesos and U.S. Dollars of approximately 100 basis points, and keeping all other variables constant, such as the exchange rate, the increase (decrease) would hypothetically result in a loss (gain) of ThCh$ 18,543 (at December 31, 2011 and 2010 we were 100% covered against interest rate fluctuations) in the Consolidated Statement of Income. Inflation risk The Company maintains a series of Unidad de Fomento* (UF) indexed agreements with third parties, as well as UF indexed financial debt, which means that the Company is exposed to the UF fluctuations, generating increases in the value of the agreements and inflation adjustable liabilities, in the event it experiences growth. This risk is mitigated by the Company’s policy of keeping the unitary net sales in UF constant, as long as the market conditions allow it. * The Unidad de Fomento (UF) is a Chilean inflation-indexed, P eso-denominated monetary unit. The UF rate is set daily based on changes in the previous month´s inflation rate. Inflation sensitivity analysis The income for total adjustment unit recognized in the Consolidated Statement of Comprehensive Income for the twelve month ended as of December 31, 2012, related to UF indexed short-term and long-term debt, and resulted in a loss ofThCh$ 5,057,807 (ThCh$ 6,728,451 in 2011 and ThCh$ 5,075,841 in 2010). Assuming a reasonably possible increase (decrease) of the Unidad de Fomento by approximately 3% and maintaining constant all the rest of the variables, such as interest rates, the aforementioned increase (decrease) would hypothetically result in a loss (income) of ThCh$ 5,079,454 (ThCh$ 6,133,010 in 2011 and ThCh$ 6,288,142 in 2010) in the Consolidated Statement of Income. Raw material price risk The main exposure to the raw material price variation is related to barley and malt used in the production of beer, concentrates, sugar and plastic containers used in the production of soft drinks and bulk wine and grapes for the manufacturing of wine and spirits. Barley, malt and cans In Chile, the Company obtains its barley and malt supply both from local producers and the international market. Long-term supply agreements are entered into with local producers where the barley price is set annually according to prevailing market prices, which are used to determine the malt price according to the agreements. The purchases commitments made expose the Company to a raw material price fluctuation risk. During 2012, the Company purchased 48,396 tons (43,889 tons in 2011) of barley and 32,300 tons (24,317 tons in 2011) of malt. CCU Argentina acquires mainly malt from local producers. Such raw materials represent approximately 31% (29% in 2011 and 2010) of the direct cost of beer. Of the cost of beer in Chile, the cost of cans represent 41% of the direct cost of raw materials (39% in 2011). Meanwhile in Argentina the cost of cans represents 24% of the direct cost of raw materials (29% in 2011). Concentrates, Sugar and plastic containers The main raw materials used in the production of non-alcoholic beverages are concentrates, which are mainly acquired from licensees, sugar and plastic resin for the manufacturing of plastic bottles and containers. The Company is exposed to price fluctuation risks of these raw materials, which jointly represent 56% (55% in 2011 and 52% in 2010) of the direct cost of non-alcoholic beverages. F - 35 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Grapes and wine The main raw material used by the subsidiary VSPT for wine production are harvested grapes from own production and grapes and wines acquired from third parties through long term and spot contracts. Approximately 28% (27% in 2011) of the export wine supply comes from its own vineyards. The 72% (73% in 2011) remaining of the supply is purchased from producers in form of long term and spot contracts. During 2012, the subsidiary VSPT acquired 59% (65% in 2011) of the necessary grapes and wine from third parties through spot contracts. In addition, it alsoenters into long-term transactions that represent 13% of total supply and minimizes the risk price of raw material. The Company does not carry out hedging activities over all these raw material purchases. Raw material price sensitivity Analysis The total direct cost in the Consolidated Statement of Income for 2012 amounts to ThCh$ 361,570,855 (ThCh$ 372,626,307 in 2011 and ThCh$ 275,058,113 in 2010). Assuming a reasonably possible increase (decrease) in the direct cost of each segment of 8% and maintaining constant all the rest of the variables, such as exchange rates, the aforesaid increase (decrease) would hypothetically result into a loss (income) of ThCh$ 7,288,550 (ThCh$ 6,783,393 in 2011 and ThCh$ 6,175,942 in 2010) for Beer Chile, ThCh$ 5,018,556 (ThCh$ 4,867,084 in 2011 and ThCh$ 3,510,028 in 2010) for Beer Argentina, ThCh$ 8,584,592 (ThCh$ 7,655,225 in 2011 and ThCh$ 6,581,027 in 2010) for non-alcoholic beverages, ThCh$ 6,553,854 (ThCh$ 6,076,016 in 2011 and ThCh$ 5,607,456 in 2010) for Wines and ThCh$ 2,546,142 (ThCh$ 1,825,378 in 2011 and ThCh$ 1,368,445 in 2010) for Spirits. Credit risk The credit risk to which the Company is exposed originates from: a) the commercial accounts receivable maintained with retail clients, wholesale distributors and supermarket chains of domestic markets; b) accounts receivable from exports; and c) financial facilities maintained with Banks and financial institutions, such as demand deposits, mutual funds investments, facilities acquired under resale commitments and derivative financial instruments. Domestic market The credit risk related to commercial collectible accounts of domestic markets is administered by the Loan and Collection Administration Officer, and it is monitored by the Loan Committee of each business unit. The Company has a wide client base that is subject to the policies, procedures and controls established by the Company. The loan limits are established for all clients on the basis of an internal qualification and payment performance. Outstanding commercial accounts receivable are regularly monitored. In addition, the Company acquires loan insurances covering 90% of the individually significant accounts receivable balances, a coverage that as of December 31, 2012, amounts to 85% (84% as of December 31, 2011) of the total accounts receivable. Overdue but not impaired commercial accounts receivable corresponds to clients that show delays of less than 21.5 days (18.1 days in 2011). As of December 31, 2012, the Company had approximately 803 clients (811 clients as of December 31, 2011) indebted in over Ch$ 10 million each that together represent approximately 85% (85% in 2011) of the total commercial accounts receivable. There were 182 clients (194 clients as of December 31, 2011) with balances over Ch$ 50 million each, representing approximately 75% (74% in 2011) of the total accounts receivable. The 93% (92% in 2011) of such accounts receivable are covered by the loan insurance. The Company believes that no additional credit risk provisions are needed to the individual and collective provisions determined at December 31, 2012, as a large percentage of these are covered by insurance. F - 36 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Exports market The loan risk related to accounts receivable for exports is administered by VSPT Head of Loan and Collection, and it is monitored by VSPT Administration and Finance Officer. The Company has a large client base, in over eighty countries, which are subject to the policies, procedures and controls established by the Company. In addition, the Company acquires loan insurance covering 96% (98% in 2011) of the individually significant accounts receivable, a coverage that as of December 31, 2012, amounts to 81% (81% in 2011) of the total accounts receivable. Pending payment of commercial accounts receivable is regularly monitored. Apart from the loan insurance, having diversified sales in different countries decreases the loan risk. As of December 31, 2012, there were 75 clients (78 clients in 2011) indebted for over Ch$ 65 million each, which represent 87% (88% in 2011) of the total accounts receivable of the export market. Overdue but not impaired commercial accounts receivable corresponds to clients that show delays of less than 42 days (28 days in 2011). The Company estimates that no loan risk provisions are necessary in addition to the individual and collective provisions determined as of December 31, 2012. See analysis of accounts receivables maturities and losses due to impairment of accounts receivable ( Note 15 ). The Company has policies limiting the counterparty loan risk exposure with respect to financial institutions, and such exposures are frequently monitored. Consequently, the Company does not have significant concentration risk with any specific financial institutions as of December 31, 2012. Liquidity risk The Company administers liquidity risk at a consolidated level. The cash flows originated from operational activities being the main liquidity source. Additionally, the Company has the ability to issue debt and equity instruments in the capital market according to our needs. To manage short-term liquidity, the Company considers projected cash flows for a twelve months moving period and maintains cash and cash equivalents available to meet its obligations. Based on the current operational performance and its liquidity position, the Company estimates that cash flows provid ed by operating activities and the cash available shall be sufficient to finance working capital, capital investments, interest payments, dividend payments and debt payment requirements for the next 12-month period and the foreseeable future. A summary of the Company’s financial liabilities with their maturities as of December 31, 2012 and 2011, based on the non-discounted contractual cash flows appears below: As of December 31, 2012 Book value Contractual flows maturities Less than 1 year Between 1 and 5 years More than 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Other financial liabilities no derivative Bank borrowings 81,963,852 38,306,377 40,685,987 1,772,491 80,764,855 Bonds payable 152,835,990 8,533,797 94,640,190 87,626,906 190,800,893 Financial leases obligations 16,479,152 1,418,678 5,883,498 27,861,359 35,163,535 Deposits for return of bottles and containers 11,861,158 11,861,158 - - 11,861,158 Sub-Total 263,140,152 60 141,209,675 117 318,590,441 Derivative financial liabilities Liability coverage 361,838 204,017 164,017 - 368,034 Derivative hedge liabilities 495,012 495,012 - - 495,012 Sub-Total 856,850 699,029 164,017 - 863,046 Total 263,997,002 60 141,373,692 117 319,453,487 View current and non current book value in Note 6 F - 37 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 As of December 31, 2011 Book value Contractual flows maturities Less than 1 year Between 1 and 5 years More than 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Other financial liabilities no derivative Bank borrowings 74,089,495 66,634,850 8,546,233 - 75,181,083 Bonds payable 151,973,634 8,481,485 94,631,248 89,435,285 192,548,018 Financial leases obligations 16,078,576 1,558,994 6,002,130 28,318,094 35,879,218 Deposits for return of bottles and containers 11,908,708 11,908,708 - - 11,908,708 Sub-Total 254,050,413 88 109,179,611 117 315,517,027 Derivative financial liabilities Liability coverage 4,513,397 5,649,112 97,631 - 5,746,743 Derivative hedge liabilities 405,399 405,399 - - 405,399 Sub-Total 4,918,796 6,054,511 97,631 - 6,152,142 Total 258,969,209 94 109,277,242 117 321,669,169 View current and non current book value in Note 6 F - 38 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 6 Financial Instruments Financial instruments categories The following are the book values of each financial instrument category at the closing of each year: As of December 31, 2012 As of December 31, 2011 Current Non current Current Non current ThCh$ ThCh$ ThCh$ ThCh$ Cash and cash equivalents 102,337,275 - 178,065,758 - Other financial assets 1,380,474 65,541 3,943,959 194,669 Accounts receivable – trade and other receivables (net) 204,570,870 - 193,065,252 - Accounts receivable from related companies 9,611,990 414,115 9,895,877 418,922 Total financial assets 317,900,609 479,656 384,970,846 613,591 Bank borrowings 37,526,738 44,437,114 66,488,280 7,601,215 Bonds payable 4,414,725 148,421,265 4,311,026 147,662,608 Financial leases obligations 371,748 16,107,404 479,928 15,598,648 Deposits for return of bottles and containers 11,861,158 - 11,908,708 - Derivatives 495,012 - 405,399 - Derivative hedge liabilities 204,886 156,952 4,420,428 92,969 Total Other non-financial liabilities (*) 54,874,267 209,122,735 88,013,769 170,955,440 Account payable - trade and other payables 165,392,448 724,930 166,203,620 - Accounts payable to related companies 8,013,545 2,391,810 7,985,452 2,484,790 Total financial liabilities 228,280,260 212,239,475 262,202,841 173,440,230 (*) See Note 27 Others financial liabilities F - 39 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Financial instruments fair value The following tables show the fair values, based on the financial instrument categories, as compared to the book value included in the Consolidated Statements of Financial Position: a) Composition of financial assets and liabilities: As of December 31, 2012 As of December 31, 2011 Book Value Fair Value Book Value Fair Value ThCh$ ThCh$ ThCh$ ThCh$ Cash and cash equivalents 102,337,275 102,337,275 178,065,758 178,065,758 Other financial assets 1,446,015 1,446,015 4,138,628 4,138,628 Accounts receivable – trade and other receivables (net) 204,570,870 204,570,870 193,065,252 193,065,252 Accounts receivable from related companies 10,026,105 10,026,105 10,314,799 10,314,799 Total financial assets 318,380,265 318,380,265 385,584,437 385,584,437 Bank borrowings 81,963,852 80,144,744 74,089,495 73,841,032 Bonds payable 152,835,990 155,225,274 151,973,634 145,222,665 Financial leases obligations 16,479,152 22,954,053 16,078,576 18,197,614 Deposits for return of bottles and containers 11,861,158 11,861,158 11,908,708 11,908,708 Derivatives 495,012 495,012 405,399 405,399 Derivative hedge liabilities 361,838 361,838 4,513,397 4,513,397 Total Other non-financial liabilities 263,997,002 271,042,079 258,969,209 254,088,815 Accounts payable - trade and other payables 166,117,378 166,117,378 166,203,620 166,203,620 Accounts payable to related companies 10,405,355 10,405,355 10,470,242 10,470,242 Total financial liabilities 440,519,735 447,564,812 435,643,071 430,762,677 The book value of current accounts receivable, cash and cash equivalents and other financial assets and liabilities are approximate fair value due to the short-term nature of such facilities. In the case of accounts receivable, due to the fact that any collection loss is already reflected in the impairment loss provision. The fair value of non-derivative financial assets and liabilities that are not quoted in active markets are estimated through the use of discounted cash flows calculated on market variables observed as of the date of the financial statements. The fair value of derivative instruments is estimated through the discount of future cash flows, determined according to information observed in the market or to variables and prices obtained from third parties. b) Financial instruments as per category: As of December 31, 2012 Fair value with changes in income Cash and cash equivalents, loans and accounts receivables Hedge derivatives Total ThCh$ ThCh$ ThCh$ ThCh$ Assets Derivative financial instruments 153,223 - 65,541 218,764 Marketable securities and investments in other companies 1,227,251 - - 1,227,251 Total others financial assets - Cash and cash equivalents - 102,337,275 - 102,337,275 Accounts receivable – trade and other receivables (net) - 204,570,870 - 204,570,870 Accounts receivable from to related companies - 10,026,105 - 10,026,105 Total F - 40 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 As of December 31, 2012 Fair value with changes in income Hedge derivatives Financial liabilities measured at amortized cost Total ThCh$ ThCh$ ThCh$ ThCh$ Liabilities Bank borrowings - - 81,963,852 81,963,852 Bonds payable - - 152,835,990 152,835,990 Financial leases obligations - - 16,479,152 16,479,152 Deposits for return of bottles and containers - - 11,861,158 11,861,158 Derivative financial instruments 495,012 361,838 - 856,850 Total Others financial liabilities 495,012 361,838 263,140,152 263,997,002 Accounts payable - trade and other payables - - 166,117,378 166,117,378 Accounts payable to related companies - - 10,405,355 10,405,355 Total As of December 31, 2011 Fair value with changes in income Cash and cash equivaletns and Loans and accounts receivables Hedge derivatives Total ThCh$ ThCh$ ThCh$ ThCh$ Assets Derivative financial instruments 2,607,349 - 396,459 3,003,808 Marketable securities and investments in other companies 1,134,820 - - 1,134,820 Total others financial assets - 396,459 4,138,628 Cash and cash equivalents - 178,065,758 - 178,065,758 Accounts receivable – trade and other receivables (net) - 193,065,252 - 193,065,252 Accounts receivable from to related companies - 10,314,799 - 10,314,799 Total As of December 31, 2011 Fair value with changes in income Hedge derivatives Financial liabilities measured at amortized cost Total ThCh$ ThCh$ ThCh$ ThCh$ Liabilities Bank borrowings - - 74,089,495 74,089,495 Bonds payable - - 151,973,634 151,973,634 Financial leases obligations - - 16,078,576 16,078,576 Deposits for return of bottles and containers - - 11,908,708 11,908,708 Derivative financial instruments 405,399 4,513,397 - 4,918,796 Total others financial liabilities 405,399 4,513,397 254,050,413 258,969,209 Accounts payable - trade and other payables - - 166,203,620 166,203,620 Accounts payable to related entities - - 10,470,242 10,470,242 Total F - 41 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Derivative Instruments The detail of maturities, number of derivative agreements, contracted nominal amounts, fair values and the classification of such derivative instruments as per type of agreement at the closing of each year is as follows: As of December 31, 2012 As of December 31, 2011 Number Agreements Nominal amounts thousand Asset Liability Number Agreements Nominal amounts thousand Asset Liability ThCh$ ThCh$ ThCh$ ThCh$ Cross currency interest rate swaps USD/EURO - 1 4,476 194,531 35,005 Less than a year - 40 - 35,005 Between 1 and 5 years - 1 4,436 194,531 - Cross currency interest rate swaps USD/EURO 1 65,541 1 4,461 201,928 - Less than a year - 47 - 34,386 1 4,461 201,928 - Between 1 and 5 years 1 4,436 65,541 - Cross currency interest rate swaps USD/EURO 1 - 1 - Less than a year 1 3,900 - 97,842 1 70,089 - 4,306,834 Cross interest rate swaps USD/USD 1 - 1 10,091 - 171,558 Less than a year - 107 - 72,658 - 91 - 78,590 Between 1 and 5 years 1 10,000 - 156,952 1 10,000 - 92,968 Forwards USD 17 55,692 119,822 430,580 23 59,609 2,532,570 390,213 Less than a year 17 55,692 119,822 430,580 23 59,609 2,532,570 390,213 Forwards Euro 6 22,569 64,432 9 67,807 8,406 Less than a year 6 2,132 22,569 64,432 9 (57) 67,807 8,406 Forwards CAD 1 1,932 - 4 3,642 6,545 Less than a year 1 (2,740) 1,932 - 4 (2,480) 3,642 6,545 Forwards GBP 3 8,899 - 4 3,330 235 Less than a year 3 (1,432) 8,899 - 4 (1,438) 3,330 235 Total derivative instruments 30 218,763 856,850 44 3,003,808 4,918,796 These derivative agreements have been entered into as a hedge of exchange rate risk exposure. In the case of forwards, the Company does not comply with the formal requirements for hedging classification; consequently their effects are recorded in Income, in Other gain (loss), separately from the hedged item. In the case of Cross Currency Interest Rate Swaps and the Cross Interest Rate Swap, these qualify as cash flow hedges related to loans from Banco del Estado de Chile (debt ceded by BBVA S.A. New York Branch), Banco de Chile and Banco Scotiabank, see additional disclosures in Note 27 . F - 42 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 As of December 31, 2012 Entity Nature of risks covered Rights Obligations Fair value of net asset (liabilities) Maturity Currency ThCh$ Currency ThCh$ ThCh$ Scotiabank Interest rate and exchange rate fluctuationin loans USD 1,872,482 EUR 1,970,324 (97,842) 03/26/2013 Banco de Chile Interest rate and exchange rate fluctuationin loans USD 2,162,489 EUR 2,131,334 31,155 07/11/2016 Banco de Chile Interest rate and exchange rate fluctuationin loans USD 4,875,173 USD 5,104,783 (229,610) 0 7/07/2016 As of December 31, 2011 Entity Nature of risks covered Rights Obligations Fair value of net asset (liabilities) Maturity Currency ThCh$ Currency ThCh$ ThCh$ Banco BBVA Interest rate and exchange rate fluctuationin loans USD 36,602,431 UF 40,909,265 (4,306,834) 11.23.2012 Banco de Chile Interest rate and exchange rate fluctuationin loans USD 2,318,852 EUR 2,116,924 201,928 07.11.2012 Banco de Chile Interest rate and exchange rate fluctuationin loans USD 2,341,092 EUR 2,181,566 159,526 07.11.2016 Banco de Chile Interest rate and exchange rate fluctuationin loans USD 5,278,466 USD 5,450,024 (171,558) 07.07.2016 The Consolidated Statement of Other Comprehensive Income includes under the caption cash flow hedge, for the years ended December 31, 2012, 2011 and 2010, a debit after income taxes of ThCh$ 826,120, ThCh$ 239,524 and ThCh$ 429,445, respectively, relating to the fair value of the Cross Currency Interest Swap derivative instruments. Fair value hierarchies The financial instruments recorded at fair value in the Statement of Financial Position are classified as follows, depending on the method used to obtain their fair values: Level 1 Fair value obtained through direct reference to quoted market prices, without any adjustment. Level 2 Fair value obtained through the use of valuation models accepted in the market and based on prices different from those of Level 1, which may be directly or indirectly observed as of the measurement date (adjusted prices). Level 3Fair value obtained through internally developed models or methodologies that use information which may not be observed or which is illiquid. F - 43 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The fair value of financial facilities recorded at fair value in the Statement of Financial Position, are as follows: As of December 31, 2012 Recorded Fair Value Fair Value Hierarchy ThCh$ Level 1 Level 2 Level 3 ThCh$ ThCh$ ThCh$ Derivative financial instruments 153,222 - 153,222 - Market securities and investments in other companies 1,227,251 1,227,251 - - Derivative hedge assets 65,541 - 65,541 - Fair value financial assets 1,446,014 1,227,251 218,763 - Derivative hedge liabilities 361,838 - 361,838 - Derivative financial instruments 495,012 - 495,012 - Fair value financial liabilities 856,850 - 856,850 - As of December 31, 2011 Recorded Fair Value Fair Value Hierarchy ThCh$ Level 1 Level 2 Level 3 ThCh$ ThCh$ ThCh$ Derivative financial instruments 2,607,349 - 2,607,349 - Market securities and investments in other companies 1,134,820 1,134,820 - - Derivative hedge assets 396,459 - 396,459 - Fair value financial assets 4,138,628 1,134,820 3,003,808 - Derivative hedge liabilities 4,513,397 - 4,513,397 - Derivative financial instruments 405,399 - 405,399 - Fair value financial liabilities 4,918,796 - 4,918,796 - During year ended as of December 31, 2012, the Company has not made any significant instrument transfer between levels 1 and 2. Credit Quality of financial assets The Company uses two credit assessment systems for its clients: a) Clients with loan insurance are assessed according to the external risk criteria (trade reports, non-compliance and protested documents that are available in the local market), payment capability and equity situation required by the insurance company to grant a loan coverage; b) All other the clients are assessed through an ABC risk model, which considers internal risk (non-compliance and protested documents), external risk (trade reports, non-compliance and protested documents that are available in the local market) payment capacity and equity situation. The uncollectible rate during the last two years has not been significant. F - 44 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 7 Financial Information as per operating segments The Company’s operations are presented in six operating segments, with corporate expense presented separately. The accounting policies used for each segment are the same as those used in the Consolidated Financial Statements described in Note 2.3 . Segment Operations included in the segments Beer Chile Cervecera CCU Chile Ltda. and Compañía Cervecera Kunstmann S.A. CCU Argentina CCU Argentina S.A., Compañía Industrial Cervecera S.A., Doña Aída S.A. and Don Enrique Pedro S.A. Non alcoholic Embotelladoras Chilenas Unidas S.A. , Aguas CCU-Nestlé Chile S.A. and Vending CCU Ltda. Wine Viña San Pedro Tarapacá S.A. Spirits Compañía Pisquera de Chile S.A. Others (*) UES and UAC (*) UES: Strategic Service Units: Transportes CCU Limitada, Comercial CCU S.A. and Fábrica de Envases Plásticos S.A. UAC: Corporate Support Units located in the Parent Company. In addition this segment presents the elimination of transactions between segments. The Company’s operations are carried out primari ly in Chile and Argentina, the latter includes exclusively segments of beers, cider and wines in the domestic market sales. The rest of the segments operate only in Chile. The Company does not have any customers representing more than 10% of consolidated revenues. The detail of the segments is presented in the following tables. F - 45 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Information as per operating segments for the year ended as of December 31, 2012 and 2011: Beer Chile CCU Argentina Non alcoholic Wines Spirits Others Total 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Sales revenue external customers 316,545,195 309,286,574 246,140,112 216,194,072 287,312,904 243,329,756 144,593,467 132,933,733 62,055,212 49,360,939 5 - 1,056,646,895 951,105,074 Other income 3,739,080 3,208,076 4,777,057 4,488,308 1,222,039 1,226,330 4,642,408 5,390,734 1,403,545 492,143 3,258,870 3,640,006 19,042,999 18,445,597 Sales revenue between segments 559,331 521,953 78,860 220,708 3,597,936 3,953,248 321,491 23,820 93,569 1,082,518 (4,651,187) (5,802,247) - - Net sales 320,843,606 313,016,603 250,996,029 220,903,088 292,132,879 248,509,334 149,557,366 138,348,287 63,552,326 50,935,600 (1,392,312) (2,162,241) 1,075,689,894 969,550,671 Change % 2.5 - 13.6 - 17.6 - 8.1 - 24.8 - - - 10.9 Cost of Sales (130,587,289) (122,416,520) (97,711,455) (91,236,912) (138,906,303) (123,713,022) (95,634,950) (89,849,938) (38,864,930) (29,153,030) 8,617,680 8,507,887 (493,087,247) (447,861,536) % of Net sales 40.7 39.1 38.9 41.3 47.5 49.8 63.9 64.9 61.2 57.2 - - 45.8 46.2 Gross Margin 190,256,317 190,600,083 153,284,574 129,666,176 153,226,576 124,796,312 53,922,416 48,498,349 24,687,396 21,782,570 7,225,368 6,345,646 582,602,647 521,689,135 MSD&A (1) (105,512,857) (97,195,786) (125,399,631) (100,412,990) (107,666,627) (88,697,801) (43,175,330) (40,241,921) (18,516,311) (15,591,794) (4,972,009) (6,867,078) (405,242,765) (349,007,370) % of Net sales 32.9 31.1 50.0 45.5 36.9 35.7 28.9 29.1 29.1 30.6 - - 37.7 36.0 Other operating income (expenses) 358,389 678,693 296,946 (52,044) (213,583) 1,041,356 306,013 2,165,898 1,601,331 192,244 1,479,233 3,204,267 3,828,329 7,230,414 Operating Result before Exceptional Items (EI) 85,101,849 94,082,990 28,181,889 29,201,142 45,346,366 37,139,867 11,053,099 10,422,326 7,772,416 6,383,020 3,732,592 2,682,835 181,188,211 179,912,179 Change % (9.5) - (3.5) - 22.1 - 6.1 - 21.8 - - - 0.7 % of Net sales 26.5 30.1 11.2 13.2 15.5 14.9 7.4 7.5 12.2 12.5 - - 16.8 18.6 Exceptional items (EI) (2) - 5,328,789 - (384,107) - 1,235,685 - 6,467,220 - 307,071 - (49,284) - 12,905,374 Operating Result (3) 85,101,849 99,411,779 28,181,889 28,817,035 45,346,366 38,375,552 11,053,099 16,889,546 7,772,416 6,690,091 3,732,592 2,633,551 181,188,211 192,817,553 Change % (14.4) (2.2) 18.2 (34.6) 16.2 - - - (6.0) % of Net sales 26.5 31.8 11.2 13.0 15.5 15.4 7.4 12.2 12.2 13.1 - - 16.8 19.9 Net financial expense - (9,362,207) (7,324,356) Equity and income of joint venture - (177,107) (698,253) Foreign currency exchange differences - (1,002,839) (1,078,604) Results as per adjustment units - (5,057,807) (6,728,451) Other gains (losses) - (4,478,021) 3,010,058 Income before taxes - 161,110,230 179,997,947 Income taxes - (37,133,330) (45,195,746) Income of year - Non-controlling interests - 9,544,167 12,050,607 Net income attributable to equity holders of the parent - 114,432,733 122,751,594 Depreciation and amortization 19,256,773 16,165,010 6,939,340 5,897,854 11,965,428 10,427,300 6,566,207 6,418,774 2,063,116 1,877,002 7,969,256 6,996,063 54,760,120 47,782,003 ORBDA before EI 104,358,622 110,248,000 35,121,229 35,098,996 57,311,794 47,567,167 17,619,306 16,841,100 9,835,532 8,260,022 11,701,848 9,678,898 235,948,331 227,694,182 Change % (5.3) - 0.1 - 20.5 - 4.6 - 19.1 - - - 3.6 - % of Net sales 32.5 35.2 14.0 15.9 19.6 19.1 11.8 12.2 15.5 16.2 - - 21.9 23.5 ORBDA (4) 104,358,622 115,576,789 35,121,229 34,714,889 57,311,794 48,802,852 17,619,306 23,308,320 9,835,532 8,567,093 11,701,848 9,629,614 235,948,331 240,599,556 Change % (9.7) - 1.2 - 17.4 - (24.4) - 14.8 - - - (1.9) % of Net sales 32.5 36.9 14.0 15.7 19.6 19.6 11.8 16.8 15.5 16.8 - - 21.9 24.8 (1) MSD&A, included Marketing, Selling, Distribution and Administrative expenses (2) The Company has considered this result as a Exceptional items (EI) related to earthquake insurance compensation for an amount of ThCh$ 13,289,481 (Note 12) and restructuring charges of cider business in Argentina for an amount of ThCh$ 384,107, both figures for the year 2011. (3) Operating result (For management purposes we have defined as earnings before other gains (losses), net financial expense, equity and income of joint venture, foreign currency exchange differences, result as per adjustment units and income taxes). (4) ORBDA (For management purpose we have defined as Operating Result before Depreciation and Amortization). F - 46 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Information as per operating segments for the year ended as of December 31, 2011 and 2010: Beer Chile CCU Argentina Non alcoholic Wines Spirits Others Total 2011 2010 2011 2010 2011 2010 2011 2010 2011 2010 2011 2010 2011 2010 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Sales revenue external customers 309,286,574 283,448,500 217,024,984 151,951,892 243,329,756 218,841,014 132,933,733 125,789,685 49,360,939 40,596,038 (830,913) - 951,105,073 820,627,129 Other income 3,208,076 2,924,908 3,657,396 2,227,059 1,226,330 1,152,031 5,390,734 6,483,603 492,143 1,183,682 4,470,919 3,659,915 18,445,598 17,631,198 Sales revenue between segments 521,953 1,607,870 220,708 2,184,291 3,953,248 3,482,580 23,820 19,228 1,082,518 1,437,904 (5,802,247) (8,731,873) - - Net sales 313,016,603 287,981,278 220,903,088 156,363,242 248,509,334 223,475,625 138,348,287 (132,292,516) 50,935,600 43,217,624 (2,162,241) (5,071,958) 969,550,671 838,258,327 Change % 8.7 - 41.3 - 11.2 - 4.6 - 17.9 - - - 15.7 - Cost of Sales (122,416,520) (113,816,292) (91,236,912) (66,542,994) (123,713,022) (106,397,800) (89,849,938) (83,875,956) (29,153,030) (22,621,716) 8,507,887 11,709,998 (447,861,535) (381,544,760) % of Net sales 39.1 39.5 41.3 42.6 49.8 47.6 64.9 63.4 57.2 52.3 - - 46.2 45.5 Gross Margin 190,600,083 174,164,986 129,666,176 89,820,248 124,796,312 117,077,825 48,498,349 48,416,560 21,782,570 20,595,908 6,345,646 6,638,040 521,689,136 456,713,567 MSD&A (1) (97,195,786) (89,203,343) (100,412,990) (68,006,318) (88,697,801) (83,171,823) (40,241,921) (38,371,656) (15,591,794) (14,368,401) (6,867,078) (7,964,195) (349,007,370) (301,085,736) % of Net sales 31.1 31.0 45.5 43.5 35.7 37.2 29.1 29.0 30.6 33.2 - - 36.0 31.1 Other operating income (expenses) 678,693 332,914 (52,044) 214,423 1,041,356 299,155 2,165,898 210,669 192,244 181,860 3,204,267 232,786 7,230,414 1,471,807 Operating Result before Exceptional Items (EI) 94,082,990 85,294,557 29,201,142 22,028,353 37,139,867 34,205,157 10,422,326 10,255,573 6,383,020 6,409,367 2,682,835 (1,093,369) 179,912,180 157,099,638 Change % 10.3 - 32.6 - 8.6 - 1.6 - (0.4) - - - 14.5 - % of Net sales 30.1 29.6 13.2 14.1 14.9 15.3 7.5 7.8 12.5 14.8 - - 18.6 18.7 Exceptional items (EI) (2) 5,328,789 - (384,107) - 1,235,685 - 6,467,220 - 307,071 - (49,284) 6,790,933 12,905,374 6,790,933 Operating Result (3) 99,411,779 85,294,557 28,817,035 22,028,353 38,375,552 34,205,157 16,889,546 10,255,573 6,690,091 6,409,367 2,633,551 5,697,564 192,817,554 163,890,571 Change % 16.6 30.8 12.2 64.7 4.4 - - 17.7 % of Net sales 31.8 29.6 13.0 14.1 15.4 15.3 12.2 7.8 13.1 14.8 - - 19.9 19.6 Net financial expense - (7,324,356) (8,285,580) Equity and income of joint venture - (698,253) (683,652) Foreign currency exchange differences - (1,078,604) (1,400,700) Results as per adjustment units - (6,728,451) (5,075,841) Other gains (losses) - 3,010,058 (654,683) Income before taxes - 179,997,948 147,790,115 Income taxes - (45,195,746) (27,853,445) Income of year - Non-controlling interests - 12,050,607 9,237,155 Net income attributable to equity holders of the parent - 122,751,595 110,699,515 Depreciation and amortization 16,165,010 15,746,565 5,897,854 4,850,511 10,427,300 9,617,800 6,418,774 6,471,661 1,877,002 1,671,960 6,996,063 6,842,322 47,782,003 45,200,819 ORBDA before EI 110,248,000 101,041,122 35,098,996 26,878,864 47,567,167 43,822,957 16,841,100 16,727,234 8,260,022 8,081,327 9,678,898 5,748,953 227,694,183 202,300,457 Change % 9.1 - 30.6 - 8.5 - 0.7 - 2.2 - - - 12.6 - % of Net sales 35.2 35.1 15.9 17.2 19.1 19.6 12.2 12.6 16.2 18.7 - - 23.5 24.1 ORBDA (4) 115,576,789 101,041,122 34,714,889 26,878,864 48,802,852 43,822,957 23,308,320 16,727,234 8,567,093 8,081,327 9,629,614 12,539,886 240,599,557 209,091,390 Change % 14.4 - 29.2 - 11.4 - 39.3 - 6.0 - - - 15.1 - % of Net sales 36.9 35.1 15.7 17.2 19.6 19.6 16.8 12.6 16.8 18.7 - - 24.8 24.9 (1) MSD&A, included Marketing, Selling, Distribution and Administrative expenses (2) The Company has considered this result as a Exceptional items (EI) related to earthquake insurance compensation for an amount of ThCh$ 13,289,481 (Note 12) and restructuring charges of cider business in Argentina for an amount of ThCh$ 384,107, both figures for the year 2011 and ThCh$ 6,790,933 for the year 2010, related to the sale of land in Perú (Note 13). (3) Operating result (For management purposes we have defined as earnings before other gains (losses), net financial expense, equity and income of joint venture, foreign currency exchange differences, result as per adjustment units and income taxes). (4) ORBDA (For management purpose we have defined as Operating Result before Depreciation and Amortization). F - 47 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Sales information by geographic location Net sales per geographical location For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Chile 816,748,846 739,131,946 671,601,022 Argentina 258,941,048 230,418,725 166,657,305 Total See distribution of domestic and exports revenues in Note 9 . Depreciation and amortization as per segment Property, plant and equipment depreciation and amortization of software For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Beer Chile 19,256,773 16,165,010 15,746,565 CCU Argentina 6,939,340 5,897,854 4,850,511 Non alcoholic 11,965,428 10,427,300 9,617,800 Wine 6,566,207 6,418,774 6,471,661 Spirits 2,063,116 1,877,002 1,671,960 Others (1) 7,969,256 6,996,063 6,842,322 Total (1) Other includes depreciation and amortization corresponding to the Corporate Support Units and Strategic Service Units. Capital expenditures as per segment Capital expenditures (property, plant and equipment and software additions) For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Beer Chile 23,220,813 23,504,694 28,929,985 CCU Argentina 26,945,555 13,994,020 9,483,055 Non alcoholic 27,659,048 14,758,599 15,347,030 Wine 9,137,730 8,309,162 4,115,074 Spirits 1,844,317 1,030,063 828,196 Others (1 ) 28,838,059 16,250,389 5,692,824 Total (1) Other includes the capital investments corresponding to the Corporate Support Units and Strategic Service Units. F - 48 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Assets per segment Assets per segment As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Beer Chile 243,325,487 238,807,609 CCU Argentina 164,191,856 165,731,024 Non alcoholic 196,286,454 175,730,472 Wine 270,696,952 270,024,508 Spirits 67,168,488 58,743,558 Others (1 ) 384,778,503 389,327,339 Total (1 ) Other includes goodwill and the assets corresponding to the Corporate Support Units and Strategic Service Units. Assets per geographic location Assets per geographical location As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Chile 1,114,620,964 1,116,359,416 Argentina 211,826,776 182,005,094 Total F - 49 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Segment’s additional information The Consolidated Statement of Income classified according to the Company’s operations management is as follows: Consolidated Statement of Income Notes For the years ended December 31, ThCh$ ThCh$ ThCh$ Net sales 1,056,646,895 951,105,074 820,627,129 Other income 19,042,999 18,445,597 17,631,198 Net sales 9 Change % 10.9 15.7 - Cost of sales (493,087,247) (447,861,536) (381,544,760) % of net sales 45.8 46 46 Gross margin MSD&A (1) (405,242,765) (349,007,370) (301,085,736) % of net sales 37.7 36.0 31.1 Other operating income (expenses) 3,828,329 7,230,414 1,471,807 Operating result before exceptional items (EI) Change % 0.71 14.5 % of net sales 16.8 18.6 18.7 Exceptional items (EI) (2) - 12,905,374 6,790,933 Operating result (3) Change % (6.0) 17.7 - % of net sales 16.8 19.9 19.6 Net financial expense 11 (9,362,207) (7,324,356) (8,285,580) Equity and income of joint venture 19 (177,107) (698,253) (683,652) Foreign currency exchange differences 11 (1,002,839) (1,078,604) (1,400,700) Result as per adjustment units 11 (5,057,807) (6,728,451) (5,075,841) Other gains (losses) net 13 (4,478,021) 3,010,058 (654,683) Income before taxes Income taxes 26 (37,133,330) (45,195,746) (27,853,445) Net income of year Non-controlling interests 32 9,544,167 12,050,607 9,237,155 Equity holders of the parent Depreciation and amortization ORBDA before EI Change % 3.6 12.6 - % of net sales 21.9 23.5 24.1 ORBDA (4) Change % (1.9) 15.1 - % of net sales 21.9 24.8 24.9 See definition of (1), (2), (3) and (4) in information as per operating segment. F - 50 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Information per segments of joint ventures The Company’s Management reviews the financial position and the operating results of all its joint ventures described in Note 19 . The information that appears below relates to 100% joint ventures: Viña Valles de Chile S.A. (wine segment), Cervecería Austral S.A. (beer segment) and Foods Compañía de Alimentos CCU S.A. (foods segment), which represents the figures that have not been consolidated in the Company’s financial statements as joint ventures are accounted for under the equity method, as explained in Note 2.2 . The figures for 100% each entityin summary form are as follows: As of December 31, 2012 As of December 31, 2011 As of December 31, 2010 Valles de Chile S.A. (1) Cervecería Austral S.A. (1) Foods S.A. Valles de Chile S.A. (1) Cervecería Austral S.A. (1) Foods S.A. Valles de Chile S.A. (1) Cervecería Austral S.A. (1) Foods S.A. ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Net sales - 6,633,014 20,529,548 5,249,831 6,742,979 18,963,856 5,102,297 6,178,320 17,941,651 Operating results - 91,569 (413,580) (1,611,372) 319,065 301,086 (931,429) 348,364 (872,545) Income of year - 95,114 (449,925) (1,251,395) 260,699 (381,620) (970,088) 304,816 (712,806) Capital expenditures - 703,445 1,009,462 281,811 694,159 1,530,179 1,013,222 668,497 1,282,212 Depreciation and amortization - (358,850) (922,112) (625,161) (312,912) (659,743) (540,138) (233,909) (555,991) Current assets - 3,159,893 8,364,951 - 3,010,585 7,912,917 6,119,442 3,482,610 7,211,427 Non-current assets - 4,270,639 27,321,395 - 3,864,213 27,263,481 13,533,153 3,368,334 26,194,670 Current liabilities - 1,582,482 9,709,334 - 1,120,721 9,109,055 4,642,625 1,217,929 7,083,095 Non-current liabilities - 231,159 727,260 - 205,455 367,666 481,547 202,752 241,705 (1) See Note 19 . Note 8 Business Combinations a) Doña Aída S.A. and Don Enrique Pedro S.A. Year 2010 and 2011 Acquisitions On December 27, 2010, the following acquisitions of shares were executed through the subsidiary Compañía Industrial Cervecera S.A. (CICSA): (a) 71.456% of the shares and voting rights of Doña Aida S.A., which also owns 49.777% of Sáenz Briones & Cía. S.A.I.C. y C; (b) 71.467% of the shares and voting rights of Don Enrique Pedro S.A., which also owns 99.968% of Sidra La Victoria S.A., and (c) 0.4377% of the shares and voting rights of Sáenz Briones & Cía. S.A.I.C. y C., as a consequence CICSA became 50.215% owner of this last company. On April 6, 2011, CICSA made an additional purchase of shares of 14.272% of Doña Aída S.A. and 14.2667% of Don Enrique Pedro S.A., through its subsidiary Compañía Industrial Cervecera S.A. (CICSA). As a consequence, CICSA became the owner of 85.728% and 85.734%, respectively, of these subsidiaries. Subsequently, on September 20, 2011, CICSA, acquired the remaining percentage of the equity rights of Doña Aída S.A. and Don Enrique Pedro S.A. As a consequence CICSA became the owner of 100% of those subsidiaries. During December 2011, CICSA sold 5% of Doña Aida S.A. and Don Enrique Pedro S.A to CCU Argentina. The Company disbursed for these transaction a total amount of ThCh$ 9,157,728 (ThCh$ 3,023,219 in 2011 and ThCh$ 6,134,509 in 2010). At the date of issue of these consolidated financial statements, fair values of assets, liabilities and contingent liabilities have been determined resulting in goodwill and intangible assets ( See Note 20 and 21 ). It is expected that the acquisition of these companies increases their productive capacities, through the expansion of their productive assets, growth in market share through the various brands market and participation in local and foreign markets, as well as operational improvements as a result of synergies obtained in the operational and administrative functions. F - 51 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 b ) Viña Valles de Chile S.A. In the month of December 2011, Viña Valles de Chile S.A. became a subsidiary of Viña San Pedro Tarapacá S.A. as described in Note 19 . Year 2012 Acquisitions As explained in Note 18 , the Company has made a business combination during 2012. Note 9 Net Sales Net sales distributed between domestic and export, are as follows: For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Domestic sales 980,795,179 877,824,070 749,160,413 Exports sales 94,894,715 91,726,601 89,097,914 Total 1,075,689,894 969,550,671 838,258,327 Note 10 Nature of costs and expenses Operational costs and expenses grouped by natural classification are as follows: For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Raw material cost 361,570,855 327,626,307 275,058,113 Materials and maintenance expense 27,740,998 25,709,929 23,901,442 Personal expense (1) 128,161,486 114,803,745 99,874,443 Transportation and distribution 154,488,838 123,422,050 103,311,030 Advertising and promotion expense 75,977,235 70,028,455 63,734,869 Lease expense 10,985,054 8,345,266 6,825,701 Energy expense 27,713,998 25,932,251 19,796,334 Depreciation and amortization 54,760,120 47,782,003 45,200,819 Other expenses 58,687,671 54,395,399 45,887,941 Total 900,086,255 798,045,405 683,590,692 See Note 31 Employee benefits. F - 52 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 11 Financial results The financial income compositionis as follows: Financial Results For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Financial income 7,086,555 2,383,007 Financial cost (14,410,911) (10,668,587) Foreign currency exchange differences (1,078,604) (1,400,700) Result as per adjustment units (6,728,451) (5,075,841) Total (15,422,853) (15,131,411) (14,762,121) Note 12 Other income by function The detail of other income by function is as follows: For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Earthquake insurance compensation (1) - 13,289,481 - Others 5,584,572 8,022,806 2,432,003 Total 5,584,572 21,312,287 2,432,003 (1) Earthquake insurance compensation As of December 31, 2010 the insurance claim process related to the damages caused by the earthquake of February 27, 2010, was still on going. The final liquidator´s report and its subsequent ratification by the parties were pending. As of December 31, 2010, the recovery of ThCh$ 27,315,436 related to the recorded book value of assets damaged and expenses incurred was considered to be virtually certain under IAS 37 by the Company. Of this amount, ThCh$ 21,721,759 was received in cash from the insurance company at December 31, 2010 and reflected in cash flow from operating activities. Additionally, ThCh$ 5,593,677 was recorded as an account receivable based on a confirmation from the insurance company, amount that was collected in the year 2011, when the insurance claims process was completed. At the date of such final settlement the total amount of the book value of the damaged assets and expenses incurred was ThCh$ 30,188,980, receiving a total compensation for ThCh$ 43,617,835, of which ThCh$ 21,896,076 was received during the year 2011 ( See Note 14 ). As a result of it, a net positive effect of ThCh$ 13,289,481 was recorded in the S tatement of Income during the year ended December 31, 2011. This result, which is an exceptional item one, includes compensation for the following: 1. ThCh$ 8,481,854 as compensation for a) the excess of net selling price over the cost basis for finished goods destroyed in the earthquake, and b) business interruption. 2. ThCh$ 4,807,627 as compensation for the excess of the replacement value over the cost basis for machinery and equipment. F - 53 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 13 Other Gain and Loss The detail of other gain (loss) items is as follows: Other gain and (loss) For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Result on sale of land (Perú) (*) - - 6,790,933 Results derivative contracts (4,030,484) 2,459,262 (1,048,194) Marketable securities to fair value 92,469 (227,034) 392,018 Other (540,006) 777,830 1,493 Total (4,478,021) 3,010,058 6,136,250 (*) For purposes of financial information as per operating segment ( Note 7 ), the Company has considered these results as Exceptional Item (EI). Note 14 Cash and cash equivalent s Cash and cash equivalent balances were as follows: As of December 31, 2012 As of December 31, 2011 As of December 31, 2010 ThCh$ ThCh$ ThCh$ Cash 11,015 136,754 2,839,227 Overnight deposits 1,119,358 308,625 399,249 Bank balances 44,411,396 22,955,522 26,086,086 Time deposits 9,454,130 100,723,260 45,788,575 Investments in mutual funds - 104,926 2,341,329 Securities purchased under resale agreements 47,341,376 53,836,671 74,202,786 Total The currency composition of cash and cash equivalents at December 31, 2012, is as follows: As of December 31, 2012 Chilean Peso Unidad de Fomento US Dollar Euro Argentine Peso Others Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Cash 10,659 - 356 - - - 11,015 Overnight deposits 1,119,358 - 1,119,358 Bank balances 26,813,548 - 412,941 303,571 16,847,635 33,701 44,411,396 Time deposits 8,892,234 - 561,896 - - - 9,454,130 Securities purchased under resale agreements 47,341,376 - 47,341,376 Total 84,177,175 - 975,193 303,571 16,847,635 33,701 F - 54 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The currency composition of cash and cash equivalents at December 31, 2011, is as follows: As of December 31, 2011 Chilean Peso Unidad de Fomento US Dollar Euro Argentine Peso Others Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Cash 136,711 - 43 - - - 136,754 Overnight deposits 308,625 - 308,625 Bank balances 19,190,647 - 2,685,721 141,146 936,632 1,375 22,955,521 Time deposits 81,865,113 18,963,052 - 100,828,165 Investments in mutual funds - 22 - 22 Securities purchased under resale agreements 53,836,671 - 53,836,671 Total 155,337,767 18,963,052 2,685,764 141,146 936,654 1,375 The composition of cash and cash equivalents at December 31, 2010, is as follows: As of December 31, 2010 Chilean Peso Unidad de Fomento US Dollar Euro Argentine Peso Others Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Cash 2,838,888 - 339 - - - 2,839,227 Overnight deposits 399,249 - 399,249 Bank balances 17,586,208 - 375,541 1,361,211 6,736,375 23,812 26,083,147 Time deposits 31,148,748 14,642,766 - 45,791,514 Investments in mutual funds 2,341,329 - 2,341,329 Securities purchased under resale agreements 74,202,786 - 74,202,786 Total The total accumulated cash flows paid in business combinations are as follow : As of December 31, 2,012 2011 2010 ThCh$ ThCh$ ThCh$ Total paid for business acquisitions: Amount paid in cash and cash equivalents for business acquisitions (1) (19 (3,257,272) (10,646,456) Total (19 (3,257,272) (10,646,456) (1) Corresponds to the purchase of Marzurel S.A, Milotur S.A. and Coralina S.A. ( See Note 18 ), Manantial ( See Note 18 ) and Doña Aída S.A. and Don Enrique Pedro S.A. in 2011 and 2010 ( See Note 8 ). As of December 31, 2011, in the Consolidated Statement of Cash Flow, in Operational Activities, under the heading “Other cash movements” the total amount of ThCh$ 8,936,842 includes the amount of ThCh$ 15,506,731 related to the final compensation received by losses of inventories and interruption of the operational activities (ThCh$ 21,721,759 in 2010 related to partial compensation). In addition, as of December 31, 2012, in Investing Activities, under the heading "Other cash movements" the amount shown of ThCh$ 6,389,344, is related to the final compensation received for destruction of machinery and equipment from the insurance companies related to the earthquake ( See Note 12 ). Therefore, cash included in the cash flow statement in 2011 related to the earthquake as mentioned in the previous two paragraphs, is ThCh$ 21,896,076 ( See Note 12 ). Additionally, as of December 31, 2011, within “Cash Flow from Financing Activities”, under the heading “Other cash movements" for a total amount of ThCh$ 15,096,775, is forming part ThCh$ 11,268,125 corresponding to the prepayment of the Serie A Bonds ( See Note 27 ). As of December 31, 2012, in the Consolidated Statement of Cash Flow, in Financing Activities, under the heading “Payments from changes in ownership interests in subsidiaries", the amount shown of ThCh$ 12,521,899 is related to the purchase of additional shares of the subsidiary Viña San Pedro Tarapacá S.A. (Note 1, paragraph 4) . F - 55 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 15 Accounts receivables – Trade and other receivables The accounts receivables – trade and other receivables were as follows: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Accounts receivables Beer Chile 34,240,155 33,319,709 CCU Argentina 43,837,015 36,729,359 Non-alcoholic 27,386,073 25,403,484 Wine 37,944,826 40,814,420 Spirits 13,050,238 11,875,387 Others 38,353,266 36,211,981 Other accounts receivable 15,396,835 13,426,269 Impairment loss estimate (5,637,538) (4,715,357) Total 204,570,870 193,065,252 The Company’s accounts receivable are denominated in the following currencies: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Chilean Peso 128,498,015 123,527,377 Argentine Peso 46,422,310 39,724,238 US Dollar 20,142,827 19,274,307 Euro 6,973,740 7,960,667 Unidad de Fomento 103,408 106,795 Other currencies 2,430,570 2,471,868 Total 204,570,870 193,065,252 F - 56 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The detail of the accounts receivable maturities as of December 31, 2012, is as follows: Total Current Balance Overdue Balances 0 to 3 months 3 to 6 month 6 to 12 month More than 12 months ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Accounts receivables: Beer Chile 34,240,155 31,761,325 1,561,732 300,944 366,185 249,969 CCU Argentina 43,837,015 36,994,466 5,833,134 304,199 529,073 176,143 Non alcoholic 27,386,073 24,680,075 1,282,518 543,269 285,845 594,366 Wine 37,944,826 32,384,595 4,347,028 804,473 205,511 203,219 Spirits 13,050,238 11,698,263 1,079,484 54,392 55,135 162,964 Others (1) 38,353,266 31,351,626 4,884,814 623,745 226,507 1,266,574 Other accounts receivable 15,396 15,296,586 - Sub Total 210,208 184,267 18,988,710 2,631,022 1,668,256 2,653,235 Impairment loss estimate (5,637,538) - (761,880) (966,986) (1,306,619) (2,602,053) Total 204,570,870 184,166,936 18,226,830 1,664,036 361,637 51,182 (1) Primarily includes Comercial CCU S.A. which makes sales multiclass on behalf of Cervecera CCU Chile, ECUSA, CPCh, VSPT and Foods. The detail of the accounts receivable maturities as of December 31, 2011, is as follows: Total Current Balance Overdue Balances 0 to 3 months 3 to 6 month 6 to 12 month More than 12 months ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Accounts receivables: Beer Chile 33,319,709 30,729,737 1,521,732 235,703 243,458 589,079 Beer Argentina 36,729,359 25,632,766 9,077,029 491,467 1,397,434 130,663 Non alcoholic 25,403,484 22,845,949 793,297 447,871 530,796 785,571 Wine 40,814,420 34,339,230 5,420,555 211,730 294,281 548,624 Spirits 11,875,387 10,987,890 643,235 37,580 54,540 152,142 Others (1) 36,211,981 31,989,378 2,260,629 827,980 389,600 744,394 Other accounts receivable 13,426,269 13,426,269 - Sub Total 197,780,609 169,951,219 19,716,477 2,252,331 2,910,109 2,950,473 Impairment loss estimate (4,715,357) - (176,711) (324,185) (1,800,777) (2,413,684) Total 193,065,252 169,951,219 19,539,766 1,928,146 1,109,332 536,789 (1) Primarily includes Comercial CCU S.A. which makes sales multiclass on behalf of Cervecera CCU Chile, ECUSA, CPCh, VSPT and Foods. The Company markets its products through retail, wholesale clients, chains and supermarkets. As of December 31, 2012, the accounts receivable from the three most important supermarket chains in Chile and Argentina represent 29% (29% in 2011) of the total accounts receivable. As indicated in the Risk management note (Note 5) , for Credit Risk purposes, the Company acquires credit insurance policies to cover approximately 90% of the accounts receivable balances. For this reason, management estimates that it does not require establishing allowances for further deterioration, in addition to those already constituted based on an aging analysis of these balances. Accounts over due by more than 6 months for which no allowances have been made correspond primarily to amounts already covered by credit insurance policies. In addition,certain amounts overdueare only partially impaired for on a case by case analysis in accordance with our credit policies. F - 57 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The change in the impairment losses provision for accounts receivable is as follows: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Balance at the beginning of year 4,715,359 3,909,051 Impairment estimate for accounts receivable 2,012,996 1,517,832 Uncollectible accounts (883,706) (851,981) Estimates resulting from business combinations - 125,849 Effect of translation into presentation currency (207,111) 14,606 Total 5,637,538 4,715,357 F - 58 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 16 Accounts and transactions with related companies Transactions between the Company and its subsidiaries occur in the normal course of operations and have been eliminated during the consolidation process. The amounts indicated as transactions in the following table relate to trade operations with related companies, which are effected at arm’s length with respect to price and payment conditions. There are no uncollectible estimates decreasing accounts receivable or guarantees provided to related companies. Balances and transactions with related companies consist of the following: (1) Business operations agreed upon in Chilean Pesos. Companies not under a current trade account agreement not accrue interest and have payment terms of 30 days. (2) Business operations agreed upon in Chilean Pesos. The remaining balance accrues interest at 90-days active bank rate (TAB) plus an annual spread. Interests is paid or charged against the trade current account. (3) Business operations in foreign currencies, not covered by a current trade account, that do not accrue interest and have payment terms of 30 days. Balances are presented at the closing exchange rate. (4) An agreement between the subsidiary Compañía Pisquera de Chile S.A. with Cooperativa Agrícola Control Pisquero de Elqui and Limarí Ltda. due to differences resulting from the contributions made by the latter. It establishes a 3% annual interest over capital, with annual payments to be made in eight instal lments of UF 1,124 each. Beginn ingon February 28, 2007 and UF 9,995 payment on February 28, 2014. (5) An advanced payment for the future purchase and sale of part of the industrial facility under development. The balance is not subject to interest. (6 ) An agreement between the subsidiary Compañía Pisquera de Chile S.A. with Comarca S.A. related to the payment of the access fee for the distribution of products. The pending amount is agreed at two quotes of UF 17,888. Maturities correspond to November 2, 2012 and December 2, 2013, respectively. (7) Relates to an agreement between the subsidiary Compañía Pisquera de Chile S.A. with Inversiones y Asesorías Monterroso Limitada y Otros, related to the acquisition of 49% of the associated Compañía Pisquera Bauzá S.A. The outstanding balance at December 31, 2011, corresponds to a single payment of UF 65,832 due on December 1, 2013. The transaction schedule includes all the transactions made with related parties. F - 59 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The detail of the accounts receivable and payable from related companies as of December 31, 2012 and 2011 is as follows: Accounts receivable from related companies Current: Tax ID Company Country of origin Ref. Relationship Transaction Currency As of December 31, ThCh$ ThCh$ 96,919,980-7 Cervecería Austral S.A. Chile (1) Joint Venture Sales of products CLP 201,594 129,348 96,919,980-7 Cervecería Austral S.A. Chile (1) Joint Venture Sales of products USD - 14,693 77,755,610-K Comercial Patagona Ltda. Chile (1) Subsidary of Joint Venture Sales of products CLP 674,851 310,926 77,755,610-K Comercial Patagona Ltda. Chile (1) Subsidary of Joint Venture Lease crane CLP 970 1,087 99,542,980-2 Foods Compañía de Alimentos CCU S.A. Chile (1) Joint Venture Sales of products CLP 55,664 107,568 99,542,980-2 Foods Compañía de Alimentos CCU S.A. Chile (1) Joint Venture Transport service CLP 863,022 601,752 99,542,980-2 Foods Compañía de Alimentos CCU S.A. Chile (2) Joint Venture Remittance received CLP 4,917,438 5,058,893 99,542,980-2 Foods Compañía de Alimentos CCU S.A. Chile (2) Joint Venture Interests CLP 91,943 148,306 99,542,980-2 Foods Compañía de Alimentos CCU S.A. Chile (2) Joint Venture Sale services CLP 198,925 80,865 99,542,980-2 Foods Compañía de Alimentos CCU S.A. Chile (1) Joint Venture Shared services CLP 232,508 154,324 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limarí Ltda. Chile (4) Subsidary shareholders Purchase advance CLP 1,175,338 870,529 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limarí Ltda. Chile (4) Subsidary shareholders Purchase of products CLP 527,822 - 77,051,330-8 Cervecería Kunstmann Ltda. Chile (1) Parent company related Sales of products CLP 125,980 104,600 0-E Heineken Brouwerijen B.V. Holanda (3) Parent company related Sales of products Euros 282,841 218,853 0-E Heineken Italia Spa. Italia (3) Parent company related Marketing services Euros - 16,689 96,427,000-7 Inversiones y Rentas S.A. Chile (1) Parent company related Sales of products CLP 2,992 8,111 97,004,000-5 Banco de Chile Chile (1) Related to the controller Sales of products CLP 130,031 85,302 79,903,790-4 Soc. Agrícola y Ganadera Rio Negro Ltda. Chile (1) Related to the controller Sales of products CLP 62,927 452 91,021,000-9 Madeco S.A. Chile (1) Related to the controller Sales of products CLP 3,177 1,784 92,236,000-6 Watt's S.A. Chile (1) Subsidary shareholders Royalty CLP 18,164 - 90,081,000-8 Compañía Chilena de Fósforos S.A. Chile (1) Subsidary shareholders Sales of products CLP - 568 76,115,132-0 Canal 13 S.P.A. Chile (1) Related to the controller Adversiting CLP - 142,430 76,178,803-5 Viña Tabalí S.A. Chile (1) Related to the controller Adversiting CLP 45,803 1,838,797 Total Non- Current: Tax ID Company Country of origin Ref. Relationship Transaction Currency As of December 31, ThCh$ ThCh$ 81.805.700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limarí Ltda. Chile (4) Subsidary Shareholders Loan UF 414,115 418,922 Total F - 60 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Accounts payable to related companies Current: Tax ID Company Country of origin Ref. Relationship Transaction Currency As of December 31, ThCh$ ThCh$ 96,919,980-7 Cervecería Austral S.A. Chile (1) Joint Venture Purchase of products CLP 733,356 526,248 77,755,610-K Comercial Patagona Ltda. Chile (1) Subsidary of Joint Venture Marketing services CLP 52,134 39,169 99,542,980-2 Foods Compañía de Alimentos CCU.S.A Chile (1) Joint Venture Purchase of products CLP 433,613 402,300 99,542,980-2 Foods Compañía de Alimentos CCU.S.A Chile (1) Joint Venture Rebate CLP 101,532 234 99,542,980-2 Foods Compañía de Alimentos CCU.S.A Chile (1) Joint Venture Consignation sales CLP 555,608 507,310 81,805,700-8 Cooperativa agrícola Control Pisquero de Elqui y Limarí Ltda. Chile (1) Subsidary shareholders Interests CLP 2,556 154,955 77,051,330-8 Cervecería Kunstmann Ltda. Chile (1) Subsidary shareholders Purchase of products CLP 7,660 12,483 76,736,010-K Soc.Agrícola y Ganadera Rio Negro Ltda. Chile (1) Related to the controller Recovery from division CLP - 1,163,160 0-E Heineken Brouwerijen B.V. Holand (3) Parent company related License and technical assistance EURO 4,746,235 3,047,871 0-E Heineken Italia Spa. Italy (3) Parent company related Purchase of products CLP - 26,227 76,178,803-5 Viña Tabalí S.A. Chile (1) Related to the controller Recovery from division CLP 192,457 1,127,054 78,105,460-7 Alimentos Nutrabien S.A. Chile (1) Parent company related Purchase of products CLP 3,519 5,938 96,908,430-9 Telefónica del Sur Servicios Intermedios S.A. Chile (1) Parent company related Services telephony CLP 2,259 - 87,938,700-0 Agroproductos Bauza y Cía Ltda. Chile (1) Related associate Purchase of products CLP 557,862 572,859 76,029,691-0 Comarca S.A. Chile (3) Related associate Acces fee UF 408,575 398,796 84,898,000-5 Alusa S.A. Chile (1) Parent company related Purchase of products CLP 195,701 - 97,004,000-5 Banco de Chile Chile (1) Related to the controller Bill services CLP 1,260 - 76,115,132-0 Canal 13 S.P.A. Chile (1) Related to the controller Advertising CLP 6,659 605 96,689,310-9 Transbank S.A. Chile (1) Related to the controller Sales commision CLP 4,902 - 90,160,000-7 Compañía Sud americana de vapores S.A. Chile (1) Related to the controller Transportation services CLP 7,477 - 92,048,000-4 Sudamericana Agencias Aereas y Marítima S.A. Chile (1) Related to the controller Transportation services CLP - 83 99,505,690-9 Blue Two Chile S.A. Chile (1) Parent company related Services telephony CLP 180 160 Total Non- Current: Tax ID Company Country of origin Ref. Relationship Transaction Currency As of December 31, ThCh$ ThCh$ 99.542.980-2 Foods Compañía Alimentos CCU S.A. Chile (5) Joint Venture Purchase of land CLP - 610,093 81.805.700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limarí Ltda. Chile (4) Subsidary shareholders Purchase of products CLP 6,521 8,240 76.029.691-0 Comarca S.A. Chile (6) Related associate Access fee UF 881,637 398,796 2.011.044-9 Lorenzo Bauza Alvarez Chile (7) Related associate Purchase of shares UF - 15,421 76.024.758-8 Inversiones y Asesorías Monterroso Ltda. Chile (7) Related associate Purchase of shares UF - 2,966 76.024.756-1 Inversiones y Asesorías El Salto Ltda. Chile (7) Related associate Purchase of shares UF - 2,966 76.024.774-K Inversiones y Asesorías La Abadesa Ltda. Chile (7) Related associate Purchase of shares UF - 2,966 76.023.031-6 Inversiones y Asesorías Buena Esperanza Ltda. Chile (7) Related associate Purchase of shares UF - 2,966 76.024.767-7 Inversiones y Asesorías Capital y Rentas Ltda. Chile (7) Related associate Purchase of shares UF - 2,966 76.173.468-7 Fondo de Inversión Privado Mallorca Chile (7) Related associate Purchase of shares UF 1,437,410 Totales F - 61 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Most significant transactions and effects on results: The following are the most significant transactions with related entities that are not subsidiaries of the Company and their effect on the Statement of Income: Tax ID Company Country of origin Relationship Transaction As of December 31, 2012 2011 2010 Amounts (Charges)/Credits (Effect on Income) Amounts (Charges)/Credits (Effect on Income) Amounts (Charges)/Credits (Effect on Income) ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ 0-E Anheuser Busch Latin America Development Corporation Estados Unidos Associate of subsidary Purchase of products - 3,193,553 (3,193,553) 0-E Cervecería Modelo S.A. México Associate of subsidary Sales of products - 178,699 (178,699) 0-E Cervecería Modelo S.A. México Related subsidary License and technical assistance - 166,645 - 0-E Cervecería del Trópico México Related subsidary License and technical assistance - 624,076 624,076 0-E Cervecería del Trópico México Related subsidary Purchase of products - 2,129,564 - 0-E Heineken Brouwerijen B.V Holanda Parent company related Adversiting contribution 53,538 (53,538) 55,993 (55,993) - - 0-E Heineken Brouwerijen B.V Holanda Parent company related Purchase of products - 176,616 30,750 0-E Heineken Brouwerijen B.V Holanda Parent company related Billed services 191,321 - - - 192,095 - 0-E Heineken Brouwerijen B.V Holanda Parent company related Sales of products 917,456 348,633 1,206,474 458,460 944,793 359,021 0-E Heineken Brouwerijen B.V Holanda Parent company related Purchase of products 2,711,290 (2,711,290) 2,042,868 (2,042,868) 2,008,841 (2,008,841) 0-E Heineken Italia Spa. Italia Parent company related Sales of products - - 16,689 16,689 58,043 58,043 0-E Heineken Italia Spa. Italia Parent company related License and technical assistance 38,978 - 90,266 - 33,196 - 0-E Nestle Waters Argentina S.A. Italia Parent company related Adversiting contribution 45,564 (45,564) 30,497 (30,497) 30,513 (30,513) 0-E Nestle Waters S.A. Italia Parent company related Purchase of products 135,930 (135,930) 67,137 (67,137) 98,972 (98,972) 90,703,000-8 Nestle Chile S.A. Italia Associate of subsidary Technical assistance 3,253,214 - 2,829,774 - 6,345,689 - 77,051,330-8 Cerveceria Kunstmann Ltda Chile Associate of subsidary Royalty 201,828 161,462 216,971 161,919 212,063 169,650 77,051,330-8 Cerveceria Kunstmann Ltda Chile Associate of subsidary Dividends paid 39,793 39,793 83,672 62,442 54,308 54,308 77,755,610-k Comercial Patagona Ltda. Chile Associate of subsidary Sales of products 182,773 (182,773) 147,493 (147,493) 96,714 (96,714) 77,755,610-k Comercial Patagona Ltda. Chile Associate of subsidary Billed services 1,310,486 537,299 1,338,141 548,638 1,149,652 528,840 81,805,700-8 Coop.Agr.Control Pisquero Ltda. Chile Subsidary of Joint Venture Marketing services 23,733 8,878 23,684 9,056 23,519 8,643 81,805,700-8 Coop.Agr.Control Pisquero Ltda. Chile Subsidary of Joint Venture Sales of products 772,631 - 740,121 - 533,449 - 81,805,700-8 Coop.Agr.Control Pisquero Ltda. Chile Subsidary of Joint Venture Loan 6,121,250 - 4,922,212 - 4,296,838 - 90,081,000-8 Compañía Chilena de Fosforo S.A. Chile Associate of subsidary Dividends paid 1,998,104 - 3,000,006 - 1,573,852 - 96,427,000-7 Inversiones y Rentas S.A. Chile Associate of subsidary Grape purchase 37,850,647 - 34,134,370 - 39,480,557 - 96,919,980-7 Cervecería Austral S.A. Chile Associate of subsidary Dividends paid 251,203 238,643 235,539 223,762 218,424 207,503 96,919,980-7 Cervecería Austral S.A. Chile Parent company related Dividends paid 258,836 (258,836) 216,856 (216,856) 267,303 (267,303) 96,919,980-7 Cervecería Austral S.A. Chile Joint Venture Sales of products 47,436 47,436 192,628 192,628 75,374 75,374 96,919,980-7 Cervecería Austral S.A. Chile Joint Venture Royalty paid 2,171,939 - 2,293,195 - 1,933,687 - 96,919,980-7 Cervecería Austral S.A. Chile Joint Venture Royalty charged 189,029 189,029 - 97,004,000-5 Banco de Chile Chile Related to the controller Purchase of products 36,235 (36,235) 119,388 (119,388) 181,178 (181,178) 97,004,000-5 Banco de Chile Chile Related to the controller Billed services 36,495 12,773 37,984 15,574 44,191 11,048 97,004,000-5 Banco de Chile Chile Related to the controller Services 13,524,375 (42,668) 35,101,844 (87,148) 2,125,909 (102,486) 97,004,000-5 Banco de Chile Chile Related to the controller Sales of products 25,237,997 215,642 143,679,043 935,070 127,401,011 246,018 97,004,000-5 Banco de Chile Chile Related to the controller Derivatives 355,095 (36,027) 343,386 49,424 335,218 61,266 99,531,920-9 Viña Valles de Chile S.A. Chile Joint Venture until December 2011 Investments - - 157,332 - 22,957 22,957 99,531,920-9 Viña Valles de Chile S.A. Chile Joint Venture until December 2011 Leasing paid - - 21,935 21,935 5,639 871 99,531,920-9 Viña Valles de Chile S.A. Chile Joint Venture until December 2011 Billed services - - 89,744 13,862 235,885 - 99,531,920-9 Viña Valles de Chile S.A. Chile Joint Venture until December 2011 Sales of products - - 5,241,975 - 3,341,762 - 99,531,920-9 Viña Valles de Chile S.A. Chile Joint Venture until December 2011 Purchase of products - - 2,722,942 - 3,397,762 - 99,542,980-2 Foods Compañía de Alimentos CCU.S.A Chile Joint Venture Remittance paid 359,433 359,433 344,180 344,180 164,004 164,004 99,542,980-2 Foods Compañía de Alimentos CCU.S.A Chile Joint Venture Remittance received 20,993,817 - 17,956,780 - 20,346,141 - 99,542,980-2 Foods Compañía de Alimentos CCU.S.A Chile Joint Venture Interests 20,846,549 - 19,770,757 - 20,160,556 - 99,542,980-2 Foods Compañía de Alimentos CCU.S.A Chile Joint Venture Remittance paid 3,734,008 3,734,008 3,227,744 3,227,744 2,847,937 2,847,937 99,542,980-2 Foods Compañía de Alimentos CCU.S.A Chile Joint Venture Remittance received 276,500 (276,500) 68,058 (68,058) 103,177 (103,177) 99,542,980-2 Foods Compañía de Alimentos CCU.S.A Chile Joint Venture Billed services 12,178,770 - 10,302,926 - 9,956,650 - 99,542,980-2 Foods Compañía de Alimentos CCU.S.A Chile Joint Venture Services received 15,729 7,325 822 378 6,449 2,967 84,898,000-5 Alusa S.A. Chile Joint Venture Consignation sales 1,225,555 - 757,722 - 969,567 - 76,115,132-0 Canal 13 S.P.A Chile Related to the controller Sales of products 3,980,772 (2,367,794) 3,004,581 (2,765,844) - - 96,657,690-7 Inversiones Punta Brava S.A. Chile Related subsidary Purchase of products - - 8,491 (8,491) - - 99,571,220-8 Banchile Corredores de Bolsa S.A. Chile Related to the controller Adversiting 7,400,000 20,926 11,880,000 19,486 60,840,500 30,042 79,903,790-4 Soc. Agrícola y Ganadera Rio Negro Ltda. Chile Related to the controller Paid services - - 1,163,161 - 85,868 - 79,903,790-4 Soc. Agrícola y Ganadera Rio Negro Ltda. Chile Related to the controller Investments 1,427 - 76,178,803-5 Viña Tabalí S.A. Chile Related to the controller Recovery from division 243,728 - 1,753,549 - - - 76,178,803-5 Viña Tabalí S.A. Chile Related to the controller Purchase of products - - 1,127,054 - - - 76,178,803-5 Viña Tabalí S.A. Chile Related to the controller Recovery of expenses division 94,644 94,644 83,878 83,878 - - 76,029,691-0 Comarca S.A. Chile Related to the controller Recovery from division 409,460 - 797,592 - - - 2,011,044-9 Lorenzo Bauza Alvarez Chile Related to the controller Collected invoices - - 15,421 - - - 76,024,758-8 Inversiones y Asesorías Monterroso Ltda. Chile Related associate Access fee - - 2,966 - - - 76,024,756-1 Inversiones y Asesorías El Salto Ltda. Chile Related associate Purchase shares - - 2,966 - - - 76,024,774-K Inversiones y Asesorías La Abadesa Ltda. Chile Related associate Purchase shares - - 2,966 - - - 76,023,031-6 Inversiones y Asesorías Buena Esperanza Ltda. Chile Related associate Purchase shares - - 2,966 - - - 76,024,767-7 Inversiones y Asesorías Capital y Rentas Ltda. Chile Related associate Purchase shares - - 2,966 - - - 76,173,468-7 Fondo de Inversión Privado Mallorca Chile Related associate Purchase shares - - 1,437,410 - - - 87,938,700-0 Agroproductos Bauza y Cía Ltda. Chile Related associate Purchase shares 58,308 (58,308) - 87,938,700-0 Agroproductos Bauza y Cía Ltda. Chile Related associate Purchase shares 1,101,138 - 572,859 - - - F - 62 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Remuneration of the Management key employees The Company is managed by a Board of Directors with 9 members who are each in office for a 3-year term and may be re-elected. The Board was appointed at the General Shareholders Meeting held on April 11, 2012, being elected Mr. Guillermo Luksic Craig, Mr. Andrónico Luksic Craig, Mr. John Nicolson, Mr. Francisco Pérez Mackenna, Mr. Jorge Luis Ramos Santos, Mr. Carlos Molina Solís, Mr. Philippe Pasquet, Mr. Manuel José Noguera Eyzaguirre and Mr. Vittorio Corbo Lioi, who is independent, according to the Law Nº 18,046, in its article 50 bis. The Chairman and the Vice Chairman, as well as the members of the Directors Committee and Audit Committee were appointed on April 18, 2012. In the same session, and according to Law 18,046, article 50 bis, the Independent Director Mr. Vittorio Corbo Lioi appointed to other members of the Directors Committee, which was composed of the Director Mr. Pérez, Mr. Pasquet and Mr. Corbo. The Audit Committee was composed by Mr. Corbo and Mr. Pasquet. In addition, as agreed at the same General Shareholders Meeting held on April 11, 2012, the directors’ remuneration consists of a per diem for their attendance at each meeting of UF100 per Director, and twice that amount for the Chairman. Additionally, 3% of the total distributable dividend will be distributed proportionally to each Director. If the distributed dividends exceed 50% of the net profits, the Board of Directors’ share shall be calculated over a maximum of 50% of such profits. Those directors that are members of the Directors Committee and the Business Committee receive a per diem of UF 34 and UF 17, respectively, for each session they attend. The Directors that are members of the Audit Committee receive a monthly per diem of UF 25. According to the above, as of December 31, 2012, the Directors received ThCh$ 2,650,706 (ThCh$ 2,317,754 in 2011) in per diems and shares. In addition, ThCh$ 114,775 (ThCh$ 107,298 in 2011) were paid in compensation forprofit sharing to theprinciple executives of the Parent Company. The following is the total remuneration received by theprimary executives of the Parent Company during the years ended as of December 31, 2012 and 2011: As of December 31, ThCh$ ThCh$ Salaries 4,964,004 4,891,983 Employees’ short-term benefits 1,774,650 1,629,514 Employments termination benefits 223,734 850,733 Total 6,962,388 7,372,230 The Company grants annual discretionary and variable bonuses, to the primary executives , which are not subject to an agreement and are decided based on compliance with individual and corporate goals and depend onannual results. F - 63 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 17 Inventories The inventory balances were as follows: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Finished products 41,370,659 34,799,800 In process products 1,554,265 1,046,718 Agricultural development 6,708,096 5,981,943 Raw materials 84,933,883 79,194,053 In transit raw materials 3,943,443 5,704,060 Materials and products 4,654,938 3,681,613 Realizable net value and obsolescence estimate (1,254,312) (1,873,003) Total 141,910,972 128,535,184 As explained in N ote 4, letter b) , the Company changed the method of valuation of inventories from FIFO (First In First Out) to WAC (Weighted Average Cost) . The Company wrote off a total of ThCh$ 1,038,364, ThCh$ 398,673 and ThCh$ 337,867 relating to inventory shrinkage and obsolescence for the years ended December 31, 2012, 2011 and 2010, respectively. Additionally, an estimate for obsolescence include amounts related to low turnover, technical obsolescence and product recalls from the market. Movement of Realizable net value and obsolescence estimate is as follows: As of December 31, 2012 As of December 31, 2011 As of December 31, 2010 ThCh$ ThCh$ ThCh$ Balance at the beginning of year (1,873,003) (1,174,334) (1,437,917) Inventories write-down estimate (749,880) (956,163) (873,093) Inventories recognised as an expense 1,363,912 561,531 1,136,676 Business combination - (304,037) - Conversion effect 4,659 - - Total (1,254,312) (1,873,003) (1,174,334) For the year ended December 31, 2010 all inventories destroyed by the earthquake of February 27, 2010, have been written off. As of December 31, 2012 and 2011, the Company does not have any inventory pledged asguarantee against financial obligations. F - 64 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 18 Other non-financial ass ets The Company maintained the following other non-financial assets: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Insurance paid 2,215,419 2,583,431 Advertising 4,917,892 4,468,713 Advances to suppliers 9,490,281 3,461,077 Guarantees paid 209,874 248,928 Consumables 415,341 386,503 Dividends receivable 13,806 37,834 Recoverable taxes 1,141,762 1,157,505 Cost of subsidiaries acquired (1) 20,019,207 - Other 1,192,193 751,205 Total 39,615,775 13,095,196 Current 16,376,293 10,098,360 Non current 23,239,482 2,996,836 Total 39,615,775 13,095,196 On September 13, 2012, the Company acquired 100% of stock, voting and economic rights of Marzurel S.A., Milotur S.A. and Coralina S.A., which are Uruguayan companies that develop the mineral waters and soft drinks business in that country. In addition, on December 24, 2012, the Company acquired 51% of the stock of Manantial S.A., a Chilean company that develops the business of purified water in large bottles at homes and offices through the use of dispensers, business that is known internationally as HOD (Home and Office Delivery). At the date of issuance of these C onsolidated Financial Statements the Company is in the process of assessing the fair values. Note 19 Investments accounted for by the equity method Joint ventures As of December 31, 2012 and 2011, the Company recorded investments qualifying as joint venture, in accordance with IFRS 11. The share value of the investments in joint ventures is as follows: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Cervecería Austral S.A. (1) 4,701,516 4,669,081 Foods Compañía de Alimentos CCU S.A. (2) 12,624,875 12,849,839 Total F - 65 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The above mentioned values include the goodwill generated through the acquisition of the following joint ventures, which are presented net of any impairment loss: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Cervecería Austral S.A. 1,894,770 1,894,770 Total The results accrued in joint ventures are as follows: For the years ended December 31, ThCh$ ThCh$ ThCh$ Cervecería Austral S.A. 47,856 130,255 155,732 Foods Compañía de Alimentos CCU S.A. (224,963) (190,810) (354,338) Viña Valles de Chile S.A. (3) - (637,698) (485,046) Total Changes in investments in joint ventures during such periods are as follows: For the years ended December 31, ThCh$ ThCh$ ThCh$ Balance at the beginning of year 17,518,920 24,913,262 25,601,978 Participation in the joint ventures (loss) (177,107) (698,253) (683,650) Business combination (1) - (6,626,514) - Dividends received (14,966) (69,899) - Other changes (456) 324 (5,066) Total (1) This amount relates to the acquisition of Viña Valles de Chile S.A., in which this company ceased to be a joint venture and became a subsidiary of VSPT. F - 66 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Following are the significant matters regarding the investments accounted by the equity method: (1) Cervecería Austral S.A. A closed stock companyis thesouthernmost brewery in the world which operates a beer manufacturing facility in the southern end of Chile. (2) Foods Compañía de Alimentos CCU S.A . A closed stock company devoted to the production and marketing of food products such as cookies and other baked goods, caramels, candy and cereal, among others. (3) Viña Valles de Chile S.A. A closed stock company devoted to the production of Premium wines of the Tabalí and Leyda vineyards. On September 6, 2011, at the Board Meeting of Viña San Pedro Tarapacá S.A. (VSPT), it was agreed to divide Viña Valles de Chile S.A. (VDC) whose owners were VSPT and Agrícola y Ganadero Río Negro Limitada (ARN), by equal parts. VDC had two major vineyards: Viña Tabalí and Viña Leyda, each located in unique valleys, prominent within the national wine industry and recognized internationally. Viña Tabalí has a winery and vineyards located in the Limarí Valley; and, Viña Leyda has vineyards and its operations in of Leyda Valley. Through this agreement, VSPT remains the 100% owner of Viña Leyda (whose net assets remain within VDC) and ARN remains the 100% owner of Viña Tabalí. This transaction concluded on December 29, 2011, through a stock swap contract, and therefore from this date VDC became a subsidiary of VSPT with a percentage of direct and indirect participation of a 100%. From the month of December it is included in the consolidation of these Financial Statements. The summarized financial information of these companies appears in detail in Note 7 . The Company does not have any contingent liabilities related to joint ventures and associates as of December 31, 2012. F - 67 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 20 Intangible Assets (net) The intangible assets movement during the years ended as of December 31, 2011 and 2012 was as follows: Trademarks Software programs Water rights Distribution rights Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ As of January 1, 2011 Historic cost 46,145,525 16,450,451 656,975 - 63,252,951 Accumulated amortization - (11,765,787) - - (11,765,787) Book Value - As of December 31, 2011 Additions 34,421 1,434,863 47,993 519,200 2,036,477 Additions by business combination 7,388,717 - - - 7,388,717 Foreign currency exchange differences - - - (6,083) (6,083) Amortization - (1,028,169) - (123,718) (1,151,887) Conversion effect 235,276 11,988 - - 247,264 Book Value As of January 1, 2012 Historic cost 53,803,939 17,897,302 704,968 519,200 72,925,409 Accumulated amortization - (12,793,956) - (129,801) (12,923,757) Book Value As of December 31, 2012 Additions 5,105 2,246,204 181,178 169,664 2,602,151 Additions by business combination 403,805 - - - 403,805 Foreign currency exchange differences - - - (26,252) (26,252) Amortization - (1,313,253) - (245,989) (1,559,242) Conversion effect (2,635,354) (116,793) - - (2,752,147) Book Value 51,577,495 5,919,504 886,146 286,822 58,669,967 As of December 31, 2012 Historic cost 51,577,495 20,143,506 886,146 662,611 73,269,758 Accumulated amortization - (14,224,002) - (375,789) (14,599,791) Book Value 51,577,495 5,919,504 886,146 286,822 58,669,967 There are no restrictions or any pledge against on intangible assets. The detail of the Trademarks appears below: Trademarks As of December 31, 2012 As of December 31, 2011 As of December 31, 2010 ThCh$ ThCh$ ThCh$ Commercial brands Argentinean beers and cider 11,037,088 13,669,582 9,459,217 Commercial brands Chilean beers 304,518 304,518 286,518 Commercial brands spirits 3,966,691 3,562,886 1,233,638 Commercial brands wines 19,753,839 19,756,699 18,661,209 Commercial brands Watt's 16,515,359 16,510,254 16,504,943 Total 51,577,495 53,803,939 46,145,525 Management has not identified any evidence of impairment of intangible assets. F - 68 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 21 Goodwill The goodwill movements during the years ended as of December 31, 2011 and 2012 was as follows: Goodwill ThCh$ As of January 1, 2011 Historic cost 67,761,406 Book Value As of December 31, 2011 Additions by business combintation 5,608,027 Conversion effect 447,384 Book Value As of January 1, 2012 Historic cost 73,816,817 Book Value As of December 31, 2012 Conversion effect (3,761,448) Book Value As of December 31, 2012 Historic cost 70,055,369 Book Value There are no restrictions or pledges against on goodwill. Goodwill acquired in business combinations is assigned, as of the acquisition date, to the Cash Generating Units (CGU), or group of CGUs that it is expected will benefit from the business combination synergies. The book value of the goodwill assigned to the CGUs inside the Company's segments are: Segment Cash Generating Unit As of December 31, 2012 As of December 31, 2011 (CGU) ThCh$ ThCh$ CCU Argentina CCU Argentina S.A. y filiales 15,906,542 19,667,990 Non alcoholic Embotelladora Chilenas Unidas S.A. 9,083,766 9,083,766 Wines Viña San Pedro Tarapacá S.A. 32,400,266 32,400,266 Spirits Compañía Pisquera de Chile S.A. 12,664,795 12,664,795 Total Goodwill assigned to the CGU is subject to impairment tests annually or in case there are indications that any of the CGUs could experience impairment between annual tests. The recoverable amount of each CGU is determined as the higher of value in use or fair value less costs to sell. To determine the value in use, the Company uses cash flow projections over a 5-year span, based on the budgets and projections reviewed by Management for the same period. The rates used to discount the projected cash flows reflect the market assessment of the specific risks related to the corresponding CGU and range from a 9.5% to 13.1%. A reasonable change in assumptions would not result in an impairment to goodwill. The Company has not identified any evidence of impairment of goodwill. F - 69 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 22 Property, plant and equipment The movement of Property, plant and equipment as of December 31, 2011 and 2012, is as follows: Land, buildings and contruction Machinery and equipment Bottles and containers Other Equipment Assets under contruction Furniture, accesories and vehicles Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ As of January 1, 2011 Historic cost 360,319,055 283,398,816 197,727,009 75,000,895 64,704,584 36,126,934 1,017,277,293 Accumulated depreciation (96,246,519) (189,946,081) (140,220,756) (58,737,258) - (23,964,460) (509,115,074) Book Value 264,072,536 93,452,735 57,506,253 16,263,637 64,704,584 12,162,474 508,162,219 As of December 31, 2011 Additions - 81,526,929 - 81,526,929 Additions by business combination 10,720,900 3,746,048 590,195 - 228,728 204,575 15,490,446 Additions of depreciation accumulated by business combination (3,002) (16,435) (12,961) - - (1,098) (33,496) Conversion effect historic cost 482,882 812,518 500,295 215,911 8,660 33,347 2,053,613 Transfers 18,918,012 28,950,367 19,380,432 6,803,547 (77,883,015) 3,830,657 - Write off (3,854) (1,884,743) (47,375) (54,180) - (1,471) (1,991,623) Divesitures (482,799) (333,174) (105) (20,906) - (86,693) (923,677) Depreciation (7,923,464) (17,085,489) (13,140,353) (3,390,393) - (5,048,769) (46,588,468) Conversion effect depreciation (44,820) (318,269) (193,232) (167,045) - (23,467) (746,833) Book Value 285,736,391 107,323,558 64,583,149 19,650,571 68,585,886 11,069,555 556,949,110 As of December 31, 2011 Historic cost 389,954,196 314,689,832 218,150,451 81,945,267 68,585,886 40,107,349 1,113,432,981 Accumulated depreciation (104,217,805) (207,366,274) (153,567,302) (62,294,696) - (29,037,794) (556,483,871) Book Value 285,736,391 107,323,558 64,583,149 19,650,571 68,585,886 11,069,555 556,949,110 As of December 31, 2012 Additions - 121,137,075 - 121,137,075 Conversion effect historic cost (5,810,365) (7,712,101) (5,090,326) (2,008,854) (270,283) (313,338) (21,205,267) Transfers 49,887,286 30,216,194 21,083,821 10,471,882 (120,193,483) 8,534,300 - Diversitures (cost) (71,137) (1,107,960) (32,227,938) (580,359) - (302,267) (34,289,661) Diversitures (depreciation) 48,956 945,234 31,727,772 111,977 - 281,107 33,115,046 Write off (cost) (53,503) (60,643) (60,288,170) (99,728) - (276,675) (60,778,719) Write off (depreciation) 41,226 78,566 60,297,753 356,927 - 195,404 60,969,876 Other movements (64,038) (160,944) (198) - 505,291 (8,449) 271,662 Depreciation (11,261,939) (15,940,607) (14,186,201) (4,797,347) - (4,862,452) (51,048,546) Conversion effect depreciation 627,942 3,083,294 1,921,757 1,318,908 - 256,184 7,208,085 Book Value 319,080,819 116,664,591 67,821,419 24,423,977 69,764,486 14,573,369 612,328,661 As of December 31, 2012 Historic cost 432,775,457 326,588,382 136,425,774 89,315,579 69,764,486 46,695,394 1,101,565,072 Accumulated depreciation (113,694,638) (209,923,791) (68,604,355) (64,891,602) - (32,122,025) (489,236,411) Book Value 319,080,819 116,664,591 67,821,419 24,423,977 69,764,486 14,573,369 612,328,661 F - 70 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The balance of the land at the end of each year is as follows: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Land 159,540,967 157,235,851 Total Capitalized interest as of December 31, 2012, amount to ThCh$ 109,533 (ThCh$ 331,320 in 2011). Due to the nature of the Company’s businesses, the asset values do not consider an estimate for the cost of dismantling, withdrawal or rehabilitation. The Company does not maintain any pledges or restrictions over property, plant and equipment items, except for the land and building subject to finance lease. Management has not identified any evidence of impairment of Property, plant and equipment in 2012 and 2011. Assets under finance lease: The book value of Property, plant and equipment subject to finance lease agreements consist of the following: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Land 2,334,256 1,840,483 Buildings 9,879,018 9,879,886 Machinery and equipment 938,508 995,171 Total These assets will not be owned by the Company until the corresponding purchase options are exercised. Note 27 , letter b) includes the detail of the lease agreements, which reconciles to the total amount of the future minimum lease payments, their current carrying value and the purchase options originated at Compañía Cervecera Kunstmann S.A. and CCU S.A. F - 71 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 23 Investment Property Changes in the movement of the investment property during the years ended of December 31, 2011 and 2012, is as follows: Lands Buildings Total ThCh$ ThCh$ ThCh$ As of January 1, 2011 Historic cost 6,850,437 557,222 7,407,659 Depreciation - (4,384) (4,384) Book Value 6,850,437 552,838 7,403,275 As of December 31, 2011 Additions 136,265 136,573 272,838 Additions (cost) from business combinations 3,533 98,995 102,528 Disposals (3,533) (98,995) (102,528) Depreciation - (41,650) (41,650) Conversion effect 73,197 12,915 86,112 Book Value 7,059,899 660,676 7,720,575 As of December 31, 2011 Historic cost 7,059,899 713,568 7,773,467 Depreciation - (52,892) (52,892) Book Value 7,059,899 660,676 7,720,575 As of December 31, 2012 Additions - 16,874 16,874 Divestitures (417,977) - (417,977) Depreciation - (41,546) (41,546) Conversion effect (602,927) (114,953) (717,880) Book Value 6,038,995 521,051 6,560,046 As of December 31, 2012 Historic cost 6,038,995 608,015 6,647,010 Accumulated depreciation - (86,964) (86,964) Book Value 6,038,995 521,051 6,560,046 Investment property includes twenty one properties situated in Chile, which are maintained for appreciation purposes Three of these properties are subject to operating lease agreements generating ThCh$ 4,071 revenue during year 2012 (ThCh$ 3,938 in 2011). Additionally, there are two lands in Argentina, which are leased and generated an income for ThCh$ 141,292 for year 2012 (ThCh$ 174,922 in 2011). Expenses associated with maintaining such investment properties amount to ThCh$ 139,190 for the year ended as of December 31, 2012 (ThCh$ 107,813 in 2011). Investment properties are valued at market value based on properties with the similar characteristics. Management has not identified any evidence of impairment of Investment properties. There are no restrictions or pledges against these investment properties. F - 72 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 24 Assets of disposal group held for sale During the last quarter of 2009, the Board of Tamarí S.A. authorized the sale of fixed assets which includes the winery with facilities for processing and storage of wines as well as of acres that surround it and the guest house. This decision is based primarily on the advantage of consolidating the operations of processing and packaging of wines from the Wine Group subsidiaries VSPT facilities in Finca La Celia, generating significant synergies for the Group. During 2010, the Company hired a specialist broker for such assets. Subsequently, on December 13, 2011, a sales reservation contract was signed for all of the assets, which expected to occur during 2013. As described in Note 2.17 , non-current assets held for sale have been recorded at the lower of book value and estimated sale value December 31, 2012. At December 31, 2012 and 2011, the items of assets held for sale are the following: Assets of disposal group held for sale As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Land 101,686 125,692 Contructions 187,110 231,283 Machinerys 123,536 152,700 Total Note 25 Biological Assets The Company, through its subsidiaries Viña San Pedro Tarapacá S.A., has biological assets corresponding to vines that produce grapes. The vines are segmented in developing and production vineyards and they are grown both on leased and owned land. The grapes harvested from these vines are used in the manufacturing of wine, which is marketed both in the domestic market and abroad. As of December 31, 2012, the Company maintained approximately 4,352, of which 3,685 hectares are for vines in production stage. Of the total hectares mentioned above, 3,381 correspond to own land and 304 to leased land. The vines under formation are recorded at historic cost, and only start being depreciated when they are transferred to the production phase, which occurs in the majority of cases in the third year after plantation, when they start producing grapes commercially (in volumes that justify their production-oriented handling and later harvest). During 2012 the production plant vines allowed to harvest a total of approximately 49.1 million kilos of grapes (45.7 million in 2011). As part of the risk administration activities, the subsidiaries use insurance agreements for the damage caused by nature or other to their biological assets. In addition, either productive or under formation vines are not affected by title restrictions of any kind, nor have they been pledged as a guarantee for financial liabilities. Under production vines depreciation is carried out on a linear basis and it isusing a 25-years estimated production useful life, which is periodically assessed. Vines under formation are not depreciated until they start production. The costs incurred for acquiring and planting new vines are capitalized. The Company uses the amortized historical cost to value its biological assets, the basis that management considers that it represents a reasonable approximation to fair value. There is no evidence of impairment on the biological assets held by the Company. F - 73 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The movement of biological assets during the years ended December 31, 2011 and 2012 is as follows: Biological Assets Under Production Vines Training vines Total ThCh$ ThCh$ ThCh$ As of January 1, 2011 Historic cost 25,339,964 1,628,502 26,968,466 Accumulated depreciation (10,299,836) - (10,299,836) Book Value As of December 31, 2011 Additions - 595,752 595,752 Additions (cost) from business combinations 1,000,156 1,134,892 2,135,048 Additions (depreciation) from business combinations (30,238) - (30,238) Historic cost conversion effects 27,643 - 27,643 Transfers 831,726 (831,726) - Depreciation (1,066,891) - (1,066,891) Depreciation conversion effect (9,396) - (9,396) Book Value As of December 31, 2011 Historic cost 27,199,489 2,527,420 29,726,909 Accumulated depreciation (11,406,361) - (11,406,361) Book Value As of December 31, 2012 Additions - 1,276,099 1,276,099 Historic cost conversion effect (217,602) (263) (217,865) Transfers 2,150,541 (2,150,541) - Divestitures (Cost) (762,000) - (762,000) Divestitures (Depreciation) 505,134 - 505,134 Depreciation (1,100,077) - (1,100,077) Depreciation conversion effect 83,374 - 83,374 Book Value 16,452,498 As of December 31, 2012 Historic cost 28,370,428 1,652,715 30,023,143 Accumulated depreciation (11,917,930) - (11,917,930) Book Value F - 74 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 26 Income taxes and deferred taxes Tax accounts receivable The detail of the taxes receivables is the following: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Refundable tax previous year 695,685 1,041,453 Taxes under claim 6,766,969 7,724,642 Argentinean tax credits 2,461,371 1,945,063 Monthly provisions 7,492,831 4,752,691 Payment of absorbed profit provision 33,037 33,037 Other credits 1,837,937 1,780,402 Total 19,287,830 17,277,288 Taxes accounts payable The detail of taxes payable taxes is as follows: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Chilean income taxes 3,580,692 13,549,610 Monthly provisional payments 2,909,521 2,875,261 Chilean unique taxes 65,343 93,844 Estimated Argentine minimum gain subsidiaries taxes 495,328 288,714 Other 45,838 2,844 Total 7,096,722 16,810,273 F - 75 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Tax expense The detail of the income tax and deferred tax expense for the years ended as of December 31, 2012, 2011 and 2010, is as follows: For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Income as per deferred tax related to the origin and reversal of temporary differences (8,752,061) (5,348,630) (3,111,479) Prior year adjustments 165,671 (598,915) (504,509) Effect of change in tax rates (1) (5,265,298) 647,857 (513,863) Tax benefits (loss) 2,590,142 (168,424) (239,683) Total deferred tax expense (11,261,546) (5,468,112) (4,369,534) Current tax expense (25,317,317) (33,995,595) (20,825,682) Prior period adjustments (2) (554,467) (5,732,039) (148,844) Income tax payments in other countries - - (2,509,385) (Loss) Income from income tax (37,133,330) (45,195,746) (27,853,445) (1) At December 2011, the credit amount recorded for ThCh$ 647,857 (charge of ThCh$ 513.863 in 2010) is related to a change in tax rate, based on a modified tax law in Chile. This change in tax rate, which was initially a temporary measure, raised the rate from 17% to 20% for the year 2011 and 18.5% for the year 2012, returning to 17% in 2013. Subsequently, on September 27, 2012, Law N° 20,630, so-called Tax Reform was published, which made permanent the tax rate change from 17% to 20% for First Category Tax beginning in 2012, generating a charge to deferred income tax of ThCh$ 5,265,298. This charge includes ThCh$ 2,512,683 related to the deferred tax of the revaluation of land, upon implementation of IFRS. This charge was adjusted in Equity under Retained earnings. According to instructions from the SVS in its Ordinary Office N° 26160, dated November 7, 2012, in response to our submission dated October 31, 2012, this amount was charged to the result of 2012. (2) At December 31, 2011, this amount includes ThCh$ 4,273,112 related to a final settlement of tax ( See N ote 35 ). The deferred taxes related to items charged or credited to Consolidated Statements of Comprehensive Income are as follows: For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Net income from cash flow hedge 189,525 42,580 79,447 Charge to equity 189,525 42,580 79,447 F - 76 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Effective Rate The Company’s income tax expense as of December 31, 2012, 2011 and 2010, represents 23.1 %, 25.1% and 18.6%, respectively of income before taxes. The following is reconciliation between such effective tax rate and the statutory tax rate valid in Chile. For the years ended December 31, 2012 2011 2010 ThCh$ Rate % ThCh$ Rate % ThCh$ Rate % Income before taxes 161,110,230 179,997,947 149,439,888 Income tax using the statutory rate (32,222,046) 20.0 (35,999,589) 20.0 (25,404,781) 17.0 Adjustments to reach the effective rate Tax effects of reorganizations - 0.0 94,319 (0.1) 562,285 (0.4) Income Tax paid abroad - 0.0 - 0.0 (2,509,385) 1.7 Income not taxable (non-deductible expenses) net 3,886,184 (2.4) (622,887) 0.4 4,210,834 (2.8) Effect of change in tax rate (5,265,298) 3.3 647,857 (0.4) (513,863) 0.3 Effect of tax rates in Argentina (3,143,374) 2.0 (2,984,492) 1.7 (3,545,182) 2.4 Prior year adjustments (388,796) 0.2 (6,330,954) 3.5 (653,353) 0.4 Income tax, as reported (37,133,330) 23.1 (45,195,746) 25.1 (27,853,445) 18.6 Deferred taxes Deferred tax assets and liabilities included in the Balance Sheet were as follows: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Deferred tax assets Accounts receivable impairment provision 1,193,280 899,648 Employee benefits and other non taxable expenses 3,888,543 3,906,748 Inventory impairment provision 242,161 320,967 Severance indemnity 2,682,314 2,821,309 Inventory valuation 1,808,015 1,607,006 Derivative agreements 148,039 905,378 Amortization of intangibles 1,223,554 846,282 Other assets 4,671,004 2,742,442 Tax loss carryforwards 7,938,009 4,985,328 Total assets from deferred taxes 23,794,919 19,035,108 Deferred taxes liabilities Fixed assets depreciation 32,834,507 23,991,932 Deposit for bottles and containers 4,486,052 3,654,545 Capitalized software expense 1,010,358 403,187 Agricultural operation expense 2,992,253 2,143,585 Derivative agreements 34,954 666,730 Manufacturing indirect activation costs 2,768,651 1,665,763 Intangibles 4,794,841 5,090,102 Land 25,004,586 22,105,313 Other liabilities 569,739 425,864 Total liabilities from deferred taxes 74,495,941 60,147,021 Total (50,701,022) (41,111,913) No deferred taxes have been recorded fortemporary differences generated by investments in subsidiaries; consequently deferred tax is not recognized for the Translation Adjustments or investments in Joint Ventures. F - 77 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 In accordance with current tax laws in Chile, taxable losses do not expire and can be applied indefinitely. Regarding Argentina, taxable losses expire after 5 years. Analisys of the deferred tax movement during the year Deferred Taxes ThCh$ As of January 1, 2011 (34,907,954) Deferred taxes from tax loss carryforwards absortion (776,857) Charge to income tax deferred (107,593) Conversion effect (5,468,111) Deferred taxes against equity 42,580 Other deferred movements taxes 106,022 Charge (6,203,959) As of December 31, 2011 (41,111,913) As of December 31, 2012 Charge to income tax deferred (11,261,415) Conversion effect 1,447,799 Deferred taxes against equity 189,525 Other deferred movements taxes 34,982 Charge (9,589,109) As of December 31, 2012 (50,701,022) Note 27 Other financial liabilities Debts and financial liabilities classified based on the type of obligation and their classifications in the consolidated balance sheet are as follows: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Bank borrowings (*) 81,963,852 74,089,495 Bonds payable (*) 152,835,990 151,973,634 Financial leases obligations (*) 16,479,152 16,078,576 Deposits for return of bottles and containers 11,861,158 11,908,708 Derivatives (**) 495,012 405,399 Liability coverage (**) 361,838 4,513,397 Total 263,997,002 258,969,209 Current 54,874,267 88,013,769 Non current 209,122,735 170,955,440 Total 263,997,002 258,969,209 (*) See Note 5 . (**) See Note 6 . F - 78 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The maturities and interest rates of such obligations are as follows: As of December 31, 2012: Debtor Tax ID Company Debtor country Lending party Tax ID Creditor name Creditor country Currency Undiscounting amounts according to maturity Amortization rate Interest Rate 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Bank borrowings O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Patagonia ARGENTINA USD - 579,621 - - - 579,621 At maturity 7.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Supervielle ARGENTINA USD - 122,591 - - - 122,591 At maturity 7.25 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Santander Rio ARGENTINA USD 122,597 - 122,597 At maturity 6.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Santander Rio ARGENTINA USD 122,597 - 122,597 At maturity 6.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Santander Rio ARGENTINA USD 97,383 - 97,383 At maturity 5.75 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Supervielle ARGENTINA USD - 119,990 - - - 119,990 At maturity 7.75 O-E FINCA LA CELIA S.A. ARGENTINA O-E Fondo para la Transformación y Crec. ARGENTINA $ARG - 5,713 - - - 5,713 Semiannual 6.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Patagonia ARGENTINA $ARG 229,645 - 229,645 At maturity 17.75 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Patagonia ARGENTINA $ARG 233,071 - 233,071 At maturity 18.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Patagonia ARGENTINA $ARG 232,938 - 232,938 At maturity 18.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Patagonia ARGENTINA $ARG 232,736 - 232,736 At maturity 18.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA $ARG 46,092 - 46,092 At maturity 15.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA $ARG 45,458 - 45,458 At maturity 15.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA $ARG 46,302 - 46,302 At maturity 16.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA $ARG 45,994 - 45,994 At maturity 16.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA $ARG 45,598 - 45,598 At maturity 16.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA $ARG 45,500 - 45,500 At maturity 16.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA $ARG 45,744 - 45,744 At maturity 16.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA $ARG 45,376 - 45,376 At maturity 16.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA $ARG 45,376 - 45,376 At maturity 16.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA $ARG 45,583 - 45,583 At maturity 16.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Industrial ARGENTINA $ARG - 131,535 - - - 131,535 At maturity 22.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Bbva ARGENTINA $ARG 303,385 - 303,385 At maturity 7.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Fondo para la Transformación y Crec. ARGENTINA $ARG - - 9,149 - - 9,149 Semiannual 6.00 91.041.000-8 VIÑA SAN PEDRO TARAPACA S.A. (1) CHILE 97.004.000-5 Banco de Chile CHILE USD 22,453 - - 2,129,151 - 2,151,604 At maturity 2.19 91.041.000-8 VIÑA SAN PEDRO TARAPACA S.A. (2) CHILE 97.004.000-5 Banco de Chile CHILE USD 51,245 - - 4,799,600 - 4,850,845 At maturity 2.20 91.041.000-8 VIÑA SAN PEDRO TARAPACA S.A. (1) CHILE 97.018.000-1 Scotiabank CHILE USD - 1,871,695 - - - 1,871,695 At maturity 1.47 91.041.000-8 VIÑA SAN PEDRO TARAPACA S.A. CHILE 97.018.000-1 Scotiabank CHILE USD - 5,282,264 - - - 5,282,264 At maturity 1.42 91.041.000-8 VIÑA SAN PEDRO TARAPACA S.A. CHILE 97.030.000-7 Banco del Estado de Chile CHILE CLP 3,004,800 - 3,004,800 At maturity 5.76 91.041.000-8 VIÑA SAN PEDRO TARAPACA S.A. CHILE 97.030.000-7 Banco del Estado de Chile CHILE CLP 1,001,600 - 1,001,600 At maturity 5.76 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco Bbva ARGENTINA $ARG - 1,977,222 - - - 1,977,222 At maturity 15.00 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco BNA ARGENTINA $ARG - 131,186 - - - 131,186 At maturity 15.00 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco Citi ARGENTINA $ARG 2,216,090 - 2,216,090 At maturity 14.00 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco Itau ARGENTINA $ARG 689,925 - 689,925 At maturity 17.50 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco Patagonia ARGENTINA $ARG 2,184,829 - 2,184,829 At maturity 15.00 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco Hipotecario ARGENTINA $ARG 1,946,559 - 1,946,559 At maturity 15.00 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco Santander Rio ARGENTINA $ARG 4,090 - 4,090 At maturity 15.00 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco Bbva ARGENTINA $ARG 6,591,095 - 6,591,095 At maturity 16.50 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E HSBC ARGENTINA $ARG 2,455,725 - 2,455,725 At maturity 16.50 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco Bbva ARGENTINA $ARG - - 16,265,419 - - 16,265,419 At maturity 16.50 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco BNA ARGENTINA $ARG - - 1,772,491 1,772,491 1,772,491 5,317,473 At maturity 15.00 96.981.310-6 COMPAÑÍA CERVECERA KUNSTMAN S.A. CHILE 97.030.000-7 Banco del Estado de Chile CHILE CLP - 523,750 - - - 523,750 At maturity 5.70 99.586.280-8 COMPAÑÍA PISQUERA DE CHILE S.A. (V.A.) CHILE 97.030.000-7 Banco del Estado de Chile CHILE CLP 450,064 - - - 15,892,549 16,342,613 At maturity 6.86 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E HSBC ARGENTINA $ARG - 11,934 - - - 11,934 At maturity 17.00 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E Banco Citi ARGENTINA $ARG 383,116 - 383,116 At maturity 14.25 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E Banco Hipotecario ARGENTINA $ARG 484,291 - 484,291 At maturity 15.00 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E Banco Patagonia ARGENTINA $ARG 1,009 - 1,009 At maturity 15.50 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E Banco Bbva ARGENTINA $ARG 30,635 - 30,635 At maturity 16.00 O-E SAENZ BRIONES & CIA. S.A.C.I. ARGENTINA O-E HSBC ARGENTINA $ARG - 36,429 - - - 36,429 At maturity 17.00 O-E SAENZ BRIONES & CIA. S.A.C.I. ARGENTINA O-E HSBC ARGENTINA $ARG - - 23,773 - - 23,773 At maturity 20.00 O-E SAENZ BRIONES & CIA. S.A.C.I. ARGENTINA O-E Banco Citi ARGENTINA $ARG 973,347 - 973,347 At maturity 14.25 O-E SAENZ BRIONES & CIA. S.A.C.I. ARGENTINA O-E HSBC ARGENTINA $ARG 751,970 - 751,970 At maturity 16.75 O-E SAENZ BRIONES & CIA. S.A.C.I. ARGENTINA O-E Banco Hipotecario ARGENTINA $ARG 1,458,590 - 1,458,590 At maturity 15.00 Subtotal 26,732,808 10,793,930 18,070,832 8,701,242 17,665,040 81,963,852 F - 79 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Debtor Tax ID Company Debtor country Registration or ID No. Instrument Creditor country Currency Undiscounting amounts according to maturity Amortization rate Interest Rate 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Bonds payable 91.041.000-8 VIÑA SAN PEDRO TARAPACA S.A. CHILE 415 13/06/2 CHILE UF 613,108 418,853 1,690,358 1,694,003 6,561,431 10,977,753 Semiannual 3.80 90.413.000-1 CCU S.A. CHILE 388 18/10/2 CHILE UF - 2,262,859 6,648,016 4,397,177 13,605,302 26,913,354 Semiannual 4.00 90.413.000-1 CCU S.A. CHILE 573 23/03/2 CHILE UF 550,695 - - - 45,441,625 45,992,320 Semiannual 4.25 90.413.000-1 CCU S.A. CHILE 572 23/03/2 CHILE UF - 569,210 68,383,353 - - 68,952,563 At maturity 3.00 Sub-total 1,163,803 3,250,922 76,721,727 6,091,180 65,608,358 152,835,990 Debtor Tax ID Company Debtor country Lending party Tax ID Creditor name Creditor country Currency Undiscounting amounts according to maturity Amortization rate Interest Rate 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Financial leases obligations 90.413.000-1 CCU S.A. CHILE 99.012.000-5 Consorcio Nacional de Seguros S.A. CHILE UF 18,547 57,578 138,734 94,682 15,073,188 15,382,729 Monthly 7.07 96.981.310-6 COMPAÑÍA CERVECERA KUNSTMANN S.A. CHILE 97.004.000-5 Banco de Chile CHILE UF 32,231 82,580 252,851 70,231 - 437,893 Monthly 5.80 96.981.310-6 COMPAÑÍA CERVECERA KUNSTMANN S.A. CHILE 97.015.000-5 Banco Santander Chile CHILE UF 23,991 74,613 17,134 - - 115,738 Monthly 7.20 96.981.310-6 COMPAÑÍA CERVECERA KUNSTMANN S.A. CHILE 97.030.000-7 Banco del Estado de Chile CHILE UF 18,613 57,038 161,263 175,518 85,551 497,983 Monthly 4.33 76.077.848-6 CERVECERA BELGA DE LA PATAGONIA S.A. CHILE 97.015.000-5 Banco Santander Chile CHILE UF 1,639 4,918 13,115 13,115 12,022 44,809 Monthly 6.27 Subtotal 95,021 276,727 583,097 353,546 15,170,761 16,479,152 Total 27,991,632 14,321,579 95,375,656 15,145,968 98,444,159 251,278,994 (1) This obligation is hedged by a Cross Currency Interest Rate Swap agreement (Note 6 ) . (2) This obligation is hedged by a Cross Currency Rate Swap ( Note 6 ) . F - 80 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 As of December 31, 2011: Debtor Tax ID Company Debtor country Lending party Tax ID Creditor name Creditor country Currency Undiscounting amounts according to maturity Amortization rate Interest Rate 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Bank borrowings O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA USD - 52, - - - 52,527 At maturity 3. 50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA USD - 52,27 - - - 52,527 At maturity 3.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA USD - 52,527 - - - 52,527 At maturity 3.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA USD - 52,378 - - - 52,378 At maturity 3.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA USD - 52,378 - - - 52,378 At maturity 3.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA USD - 52,378 - - - 52,378 At maturity 3.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Santander Rio ARGENTINA USD 183,560 - 183,560 At maturity 3.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Santander Rio ARGENTINA USD 106,133 - 106,133 At maturity 3.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Santander Rio ARGENTINA USD 78,469 - 78,469 At maturity 3.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Supervielle ARGENTINA USD - 131,165 - - - 131,165 At maturity 6.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Patagonia ARGENTINA USD 56,747 - 56,747 At maturity 3.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA USD 50,308 - 50,308 At maturity 3.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA USD 32,110 - 32,110 At maturity 3.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco San Juan ARGENTINA USD 53,955 - 53,955 At maturity 3.50 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Supervielle ARGENTINA USD - 131,286 - - - 131,286 At maturity 11.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Fondo para la Transformación y Crec, ARGENTINA $ARG 11,308 - 11,308 Semiannual 6.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Fondo para la Transformación y Crec, ARGENTINA $ARG - - 16,962 - - 16,962 Semiannual 6.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E Banco Patagonia ARGENTINA $ARG 55,447 - 55,447 At maturity 15.00 O-E FINCA LA CELIA S.A. ARGENTINA O-E BNA ARGENTINA $ARG 844 - 844 At maturity 12.00 91,041,000-8 VIÑA SAN PEDRO TARAPACA S.A. CHILE 97,004,000-5 Banco de Chile CHILE USD - 2,316,269 - - - 2,316,269 At maturity 1.18 91,041,000-8 VIÑA SAN PEDRO TARAPACA S.A. CHILE 97,004,000-5 Banco de Chile CHILE USD 20,573 - - 2,303,224 - 2,323,797 At maturity 1.86 91,041,000-8 VIÑA SAN PEDRO TARAPACA S.A. CHILE 97,030,000-5 Bnaco del Estado de Chile CHILE USD - 5,737,443 - - - 5,737,443 At maturity 1.00 91,041,000-8 VIÑA SAN PEDRO TARAPACA S.A. CHILE 97,004,000-5 Banco de Chile CHILE USD 47,447 - - 5,192,000 - 5,239,447 At maturity 1.86 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco Citibank ARGENTINA $ARG - 1,333,618 - - - 1,333,618 At maturity 15. 25 O-E COMPAÑÍA INDUSTRIAL CERVECERA S A ARGENTINA O-E Banco Frances ARGENTINA $ARG - 2,442,369 - - - 2,442,369 At maturity 15.25 O-E CCU CAYMAN BRANCH ISLAS CAIMAN O-E BBVA S.A. New York Branch E,E U,U, USD - 36,381,447 - - - 36,381,447 At maturity 0.98 99,586,280-8 COMPAÑÍA PISQUERA DE CHILE (V.A.) CHILE 99,586,280-8 Banco Raboinvestments Chile S,A CHILE CLP 224,333 9,961,114 - - - 10,185,447 At maturity 5.75 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E Banco HSBC ARGENTINA $ARG - 25,997 - - - 25,997 At maturity 17.00 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E Banco Citibank ARGENTINA $ARG - 615,058 - - - 615,058 At maturity 18.00 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E Banco HSBC ARGENTINA $ARG - - 14,751 - - 14,751 At maturity 17.00 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E Banco Frances ARGENTINA $ARG 102,206 - 102,206 At maturity 26.00 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E Banco Macro ARGENTINA $ARG 492,420 - 492,420 At maturity 21.00 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E Banco Patagonia ARGENTINA $ARG 273,308 - 273,308 At maturity 26.00 O-E SIDRA LA VICTORIA S.A. ARGENTINA O-E Banco HSBC ARGENTINA $ARG 243,846 - 243,846 At maturity 26.00 O-E SAENZ BRIONES & CIA, S.A.C.I. ARGENTINA O-E Banco HSBC ARGENTINA $ARG - 64,475 - - - 64,475 At maturity 20.00 O-E SAENZ BRIONES & CIA, S.A.C.I. ARGENTINA O-E Banco Provincia ARGENTINA $ARG 498,363 - 498,363 At maturity 13.75 O-E SAENZ BRIONES & CIA, S.A.C.I. ARGENTINA O-E Banco Citibank ARGENTINA $ARG - 3,065,669 - - - 3,065,669 At maturity 18.00 O-E SAENZ BRIONES & CIA, S.A.C.I. ARGENTINA O-E Banco HSBC ARGENTINA $ARG - - 74,278 - - 74,278 At maturity 17.00 O-E SAENZ BRIONES & CIA, S.A.C.I. ARGENTINA O-E Banco Patagonia ARGENTINA $ARG 24,308 - 24,308 At maturity 26.00 O-E SAENZ BRIONES & CIA, S.A.C.I. ARGENTINA O-E Banco Santander Rio ARGENTINA $ARG 356,120 - 356,120 At maturity 25.00 O-E SAENZ BRIONES & CIA, S.A.C.I. ARGENTINA O-E Banco HSBC ARGENTINA $ARG 488,065 - 488,065 At maturity 26.00 O-E SAENZ BRIONES & CIA, S.A.C.I. ARGENTINA O-E Banco Macro ARGENTINA $ARG 567,785 - 567,785 At maturity 21.00 Subtotal 3, 967,655 62,520,625 105,991 7,495,224 - 74,089,495 F - 81 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Debtor Tax ID Company Debtor country Registration or ID No. Instrument Creditor country Currency Undiscounting amounts according to maturity Amortization rate Interest Rate 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Bonds payable 91.041.000-8 VIÑA SAN PEDRO TARAPACA S.A. CHILE 415 13/06/2 CHILE UF 605, 408,231 1,648,221 1,651,641 7,231,565 11,545,319 Semiannual 3.80 90.413.000-1 CCU S.A. CHILE 388 18/10/2 CHILE UF - 2,208,592 4,244,319 4,275,343 17,659,247 28,387,501 Semiannual 4.00 90.413.000-1 CCU S.A. CHILE 573 23/03/2 CHILE UF 535,162 - - - 44, 44,872,309 Semiannual 4.25 90.413.000-1 CCU S.A. CHILE 572 23/03/2 CHILE UF 553,380 - 66,615,125 - - 67,168,505 At maturity 3.00 UF 1,694,203 2,616,823 72,507,665 5,926,984 69,227,959 151,973,634 Debtor Tax ID Company Debtor country Lending party Tax ID Creditor name Creditor country Currency Undiscounting amounts according to maturity Amortization rate Interest Rate 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Financial leases obligations 96.981.310-6 COMPAÑÍA CERVECERA KUNSTMANN S.A. CHILE 97.004.000-5 Banco de Chile CHILE UF 81, 233,240 231,505 184, 11,133 741,973 Monthly 5. 80 96.981.310-6 COMPAÑÍA CERVECERA KUNSTMANN S.A. CHILE 97.015.000-5 Banco Santander Chile CHILE UF 21,793 67,779 112,975 - - 202,547 Monthly 7.20 90.413.000-1 CCU S.A. CHILE 99.012.000-5 Consorcio Nacional de Seguros S.A. CHILE UF 16,906 52,487 209,715 92,415 14,712,397 15,083,920 Monthly 7.07 76.077.848-6 CERVECERA BELGA DE LA PATAGONIA S.A. CHILE 97.015.000-5 Banco Santander Chile CHILE UF 1,600 4,800 12,801 12, 18,134 50,136 Monthly 6.27 Subtotal 121,622 358,306 566,996 289,988 14,741,664 16,078,576 Total 5,783,480 65,495,754 73,180,652 13,712,196 242,141,705 (1) This obligation is hedged by a Cross Currency Interest Rate Swap agreement (Note 6 ) . (2) This obligation is hedged by a Cross Currency Rate Swap ( Note 6 ) . F - 82 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Details of the fair value of bank borrowings, financial leases obligations and bonds payable are described in Note 6 . The effective rates of bond obligationsare as follow: Bonds serie A 3,96 % Bonds serie E 4,52% Bonds serie H 4,26% Bonds serie I 3,18% The debts and financial liabilities are stated in several currencies and they accrue fixed and variable interest rates. The details of such obligations classified as per currency and interest type (excluding the effect of cross currency interest rate swap agreements) are as follows: As of December 31, 2012 As of December 31, 2011 Fixed Interest Rate Variable Interest Rate Fixed Interest Rate Variable Interest Rate ThCh$ ThCh$ ThCh$ ThCh$ US Dollar 1,164,778 14,156,408 1,138,447 51,998,403 Chilean Pesos 20,872,764 - 10,185,447 - Argentine Pesos 45,769,902 - 10,767,200 - Unidades de Fomento 169,315,142 - 168,052,208 - Total 237,122,586 14,156,408 190,143,302 51,998,403 The terms and conditions of the interest accruing obligations as of December 31, 2012, were as follows: a) Bank Borrowings BBVA New York – Bank Loans On November 23, 2007, the Company obtained, through its Cayman Islands agency, a 5 year bank loan from the Cayman Islands branch of BBVA bank, for 70 million US Dollars maturing on November 23, 2012. Subsequently, BBVA ceded that contract to the Banco del Estado de Chile, according to letter dated August 28, 2012 and notified to the Agency of the Company in Cayman Islands, dated October 1, 2012. On November 23, 2012, this loan was paid. Raboinvestment Chile S.A. (Raboinvestment) – Bank Loans On August 12, 2010, the subsidiary Compañía Pisquera de Chile S.A. (CPCh) renegotiated a syndicated loan with banks BCI, BBVA and Raboinvestment Chile S.A. (Raboinvestment) where BCI and BBVA ceded and transferred their respective shares of the credit to Raboinvestment. On the same date CPCh and Raboinvestment signed an agreement acknowledging the debt and rescheduling of the total outstanding debt, for the capital of that syndicated loan for an amount of ThCh$ 9,961,114, which was paid in a single instal lment on August 12, 2012. This loan accrued interest at an annual fixed rate of 5.75%. The Company amortizes interests semi-annually and were paid on August 12 and February 12, of each year. Banco del Estado de Chile – Bank Loans On July 27, 2012, the subsidiary Compañía Pisquera Chile S.A. signed a bank loan with the Banco del Estado de Chile for a total of ThCh$ 16,000,000, for a period of 5 years, with maturity on July 27, 2017. This loan accrues interest at an annual fixed rate of 6.86% and an effective rate of 7.17%. The Company amortizes interest semi-annually, and the capital amortization consists of a single payment at the end of the established term. F - 83 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 This obligation is subject to certain reporting obligations in addition to complying with the following financial ratios, as measured by the balance sheet and audited annual financial statements as of December 31, during the last 12 months: (a) Maintain a Financial Expense Coverage not less than 3, calculated as the relationship between Gross Margin less Marketing costs, Distribution and Administration expenses, plus Other income by function, less Other expenses by function, plus Depreciation and Amortization, divided by Financial costs. (b) Maintain a debt ratio of no more than 2.5, measured as Total liabilities divided by Equity. (c) MaintainEquity higher than UF 770,000. In addition, this loan obliges CPCh to comply with certain restrictions of affirmative nature, including maintaining insurance, maintaining the ownership of essential assets, and also to comply with certain restrictions, such as not to pledge, mortgage or grant any kind of encumbrance or real right over any fixed asset with an individual accounting value higher than UF 10,000, except under the terms established by the agreement, among other. As of December 31, 2012 and 2011, the Company was in compliance with the financial covenants and specific requirements of this loan. Banco de Chile – Bank Loans a. On July 11, 2011, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco de Chile for a total of US$ 4,436,000, maturing on July 11, 2012. This loan accrues interest at a compound floating rate 180 days Libor plus a fixed margin. The subsidiary amortizes interest semi-annually, and capital amortization consists of a single payment at the end of the established term. This debt was changed to Euros and a fixed interest rate through currency and interest rate swap agreements (Cross Currency Interest Rate Swap). For details of the Company`s hedge strategies see Note 6 . On July 11, 2012, this loan was payment. b. On July 11, 2011, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco de Chile for a total of US$ 4,436,000, maturing on July 11, 2016. This loan accrues interest at a compound floating rate 180 days Libor plus a fixed margin. The subsidiary amortizes interest semi-annually, and capital amortization consists of a single payment at the end of the established term. This debt was changed to Euros and a fixed interest rate through a currency and interest rate swap agreements (Cross Currency Interest Rate Swap). For details of the Company`s hedge strategies see Note 6 . c. On July 7, 2011, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco de Chile for a total of US$ 10,000,000, maturing on July 7, 2016. This loan accrues interest at a compound floating rate 180 days Libor plus a fixed margin. The subsidiary amortizes interest semi-annually, and capital amortization consists of a single payment at the end of the established term. The interest rate risk to which the subsidiary is exposed as result of this loan is mitigated by the use of cross interest rate swap agreements (interest rate fixed). For details of the Company`s hedge strategies see Note 6 . The aforementioned loans oblige the Company to comply with the same covenants as the Series A Bond as indicated in letter c) obligations with the public in this Note. Banco del Estado de Chile – Bank Loans a. On July 18, 2011, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco del Estado de Chile for a total of US$ 11,000,000, maturing on July 18, 2012. This loan accrues interest at a compound floating rate 180 days Libor plus a fixed margin. The subsidiary amortizes interest semi-annually and capital amortization consists of a single payment at the end of the established term. F - 84 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 This loan obliges the Company to comply with the same covenants as the Series A Bond as indicated in letter c) obligations with the public in this Note. On July 18, 2012, this loan was payment. b. On April 23, 2012, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco del Estado de Chile for a total of ThCh$ 3,000,000, maturing on July 19, 2012. On July 19, 2012 the previous loan was renewed for a period of 71 days, maturing on September 28, 2012. Subsequently, this loan was renewed for a period of 84 days, maturing on December 21, 2012. On December 21, 2012, this loan was renewed for 60 days, maturing on February 19, 2013. This loan accrues interest at an annual rate. The subsidiary amortizes interest and capital amortization consists of a single payment at the end of the established term. c. On July 19, 2012, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco del Estado de Chile for a total of ThCh$ 1,000,000, maturing on September 28, 2012. Subsequently this loan was renewed for a period of 84 days, maturing on December 21, 2012. It was renewed for 60 days, maturing in February 19, 2013. This loan accrues a fixed interest at an annual rate. The subsidiary amortizes interest and capital amortization consists of a single payment at the end of the established term. Banco Scotiabank – Bank Loans a. On June 22, 2012, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco Scotiabank for a total of US$ 3,897,940, maturing on June 20, 2013. This loan accrues interest at a compound floating rate for 90 days Libor plus a fixed margin. The subsidiary amortizes interest quarterly and capital amortization consists of a single payment at the end of the established term. This debt was changed to Euros and a fixed interest rate through currency and interest rate swap agreements (Cross Currency Interest Rate Swap). For details of the Company`s hedge strategies see Note 6 . b. On June 21, 2012, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco Scotiabank for a total of US$ 11,000,000, maturing on June 21, 2013. This loan accrues interest at a compound floating rate for 180 days Libor plus a fixed margin. The subsidiary amortizes interest semi-annually and capital amortization consists of a single payment at the end of the established term. BBVA Banco Francés S.A.; HSBC Bank Argentina S.A.; Banco de Galicia y Buenos Aires S.A.; La Sucursal de Citibank NA established in Argentinian Republic; Banco de La Provincia de Buenos Aires – Syndicated Bank Loan with Compañía Industrial Cervecera S.A. (CICSA) On October 5, 2012, the subsidiary CICSA signed a syndicated bank loan for a total of 187.5 million Argentine Pesos, maturing on October 5, 2015. The proportional participation of banks lenders is as follows: a) BBVA Bank French S.A., with 55 million Argentine Pesos. b) Banco de la Provincia de Buenos Aires, with 54 million Argentine Pesos. c) HSBC Bank Argentina S.A., with 43.5 million Argentine Pesos. d) Banco de Galicia y Buenos Aires S.A., with 20 million Argentine. e) La Sucursal de Citibank NA established in Argentinian Republic, with 15 million Argentine Pesos. F - 85 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 This loan accrues interest at an annual rate of 15.01% whose payments are made monthly. The subsidiary amortizes capital in 9 consecutive and equal quarterly installments, after the grace period of 12 months from the date of disbursement. These loans oblige the subsidiary to meet specific requirements and financial covenants related to their Consolidated Financial Statements, which according to agreement of the parties are as follows: a) Maintain a capability of repayment measure at the end of each quarter less than or equal to 3, calculated as the financial debt over Adjusted EBITDA 1 . Adjusted EBITDA means EBITDA as calculated by the Company in accordance with particular debt instruments in order to measure such instruments’ financial covenants and is defined as: Operating result before Interest, Income taxes, Depreciation and Amortization for the period of 12 months immediately prior to the date of calculation. b) Maintain a Financial Expense Coverage measured at the end of each quarter and retroactively for periods of 12 months, not less than 2.5, calculated as the ratio of Adjusted EBITDA (as defined in paragraph (a)) and Financial Costs account. c) Maintain at the end of each quarter an indebtedness ratio not higher than 1.5, defined as the ratio ofFinancial Liabilities over the Equity meaning the Equity at the time of calculation, as it arises from their Financial Statements and in accordance with generally accepted accounting principles in the Argentinian Republic. d) Maintain at the end of each quarter a minimum Equity of 600 million of Argentine Pesos. Banco de la Nación Argentina – Bank Loan with Compañía Industrial Cervecera S.A. (CICSA) On December 28, 2012, CICSA signed a bank loan for a total of 140 million of Argentine Pesos for a period of 7 years, maturing on November 26, 2019, and whose loan is delivered in two stages, where the first was carried out on December 28, 2012, for a total of 56 million Argentine Pesos and the second installment will be 120 days, subject to the application of the 56 million Pesos granted in the first installment of the loan. This loan accrues interest at an annual rate of 15% fixed by first 36 months. Having completed that term, accrues interest at a compound floating rate BADLAR in Pesos plus a fixed spread of 400 basis points and to this effect will be taken BADLAR rate published by the Central Bank of the Argentina Republic, corresponding to five working days prior to the start of the period, subject to the condition that does not exceed the lending rate of the general portfolio of the Banco de la Nación Argentina, in whose case shall apply this. The subsidiary amortizes capital in 74 consecutive and equal installments, after the grace period of 10 months from the date of disbursement. b) Financial Lease Obligations The most significant financial lease agreements are as follows: CCU S.A. In December, 2004, the Company sold a piece of land previously classified as investment property. As part of the transaction, the Company leased eleven floors of a building under construction on the mentioned piece of land. The building was completed during 2007, and on June 28, 2007, the Company entered into a 25-years lease agreement with Compañía de Seguros de Vida Consorcio Nacional de Seguros S.A., for a total amount of UF 688,635.63, with an annual interest rate of 7.07%. The current value of the agreement amounted to ThCh$ 10,403,632 as of December 31, 2007. The agreement also grants CCU the right or option to acquire the assets contained in the agreement (real estate, furniture and facilities) as from month 68 of the lease. The lease rentals committed are according to the conditions prevailing in the market. For Chilean GAAP purposes, in 2004 the Company recognized a ThCh$ 3,108,950 gain for the building portion not leased by the Company, and a ThCh$ 2,260,851 liability deferred through completion of the building, when the Company recorded the transaction as financial lease. 1 EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization). F - 86 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Compañía Cervecera Kunstmann S.A. The lease agreements are as follows: Type Institution Contract Date Amount (UF) Number of quotas Anual Interest Purchase option (UF) Production plant Banco Chile 04/19/2005 20,489 168 8.30% 302 Land Lote 2 C Banco Chile 06/26/2007 7,716 121 5.80% 85 Land Lote 2 D Banco Chile 03/25/2008 15,000 97 4.30% 183 Grain cooker Banco Chile 08/31/2008 43,969 61 4.13% 800 Inspector level of filling, capping, pasteurization and packaging line Banco Santander- Chile 01/12/2009 14,077 61 7.16% 276 Rinser-Filler-Capping Machine Banco Santander- Chile 02/03/2009 5,203 61 7.34% 102 Land Lote 13F1 Banco Santander- Chile 12/01/2009 2,116 119 6. 27% 26 The following is a detail of future payments and the current value of the financial lease obligations as of December 31, 2012: Lease Minimum Future Payments As of December 31, 2012 Gross Amount Interest Current Value ThCh$ ThCh$ ThCh$ Less than one year 1,457,311 1,098,396 358,915 Between one and five year 6,358,214 5,270,767 1,087,447 Over five years 27,910,316 12,877,526 15,032,790 Total 35,725,841 19,246,689 16,479,152 c) Bonds Payable Series A Bonds – Subsidiary Viña San Pedro Tarapacá S.A. On June 13, 2005, the subsidiary Viña San Pedro Tarapacá S.A. recorded in the Securities Record a bond issue for a total UF 1,500,000 at a 20-years term maturing on July 15, 2025. Such issue was placed in the local market on July 20, 2005, with a premium amounting to ThCh$ 227,378. This obligation accrues interest at a fixed annual rate of 3.8% and amortizes interest and capital semi-annually. On December 17, 2010, took place the Board of Bondholders Serie A, which decided to modify the issued Contract of such bonds in order to update certain references and adapt it to the new IFRS accounting standards. The amendment of the issued Contract is dated December 21, 2010 and has the repertory No. 35739-2010 in the Notary of Ricardo San Martín Urrejola. Because of these changes, the commitment of this subsidiary is to comply with certain financial ratios that will be calculated only on the Consolidated Financial Statements. These financial ratios and other conditions are as follows: (a) Control over subsidiaries representing at least 30% of the consolidated Adjusted EBITDA of the issuer.Adjusted EBITDA means EBITDA as calculated by the Company in accordance with particular debt instruments in order to measure such instruments’ financial covenants and is defined as: (i) the sum of Gross Margin and Other income by function accounts; (ii) less (absolute numbers) Distribution costs, Administrative expenses and Other expenses by function accounts; and (iii) plus (absolute numbers) Depreciation and Amortization recorded in the Note Nature of the costs and expenses. (b) Not to enter into investments in instruments issued by related parties different from its subsidiaries. F - 87 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 (c) Neither sells nor transfers essential assets that jeopardize the continuance of its current purpose. (d) Maintain at the end of each quarter an indebtedness ratio measured over the consolidated financial statements not higher than 1.2, defined as the ratio of Total Adjusted Liabilities and Total Adjusted Equity. The Total Adjusted Liabilities is defined as Total Liabilities less Dividends provisioned, according to policy contained in the Statement of Changes in Equity, plus the amount of all guarantees, debts or obligations of third parties not within the liabilities and outside the Issuer or its subsidiaries that are cautioned by real guarantees granted by the Issuer or its subsidiaries. Total Adjusted Equity is defined as Total Equity plus Dividends provisioned, according to policy contained in the Statement of Changes in Equity. (e) Maintain a Financial Expense Coverage measured at the end of each quarter and retroactively for periods of 12 months, not less than 3, calculated as the ratio of Adjusted EBITDA (as defined in paragraph (a)) and Financial Costs account. (f) Maintain at the end of each quarter a minimum equity of ThCh$ 83,337,800, meaning Equity Attributable to Equity Holders of the Parent plus the Dividends provisioned account, according to policy included in the Statement of Changes in Equity. This requirement will increase in the amount resulting from each revaluation of property, plant and equipment to be performed by the Issuer. On July 21, 2011 the subsidiary made a partial prepayment for 750 Series A Bonds (of the 1,500 issued) equivalent to UF 513,750, according to Section Twelve of Clause Four for the Issue Contract Bond issued by public deed dated April 28, 2005. Additionally, the subsidiary recognized in the Consolidated Statement ofIncomean expenditure of ThCh$ 103,735, for expenses associated with the issuance of this debt. As of December 31, 2012 and 2011, the Company was in compliance with the financial covenants required for this public issue. Series E Bonds – CCU S.A. On October 18, 2004, under number 388 the Company recorded in the Securities Record the issue of 20-year term public bonds for a total UF 2,000,000 maturing on December 1, 2024. This issue was placed in the local market on December 1, 2004, with a discount amounting to ThCh$ 897,857. This obligation accrues interests at a fixed annual rate of 4.0%, and it amortizes interest and capital semi-annually. On December 17, 2010, took place the Board of Bondholders Serie A, which decided to modify the issued Contract of those bonds in order to update certain references and adapt it to the new IFRS accounting standards. The amendment of the issued Contract is dated December 21, 2010 and has the repertory No. 35738-2010 in the Notary of Ricardo San Martín Urrejola. Because of these changes, the commitment of the Company is to comply with certain financial ratios that will be calculated only on the Consolidated Financial Statements. These financial ratios and other conditions are as follows: (a) Maintain at the end of each quarter an indebtedness ratio measured over the consolidated financial statements not higher than 1.5, defined as the ratio of Total Adjusted Liabilities and Total Adjusted Equity. Total Adjusted Liabilities is defined as Total Liabilities less Dividends provisioned, according to policy included in the Statement of Changes in Equity, plus the amount of all guarantees granted by the Issuer or its subsidiaries that are cautioned by real guarantees, except as noted in the contract. Total Adjusted Equity is defined as Total Equity plus Dividends provisioned, according to policy included in the Statement of Changes in Equity. (b) Maintain a Financial Expense Coverage measured at the end of each quarter and retroactively for periods of 12 months, not less than 3, calculated as the ratio of Adjusted EBITDA and Financial Costs account. Adjusted EBITDA means EBITDA as calculated by the Company in accordance with particular debt instruments in order to measure such instruments’ financial covenants and is defined as: (i) the sum of Gross Margin and Other income by function accounts; (ii) less (absolute numbers) Distribution costs, Administrative expenses and Other expenses by function accounts; and (iii) plus (absolute numbers) Depreciation and Amortization recorded on the Note Nature of the costs and expenses. F - 88 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 (c) Maintain at the end of each quarter, assets free of liens for an amount equal to at least 1.2, defined as the ratio of Total Assets free of lien and Total Adjusted Liabilities free of lien. Is defined as Total Assets free of lien are defined as Total Assets less assets pledged as collateral for cautioned obligations of third parties. Total Adjusted Liabilities free of lien are defined as Total Liabilities less Dividends provisioned according to policy contained in the Statement of Changes in Equity. (d) Maintain at the end of each quarter a minimum equity of ThCh$ 312,516,750, meaning Equity Attributable to Equity Holders of the Parent plus the Dividends provisioned account, according to policy contained in the Statement of Changes in Equity. This requirement will increase in the amount resulting from each revaluation of property, plant and equipment to be performed by the Issuer. (e) To maintain, either directly or indirectly, ownership over more than 50% of the subscribed and paid-up shares and over the voting rights of the following companies: Cervecera CCU Chile Limitada, Embotelladoras Chilenas Unidas S.A. and Viña San Pedro Tarapacá S.A., except in the cases and under the terms established in the agreement. (f) To maintain, either directly or through a subsidiary, ownership of the trademark "CRISTAL", denominative for beer class 32 of the international classifier, and not to transfer its use, except to its subsidiaries. (g) Not to make investments in facilities issued by related parties, except in the cases and under the terms established in the agreement. (h) Neither sells nor transfer assets from the issuer and its subsidiaries representing over 25% of the assets total of the consolidated financial statements. As of December 31, 2012 and 2011, the Company was in compliance with the financial covenants required for this public issue. Series H and I Bonds – CCU S.A. On March 23, 2009, the Company recorded in the Securities Record the issue of bonds Series H and I for a combined total of UF 5 million, with 10 and 30 years terms, respectively. Emissions of both series were placed in the local market on April 2, 2009. The issuance of the Bond I was UF 3 million with maturity on March 15, 2014, with a discount amounting to ThCh$ 413,181, and accrues interest at an annual fixed rate of 3.0%, with amortize interest semi-annually and excluding the capital (bullet). The issuance of the Bond H was UF 2 million with maturity on March 15, 2030, with a discount amounting to ThCh$ 156,952, and accrues interest at an annual fixed rate of 4.25%, with amortizes interest and capital semi-annually. By deed dated December 27, 2010 issued in the Notary of Ricardo San Martín Urrejola, under repertoires No. 36446-2010 and 36447-2010, were amended Issue Contract Series H and I, respectively, in order to update certain references and to adapt to the new IFRS accounting rules. The current issue was subscribed with Banco Santander Chile as representative of the bond holders and as paying bank, and it requires that the Company complies with the following financial covenants on its consolidated financial statements and other specific requirements: (a) Maintain at the end of each quarter an indebtedness ratio measured over the consolidated financial statements not higher than 1.5, defined as the ratio of Total Adjusted Liabilities and Total Adjusted Equity. The Total Adjusted Liabilities are defined as Total Liabilities less Dividends provisioned, according to policy included in the Statement of Changes in Equity, plus the amount of all guarantees, debts or obligations of third parties not within the liability and outside the Issuer or its subsidiaries that are cautioned by real guarantees granted by the Issuer or its subsidiaries. Total Adjusted Equity is defined as Total Equity plus Dividends provisioned account, according to policy included in the Statement of Changes in Equity. (b) Maintain a Financial Expense Coverage measured at the end of each quarter and retroactively for periods of 12 months, not less than 3, calculated as the ratio of Adjusted EBITDA and Financial Costs account. Adjusted EBITDA means EBITDA as calculated by the Company in accordance with particular debt instruments in order to measure such instruments’ financial covenants and is defined as: (i) the sum of Gross Margin and Other income by function accounts; (ii) less (absolute numbers) Distribution costs, Administrative expenses and Other expenses by function accounts; and (iii) plus (absolute numbers) Depreciation and Amortization recorded on the Note Nature of the cost and expenses. F - 89 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 (c) Maintain at the end of each quarter, assets free of liens for an amount equal to, at least, 1.2, defined as the ratio of Total Assets free of lien and Financial Debt free of lien. Total Assets free of lien are defined as Total Assets less assets pledged as collateral for cautioned obligations of third parties. Financial Debt free of lien is defined as the sum of lines Bank Loans, Bonds payable and Finance lease obligations contained in Note Other financial liabilities of the Consolidated Financial Statements. (d) Maintain at the end of each quarter a minimum equity of ThCh$ 312,516,750, meaning Equity Attributable to Equity Holders of the Parent plus the Dividends provisioned account, according to policy included in the Statement of Changes in Equity. This requirement will increase in the amount resulting from each revaluation of property, plant and equipment to be performed by the Issuer. (e) To maintain, either directly or indirectly, ownership over more than 50% of the subscribed and paid-up shares and over the voting rights of the following companies: Cervecera CCU Chile Limitada and Embotelladoras Chilenas Unidas S.A. (f) Maintain a nominal installed capacity for the production manufacturing of beer and soft drinks, equal or higher altogether than 15.9 million hectoliters a year, except in the cases and under the terms of the contract. (g) To maintain, either directly or through a subsidiary, ownership of the trademark "CRISTAL", denominative for beer class 32 of the international classifier, and not to transfer its use, except to its subsidiaries. (h) Not to make investments in facilities issued by related parties, except in the cases and under the terms established in the agreement. As of December 31, 2012 and 2011 the Company was in compliance with the financial covenants required for this public issue. As December 31, 2011 , the SVS had formalized the changes to the registration of the aforementioned four series of bonds. Note 28 Accounts payable – trade and other payables As of December 31, 2012 and 2011, the total Accounts payable-trade and other payables are as follows: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Suppliers 135,588,879 133,762,419 Notes payable 1,156,777 1,065,122 Withholdings payable 29,371,722 31,376,079 Total 166,117,378 166,203,620 Current 165,392,448 166,203,620 Non-current 724,930 - Total 166,117,378 166,203,620 F - 90 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 29 Provisions As of December 31, 2012 and 2011, the total provisions recorded in the consolidated statement of financial position are as follows: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Litigation 984,466 1,624,479 Others 910,663 1,459,960 Total 1,895,129 3,084,439 Current 401,849 1,169,126 Non-current 1,493,280 1,915,313 Total 1,895,129 3,084,439 The following was the change in provisions during the year ended December 31, 2011 and 2012: Litigation Others Total ThCh$ ThCh$ ThCh$ As of January 1, 2011 - As of December 31, 2011 Incorporated 1,257,890 1,459,960 2,717,850 Used (869,774) - (869,774) Conversion effect 15,519 - 15,519 As of December 31, 2011 1,624,479 1,459,960 3,084,439 As of December 31, 2012 Incorporated 1,064,601 125,568 1,190,169 Used (1,076,435) (100,567) (1,177,002) Released (418,035) (295,461) (713,496) Conversion effect (210,144) (278,837) (488,981) As of December 31, 2012 984,466 910,663 1,895,129 The maturities of provisions at December 31, 2012, were as follows: Litigation Others Total ThCh$ ThCh$ ThCh$ Less than one year 401,849 - 401,849 Between two and five years 396,203 910,663 1,306,866 Over five years 186,414 - 186,414 Total 984,466 910,663 1,895,129 F - 91 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Litigation The detail of significant litigation proceedings to which the Company is exposed at a consolidated level is described in Note 35 . Management believes based on the development of such proceedings to date, the provisions established on a case by basis are adequate to cover the eventual adverse effects that could arise from these proceedings. Note 30 Other non-financial liabilities As of December 31, 2012 and 2011, the total Other non-financial liabilities are as follows: As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Parent dividend provisioned by the board 20,065,681 19,428,675 Parent dividend provisioned according to policy 3 41,947,122 Outstanding parent dividends 505,162 603,608 Subsidiaries dividends according to policy 5,084,143 6,226,709 Others 43,579 257,810 Total 62,849,254 68,463,924 Current 62,849,254 68,463,924 Non-current - - Total 62,849,254 68,463,924 Note 31 Employee Benefits The Company grants short term and employment termination benefits as part of its compensation policies. The parent company and its subsidiaries maintain collective agreements with their employees, which establish the compensation and/or short–term and long-term benefits for their staff, the main features of which are described below: i. Short-term benefits are generally based on combined plans or agreements, designed to compensate benefits received, such as paid vacation, annual performance bonuses and compensation through annuities. ii. Long-term benefits are plans or agreements mainly intended to cover the post-employment benefits generated at the end of the labour relationship, be it by voluntary resignation or death of personnel hired. F - 92 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The cost of such benefits is charged against income, in the “Staff Expense” item. As of December 31, 2012 and 2011, the total staff benefits recorded in the Consolidated Statement of Financial Position is as follows: Employees’ Benefits As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Short term benefits 15,901,409 13,898,602 Employment termination benefits 13,171,264 15,531,518 Total 29,072,673 29,430,120 Current 15,901,531 13,906,409 Non-current 13,171,142 15,523,711 Total 29,072,673 29,430,120 The following is a detail of the Short-term and Severance Indemnity. Employees’ Bonuses Short-term benefits are mainly comprised of recorded vacation (on accruals basis), bonuses and share compensation. Such benefits are recorded when the obligation is accrued and are usually paid within a 12-month periods, consequently, they are not discounted. As of December 31, 2012 and 2011, the provisions recorded as a result of services granted and unpaid are as follows: Short-Term Employees’ Benefits As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Vacation 6, 5,837,134 Bonus and compensation 9,669,922 8,061,468 Total 15,901,409 13,898,602 The Company records the staff vacation cost on an accrual basis. Severance Indemnity The Company records a liability for the payment of irrevocable severance indemnities, originated by collective and individual agreements entered into with certain groups of employees. Such obligations are determined by means of the present value of the accrued benefit costs, a method that considers several factors in the calculation such as estimates of employee turnover, mortality rates, future salary increases and discount rates. The Company periodically evaluates these factors based on historical data and future projections, making adjustments that apply to identifiable sustained trends. As a result of this process, the discount and turnover rates were updated resulting in a decrease of ThCh$ 3,083,336 in the liability for the payment of severance indemnities, which was registered in the Consolidated Statement of Income during 2012. The obligation is calculated using the severance benefits accrual method. The discount rate is determined by reference to market interest rate curves for high quality bonds. The discount rate in Chile was 6.8% (7.7% in 2011) and in Argentina 26.6% (26.6% in 2011). F - 93 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 As of December 31, 2012 and 2011, the obligation recorded for severance indemnity are as follows: Severance Indemnity As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Current 122 7,807 Non-current 13,171,142 15,523,711 Total 13,171,264 15,531,518 The change in the severance indemnity during the year ended as of December 31, 2011 and 2012, was as follows: Severance Indemnity Severance Indemnity ThCh$ Balance as of January 1, 2011 14,767,065 As of December 31, 2011 Current cost of service 615,619 Interest cost 1,212,321 Actuarial loss 610,428 Paid-up benefits (1,692,390) Past service cost 407,893 From business combinations 51,392 Others (440,810) As of December 31, 2011 15,531,518 As of December 31, 2012 Current cost of service 523,159 Interest cost 1,274,978 Actuarial Gain (3,492,211) Paid-up benefits (721,945) Past service cost 304,355 Others (248,590) As of December 31, 2012 13,171,264 F - 94 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 The figures recorded in the C onsolidated Statement of Income as of December 31, 2012, 2011 and 2010, are as follows: Expense recognized for severance indemnity For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Current cost of service 523,159 615,619 533,870 Interest cost 1,274,978 1,212,321 973,827 Past service cost 304,355 407,893 482,816 Actuarial (Gain) loss (3,492,211) 610,428 101,357 Non-provided paid benefits 1,557,398 2,013,319 1,140,911 Other 814,130 (393,603) 437,814 Total expense recognized in consolidated statement of income 981,809 4,465,977 3,670,595 Actuarial Assumptions As mentioned in Note 2.19 – Employees’ Benefits , the severance payment obligation is recorded at its actuarial value. The main actuarial assumptions used for the calculation of the severance indemnity obligation as of December 31, 2012 and 2011, are as follows: Chile Argentina As of December As of December 2012 2011 2012 2011 Mortality table RV-2004 RV-2004 Gam '83 Gam '83 Annual interest rate 6.8% 7.7% 26.6% 26.6% Voluntary retirement rotation rate 1.9% 1.0% n/a n/a Company’s needs rotation rate 5.3% 0.5% n/a n/a Salary increase 3.7% 3.7% 21.2% 21.2% Estimated retirement age for Officers 60 60 60 60 Other Male 65 65 65 65 Female 60 60 60 60 Sensitivity Analysis The Following is a sensitivity analysis based on increased (decreased) of 1 percent on the discount rate: Sensitivity Analysis As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ 1% increase in the Discount Rate (Gain) 854,557 1,321,827 1% decrease in the Discount Rate (Loss) (980,616) (1,556,424) F - 95 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Personal expense The amounts recorded in the Consolidated Statement of Income for the years ended as of December 31, 2012, 2011 and 2010, are as follows: Personal expense For the years ended December 31, 2012 2011 2010 ThCh$ ThCh$ ThCh$ Salaries 93,673,136 81,614,738 72,614,896 Employees’ short-term benefits 15,063,545 13,261,746 10,447,030 Employments termination benefits 981,809 4,465,977 3,670,595 Other staff expense 18,442,996 15,461,284 13,141,922 Total (1) 128,161,486 114,803,745 99,874,443 (1) See Note 10 . Note 32 Non-controlling Interests Non-controlling Interestsconsist of the following: a) Equity Equity As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Viña San Pedro Tarapacá S.A. 74,676,117 93,480,376 Aguas CCU-Nestlé Chile S.A. 11,327,035 10,330,598 Compañía Pisquera de Chile S.A. 4,654,855 4,467,618 Compañía Cervecera Kunstmann S.A. 3,459,887 2,938,659 Saenz Briones & Cía. S.A. 2,772,662 4,232,200 Sidra La Victoria S.A. 1,210 1,499 Others 406,841 358,775 Total b) Result Result For the years ended December 31, ThCh$ ThCh$ ThCh$ Viña San Pedro Tarapacá S.A. 3,397,717 6,659,574 3,828,056 Aguas CCU-Nestlé Chile S.A. 4,884,619 3,614,682 3,233,336 Compañía Pisquera de Chile S.A. 960,778 958,959 918,065 Compañía Cervecerías Unidas Argentina S.A. - - 420,387 Compañía Cervecera Kunstmann S.A. 1,052,257 899,089 769,924 Saenz Briones & Cía. S.A. (798,955) (30,920) - Sidra La Victoria S.A. (8) 223 - Others 47,759 (51,000) 67,387 Total F - 96 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 33 Common Shareholders’ Equity Subscribed and paid-up Capital As of December 31, 2012 and 2011, the Company’s capital shows a balance of ThCh$ 215,540,419, consisting of a total 318,502,872 shares without face value, entirely subscribed and paid-up. The Company has issued only one series of common shares, without any pre-emptive rights. Such common shares are registered for trading at the Santiago and Chile Stock Exchanges, and at the New York Stock Exchange /NYSE), through ADS (American Depositary Shares), with an equivalence of two shares per ADS ( See Note 1 ). The Company has not issued any shares or convertible instruments during the period, thus changing the number of outstanding shares as of December 31, 2012 and 2011. Capital Management The primary purpose, when managing shareholder’s capital, is to maintain an adequate credit risk profile and a healthy capital ratio allowing theCompany to accessthe capitals market for the development of its medium and long term purposes and, at the same time, to maximize shareholder’s return. Consolidated Statement of Comprehensive Income As of December 31, 2010, 2011 and 2012, the detail of the comprehensive income and expense of the term is as follows: Other Income and expense charged or credited against net equity Gross Balance Tax Net Balance ThCh$ ThCh$ ThCh$ Cash flow hedge (429,445) 79,447 (349,998) Conversion differences of subsidiaries abroad (11,900,089) - (11,900,089) Total comprehensive income as of December 31, 2010 79,447 Other Income and expense charged or credited against net equity Gross Balance Tax Net Balance ThCh$ ThCh$ ThCh$ Cash flow hedge (239,524) 42,580 (196,944) Conversion differences of subsidiaries abroad 2,372,063 - 2,372,063 Total comprehensive income as of December 31, 2011 Other Income and expense charged or credited against net equity Gross Balance Tax Net Balance ThCh$ ThCh$ ThCh$ Cash flow hedge (826,120) 189,525 (636,595) Conversion differences of subsidiaries abroad (21,230,019) - (21,230,019) Total comprehensive income as of December 31, 2012 F - 97 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Income per share The basic income per share is calculated as the ratio between the net income (loss) of the term corresponding to shares holders and the weighted average number of valid outstanding shares during such term. As of December 31, 2012, 2011 and 2010, the information used for the calculation of the income as per each basic and diluted share is as follows: Income per share For the years ended December 31, Equity holders of the controlling company (ThCh$) 114,432,733 122,751,594 110,699,515 Weighted average number of shares 318,502,872 318,502,872 318,502,872 Basic and diluted income per share (in Chilean pesos) 359,28 385,40 347,56 Equity holders of the controlling company (ThCh$) 114,432,733 122,751,594 110,699,515 Weighted average number of shares 318,502,872 318,502,872 318,502,872 Basic and diluted income per share (in Chilean pesos) 28 385.40 347.56 As of December 31, 2012, 2011 and 2010, the Company has not issued any convertible or other kind of instruments creating diluting effects. Distributable net Income In accordance with Circular No 1945 from the SVS on November 4, 2009, the Board of Directors agreed that the net distributable profit for the year 2011 will be that reflected in the financial statements attributable to equity holders of the parents, without adjustment. The above agreement remains in effect for the year ended December 31, 2012. Dividends The Company’s dividend policy consists of annually distributing at least 50% of the net distributable profit of the year. As of December 31, 2010, 2011 and 2012, the Company has distributed the following dividends, either interim or final: Dividend Nº Payment Date Type of Dividend Dividends per Share Related to FY 238 08/01/2010 Interim 60. 2009 239 04/28/2010 Final 140.99893 2010 240 01/07/2011 Interim 58,00000 2010 241 04/27/2011 Final 115.78103 2010 242 01/06/2012 Interim 61.00000 2011 243 04/13/2012 Final 131.70092 2011 On April 20, 2010, at the General Shareholders Meeting it was agreed to pay the final Dividend No. 239, amounting to ThCh$ 44,908,564 corresponding to $ 140.99893 per share. This dividend was paid on April 28, 2010. On April 15, 2011, at the General Shareholders Meeting it was agreed to pay the final Dividend No. 241, amounting to ThCh$ 36,876,591 corresponding to $ 115.78103 per share. This dividend was paid on April 27, 2011. On April 11, 2012, at the General Shareholders Meeting it was agreed to pay the final Dividend No. 243, amounting to ThCh$ 41,947,122 corresponding to $ 131.70092 per share. This dividend was paid on April 20, 2012. F - 98 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Other Reserves The reserves that are a part of the Company’s equity are as follows: Currency Translation Reserves : This reserve originated mainly from the translation of foreign subsidiaries’ financial statements whose functional currency is different from the presentation currency of the Consolidated Financial Statements. As of December 31, 2012, it amounts to a negative reserve of ThCh$ 44,675,962 (ThCh$ 25,038,705 in 2011). Hedge reserve : This reserve originated from the hedge accounting application of financial liabilities for. The reserve is reversed at the end of the hedge agreement, or when the transaction ceases qualifying for hedge accounting, whichever is first. The reserve effects are transferred to income. As of December 31, 2012, it amounts to a positive reserve of ThCh$ 98,990 (ThCh$ 484,432 in 2011), net of deferred taxes. Other reserves : As of December 31, 2012 and 2011, the amount is a negative reserve of ThCh$ 3,371,276 for both dates. Such reserves relate mainly to the following concepts: - Adjustment due to re-assessment of fixed assets carried out in 1979. - Price level restatement of paid-up capital registered as of December 31, 2008, according to SVS Circular Letter Nª456. - Difference in purchase of shares of the subsidiary Viña San Pedro Tarapacá S.A. made during year 2012 ( Note 1, paragraph (4) ). F - 99 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2012 Note 34 Effects of changes in currency exchange rates Current assets are denominated in the following currencies: CURRENT ASSETS As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ Current assets Cash and cash equivalents CLP 84,177,175 155,337,767 U.F. - 18,963,052 USD 975,193 2,685,764 Euros 303,571 141,146 $ARG 16,847,635 936,654 Others currencies 33,701 1,375 Other financial assets CLP 1,227,252 1,134,681 USD 119,822 2,734,498 Euros 22,569 67,807 Others currencies 10,831 6,973 Other non-financial assets 16,376,293 CLP 8,990,800 6,995,075 U.
